Case  9:18-cv-80176-BB
 Dutcher                        Document
         v. Bold Films LP, Slip Copy (2019) 548-14 Entered on FLSD Docket 06/01/2020 Page 1 of 61                           EGGINGTON 7
                                                                                                                             4/29/20
                                                                    —Linda Seger and Eric Samuelsen. Defendants argue that the
                                                                    proposed testimony is unhelpful and irrelevant to the ordinary
                    2019 WL 181353
                                                                    observer test for determining substantial similarity, that the
     Only the Westlaw citation is currently available.
                                                                    testimony is based on unreliable methodology, and that its
          United States District Court, D. Utah.
                                                                    probative value is substantially outweighed by the risk of jury
             Richard DUTCHER, Plaintiff,                            confusion and undue prejudice. (Dkt. No. 150.) Federal Rule
                          v.                                        of Evidence 702 allows qualified expert witness testimony
        BOLD FILMS LP, Bold Film Productions,                       that “will help the trier of fact to understand the evidence
                                                                    or to determine a fact in issue” so long as it “is based on
       LLC, Open Road Films, LLC, NBCUniversal
                                                                    sufficient facts or data”; “is the product of reliable principles
          Media, LLC, and Universal Studios
                                                                    and methods”; and if “the expert has reliably applied the
         Home Entertainment LLC, Defendants.
                                                                    principles and methods to the facts of the case.” Fed. R. Evid.
                                                                    702.
                   Case No. 2:15-cv-110-DB
                               |
                                                                    The court finds that the requirements of Rule 702 are met
                     Signed 01/11/2019
                                                                    with respect to Dr. Seger and Professor Samuelsen. Experts
 Attorneys and Law Firms                                            may provide insight to the jury, even in the context of a
                                                                    reasonable observer standard, and any shortcomings of the
 Perry S. Clegg, Kunzler PC, Salt Lake City, UT, Stephen E.         methods of Plaintiffs’ substantial similarity experts may be
 Silverman, Stephen Silverman Law, Scottsdale, AZ, Joshua           properly addressed through cross-examination and the use
 Todd Covey, Apache County Attorney's Office, Saint Johns,          of Defendants’ own substantial similarity expert, Mr. Gale.
 AZ, John H. Bogart, Sanford, NC, for Plaintiff.                    The court also finds that the proposed expert testimony is not
                                                                    unduly prejudicial or confusing. Accordingly, Defendants’
 Jeffrey J. Hunt, Cheylynn Hayman, David C. Reymann,
                                                                    Motion to Exclude the testimony of Dr. Seger and Professor
 Jeremy M. Brodis, Megan J. Houdeshel, Stephen Clark
                                                                    Samuelsen is hereby DENIED.
 Mouritsen, Parr Brown Gee & Loveless, Salt Lake City, UT,
 for Defendants.

                                                                        Defendants’ Motion to Exclude Expert Testimony
       MEMORANDUM DECISION AND ORDER                                        of Gerald R. McMenamin (Dkt. No. 151)

 Dee Benson, United States District Judge                           In their second Motion in Limine, Defendants seek to exclude
                                                                    the expert witness testimony of Gerald R. McMenamin on
  *1 Before the Court are three Motions in Limine—two filed         the basis that it is unreliable, not based on sufficient facts or
 by Defendants (Dkt. Nos. 150 and 151) and one filed by             data, and that its probative value is substantially outweighed
 Plaintiff. (Dkt. No. 157.) The Motions have been fully briefed     by the risk of unfair prejudice, confusion of issues, and
 by the parties, and the court has carefully considered the facts   misleading the jury. (Dkt. No. 151.) The court finds that
 and arguments set forth in those filings. Pursuant to civil        Dr. McMenamin’s testimony is sufficiently reliable and
 rule 7-1(f) of the United States District Court for the District   supported by facts and data to satisfy Rule 702. Defendants’
 of Utah Rules of Practice, the Court elects to determine the       contentions, including that Dr. McMenamin has artfully
 Motions on the basis of the written memoranda and finds that       selected particular entries for analysis, may appropriately
 oral argument would not be helpful or necessary. DUCivR            be addressed on cross-examination. Defendants’ concerns
 7-1(f).                                                            regarding possible confusion of issues or misleading the jury
                                                                    may also be addressed on cross-examination. Accordingly,
                                                                    Defendants’ second Motion to Exclude is hereby DENIED.

    Defendants’ Motion to Exclude Expert Testimony
    of Linda Seger and Eric Samuelsen (Dkt. No. 150)
                                                                             Plaintiff’s Motion in Limine to Exclude
 In their first Motion in Limine, Defendants seek to exclude the           Supplemental Expert Testimony of Michael
 expert witness testimony of two substantial similarity experts



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Case  9:18-cv-80176-BB
 Dutcher                        Document
         v. Bold Films LP, Slip Copy (2019) 548-14 Entered on FLSD Docket 06/01/2020 Page 2 of 61


                                                                        report and its documentary support. The court also finds
           Robert Gale and Supporting Evidence
                                                                        that the references to “prior art” in Mr. Gale’s report do
            Not Timely Disclosed (Dkt. No. 157)
                                                                        not merit its exclusion under Federal Rule of Evidence
  *2 In his Motion to Exclude, Plaintiff argues that the                702. Accordingly, Plaintiff’s Motion to Exclude Mr. Gale’s
 supplemental report of Michael Robert Gale, and much of                testimony and supporting evidence is hereby DENIED.
 its supporting evidence, was not timely disclosed and should
 be excluded. (Dkt. No. 157.) Plaintiff also argues that Mr.
 Gale’s scenes a faire analysis should be excluded because it                                    Conclusion
 addresses “prior art”, which Plaintiff argues is a notion of
 novelty, rather than the relevant question of originality. (Id.)       For the foregoing reasons, the parties’ Motions to Exclude
 In light of the confusion related to the Amended Scheduling            Expert Testimony (Dkt. Nos. 150, 151, and 157) are hereby
 Order in this case, (see Dkt. Nos. 93, 103,) the substantial           DENIED.
 disclosures made early on in these proceedings, and the
 amount of time remaining before trial, the court finds that,
 even assuming that scenes a faire is an affirmative defense,           All Citations
 Defendants timely disclosed Mr. Gale’s supplemental expert
                                                                        Slip Copy, 2019 WL 181353

 End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
Case
 Ceglia9:18-cv-80176-BB        Document
        v. Zuckerberg, Not Reported         548-14
                                    in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 3 of 61
                                                                                                                           EGGINGTON 8
                                                                                                                           4/29/20

                                                                      Boland Legal, LLC, Dean M. Boland, of Counsel, Lakewood,
                     2013 WL 1208558                                  OH, for Plaintiff.
       Only the Westlaw citation is currently available.
                United States District Court,                         Gibson, Dunn & Crutcher LLP, Orin S. Snyder, and
                      W.D. New York.                                  Alexander H. Southwell, of Counsel, New York, NY, and
                                                                      Thomas H. Dupree, Jr., of Counsel, Washington, DC, for
                  Paul D. CEGLIA, Plaintiff,                          Defendants.
                               v.
                  Mark Elliot ZUCKERBERG,                             Harris Beach LLP, Terrance P. Flynn, of Counsel, Buffalo,
                and Facebook, Inc., Defendants.                       NY, for Defendants.

                       No. 10–CV–00569A(F).
                                  |                                             REPORT and RECOMMENDATION
                           March 26, 2013.
                                                                      LESLIE G. FOSCHIO, United States Magistrate Judge.
 Attorneys and Law Firms

 Paul A. Argentieri, Esq., Hornell, NY, for Plaintiff.
                                                         TABLE OF CONTENTS



                                                                                                                          Page


  JURISDICTION ..........                                                                                                             2


  BACKGROUND ..........                                                                                                               2


  FACTS ..........                                                                                                                    8


  DISCUSSION ..........                                                                                                             14


  1.       Jurisdiction, Seventh Amendment, Fed.R.Evid. 902, and Use of Expert Evidence ..........                                  15


  2.       Standard of Proof ..........                                                                                             27


  3.       Merits of Defendants' Motion to Dismiss ..........                                                                       31


           A.         Clear and Convincing Evidence Establishes the StreetFax Document's Authenticity ..........                    33


           B.         Clear and Convincing Evidence Establishes the Work for Hire Document and Supporting E-                        49
                      mails are Fraudulent ..........


                      1.      Work for Hire Document ..........                                                    .....................49




                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Case
 Ceglia9:18-cv-80176-BB        Document
        v. Zuckerberg, Not Reported         548-14
                                    in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 4 of 61


                      a.      Chemical Analysis of Handwritten Notations......................................................                                          49


                      b.      Printing variations between pages 1 and 2.........................................................                                        61


                      c.      Printer, Toner and Paper Variations...................................................................                                    64


                      d.      Page One Substitution Theory and Staple Holes...............................................                                              70


                      e.      Handwriting Analysis...........................................................................................                           75


                      f.      StreetFax LLC References..................................................................................                                86


                      g.      Backdated Versions of Work for Hire Document................................................                                              87


                      h.      Hex Editor............................................................................................................                    92


              2.      Supporting E-mails Quoted and Referenced in Amended Complaint ..........                                                         .....................94


                      a.      Back–Dating Anomalies......................................................................................                               96


                      b.      Formatting Anomalies..........................................................................................                           108


                      c.      Historical Inaccuracies.........................................................................................                         110


                      d.      Harvard E-mail Server.........................................................................................                           112


                      e.      Linguist Analysis..................................................................................................                      115


        C.    Spoliation and Litigation Misconduct ..........                                                                                                          119


              1.      Spoliation ..........                                                                                                            ...................120


                      a.      Multiple Versions of Work for Hire Document.....................................................                                         121


                      b.      ”Baking” of Work for Hire Document...................................................................                                    122


                      c.      Missing USB Drives............................................................................................                           133


                      d.      Reinstallation of Windows...................................................................................                             137



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                                          2
Case
 Ceglia9:18-cv-80176-BB        Document
        v. Zuckerberg, Not Reported         548-14
                                    in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 5 of 61




                           e.      Deletion of Electronic Copies of Work for Hire Document and Other Electronic                                                            140
                                   Evidence..............................................................................................................


                   2.      Litigation Misconduct ..........                                                                                                 ...................144


  4.      Motion for Judgment on the Pleadings ..........                                                                                                                  150


  CONCLUSION ..........                                                                                                                                                    151

                                                                                     “StreetFax Document,” is the operative agreement signed by
                                                                                     the parties on April 28, 2003.
                        JURISDICTION
                                                                                     Because the authenticity of the Work for Hire Document is
  *1 This case was referred to the undersigned by Honorable
                                                                                     critical to this action, in lieu of general discovery the parties
 Richard J. Arcara, on May 27, 2011, for pretrial matters. It is
                                                                                     agreed to participate in discovery limited to the purported
 presently before the court on Defendants' motions filed March
                                                                                     contract's authenticity and on July 1, 2011, the undersigned
 26, 2012 to dismiss (Doc. No. 318), and for judgment on the
                                                                                     granted expedited discovery (Doc. No. 83) (“July 1, 2011
 pleadings (Doc. No. 320).
                                                                                     Expedited Discovery Order”), limited to determining whether
                                                                                     the Work for Hire Document and e-mails referenced in
                                                                                     and attached as exhibits to the Amended Complaint to
                        BACKGROUND                                                   demonstrate that Zuckerberg breached the Contract (“the
                                                                                     supporting e-mails”), are authentic, as Plaintiff claims, or
 Plaintiff Paul D. Ceglia (“Plaintiff” or “Ceglia”), commenced                       forgeries, as Defendants maintain. Since the commencement
 this action on June 30, 2010, in New York Supreme Court,                            of this action, Defendants have retained the services of
 Allegany County, seeking a declaratory judgment enforcing                           Stroz Friedberg (“Stroz Friedberg”), an international firm
 a purported contract, an accounting, and monetary damages                           specializing in, inter alia, digital forensics who conducted
 based upon Plaintiff's alleged ownership interest in the social                     extensive digital forensic examination of the computers
 networking website now known as Defendant Facebook, Inc.                            owned and used by Plaintiff during the times relevant to
 (“Facebook”), created by Defendant Mark Elliot Zuckerberg                           this action. The Electronic Asset Protocol so ordered on
 (“Zuckerberg”) (together, “Defendants”), while a student at                         July 1, 2011 (Doc. No. 85) (“Electronic Asset Protocol”),
 Harvard University (“Harvard”). At the center of this action                        and governing Defendants' inspection of the electronic assets
 is the authenticity of the purported contract entitled “Work for                    Plaintiff was required to produce provided for Stroz Friedberg
 Hire” (the “Work for Hire Document”), allegedly executed on                         to “create forensically-sound copies of the Electronic Assets”
 April 28, 2003, between Plaintiff and Zuckerberg. According                         which Stroz Friedberg would maintain in a secure facility
 to the Work for Hire Document, Plaintiff hired Zuckerberg                           at their offices in New York, Electronic Asset Protocal ¶ 2,
 to perform programming forStreetFax.com (“StreetFax”), an                           and that “[p]rior to disclosing any files or artifacts from the
 on-line database developed by Plaintiff, and Plaintiff would                        Electronic Assets to Defendants, Stroz Friedberg will identify
 help fund the development of Facebook in exchange for                               and provide such files and artifacts to Plaintiff's counsel, so
 a one-half interest in Facebook. In an amended complaint                            that counsel may conduct a privilege review of this data.” Id. ¶
 filed April 11, 2011 (Doc. No. 39) (“Amended Complaint”),                           4. Stroz Friedberg would then produce to Defendants' counsel
 Plaintiff asserts seven claims for relief against Zuckerberg                        only those relevant documents Plaintiff did not designate as
 including (1) declaratory relief; (2) breach of fiduciary duties;                   privileged. Id. ¶ 6.
 (3) constructive fraud; (4) actual fraud; (5) declaratory relief
 (only claim also asserted against Facebook); (6) breach of                           *2 The parties filed cross-motions regarding the July 1,
 contract; and (7) breach of the implied covenant of good faith                      2011 Expedited Discovery Order. On August 18, 2011,
 and fair dealing. Defendants maintain another document, the                         the undersigned issued an Order (Doc. No. 117) (“Aug.



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                                          3
Case
 Ceglia9:18-cv-80176-BB        Document
        v. Zuckerberg, Not Reported         548-14
                                    in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 6 of 61


 18, 2011 Order”), directing Plaintiff to provide, inter alia,       the supplemental expert report of Defendants' forensic
 a declaration identifying, by name and location, files,             document examiner and handwriting expert Gus R. Lesnevich
 computers, and electronic media within Plaintiff's custody,         (“Lesnevich”) (Doc. No. 472–1) (“Supplemental Lesnevich
 possession, or control, and for those no longer in Plaintiff's      Report”). On August 22, 2012, Plaintiff unsuccessfully
 custody, possession, or control, a detailed account of the non-     moved (Doc. No. 499) to strike the Supplemental Lesnevich
 existence, loss, or destruction of each item, including the         Report, arguing the supplemental report was a rebuttal to one
 approximate date on which such item was lost, destroyed, or         of Plaintiff's expert's reports and, thus, was in violation of
 otherwise disposed of.                                              Fed.R.Civ.P. 26(e)(2) (imposing duty to supplement report
                                                                     of expert). See October 31, 2012 Decision and Order (Doc.
 After numerous discovery disputes, including requests and           No. 583) (denying Plaintiff's motion to strike Supplemental
 awards of monetary sanctions, Defendants filed on March             Lesnevich Report but granting Plaintiff 10 days in which to
 26, 2012, a motion to dismiss the instant action (Doc. No.          file any rebuttal expert reports).
 318) (“Motion to Dismiss”), asserting the contract is a forgery
 such that Plaintiff, by relying on the contract in pursuing          *3 On August 21, 2012, Plaintiff filed his Memorandum
 his claims, is perpetrating a fraud on the court, a motion          in Response to Defendants' Motion to Dismiss for Fraud on
 for judgment on the pleadings (Doc. No. 320) (“Motion for           the Court (Doc. No. 481) (“Plaintiff's Response”), 3 with
 Judgment on the Pleadings”), in which Defendants argue the          attached exhibits A and B (Doc. Nos. 481–1 and 481–2)
 Amended Complaint's factual allegations establish Plaintiff's       (“Plaintiff's Exh(s) ___”), the Declaration of Paul D. Ceglia
 claims are time-barred, Plaintiff's claims fail to relate back to   (Doc. No. 482) (“Plaintiff's Declaration”), the Declaration
 the date of the original complaint, and the claims are barred       of Arthur J. Kleinfeldt (Doc. No. 483) (“Kleinfeldt
 by the doctrine of laches (together, “Defendants' Dispositive       Declaration”), the Declaration of Paul Argentieri, Esq.
 Motions”), and a motion to stay discovery (Doc. No. 322)            (Doc. No. 484) (“Argentieri Declaration”), the transcripts of
 (“Motion to Stay”), seeking to stay discovery and defer             depositions of Peter V. Tytell (Doc. No.485) (“Tytell Dep.
 setting a schedule for general discovery pending resolution         Tr.”), Valery N. Aginsky (Doc. No. 486) (“Aginsky Dep.
 of the Motion to Dismiss. Defendants' Motion to Dismiss             Tr.”), Hany Farid (Doc. No. 487) (“Farid Dep. Tr.”), Albert
 is supported by the Memorandum of Law in Support of                 Lyter (Doc. No. 488) (“Lyter Dep. Tr.”), John Paul Osborn
 Defendants' Motion to Dismiss (Doc. No. 319) (“Defendants'          (Doc. No. 489) (“Osborn Dep. Tr.”), Neil Broom (Doc. No.
 Memorandum”), the Declaration of Alexander H. Southwell,            495) (“Broom Dep. Tr.”), Michael F. McGowan (Doc. No.
 Esq. (Doc. No. 324) (“Southwell Declaration”), exhibits A           496) (“McGowan Dep. Tr.”), Gerald M. LaPorte (Doc. No.
 through W (Docs.Nos.325–332) (“Defendants' Exh(s). ___”),           497) (“LaPorte Dep. Tr.”), with attached exhibits 1 through
 the Declaration of Bryan J. Rose (Doc. No. 333) (“Rose              9 (Docs. Nos. 497–1 through 497–9) (“LaPorte Dep. Exh(s).
 Declaration”), with attached exhibits A through L (Docs.            ___”), and Bryan J. Rose (Doc. No. 498) (“Rose Dep. Tr.”), as
 Nos. 333–1 through 333–12) (“Rose Declaration Exh(s).               well as Farid Deposition exhibits 52 (Doc. No. 490) (“Farid
 ___”), the Declaration of Amanda M. Aycock, Esq. (Doc.              Dep. Exh. 52”), and 53 (Doc. No. 491) (“Farid Dep. Exh.
 No. 334) (“Aycock Declaration”), with attached exhibits A           53”).
 through H (Docs. Nos. 334–1 through 334–8) (“Aycock
 Declaration Exh(s). ___”), and the Declaration of Lisa T.           On November 9, 2012, Defendants filed their Reply
 Simpson, Esq. (Doc. No. 335) (“Simpson Declaration”), with          Memorandum of Law in Support of Defendants' Motion
 attached exhibit A (Doc. No. 335–1) (“Simpson Declaration           to Dismiss (Doc. No. 588) (“Defendants' Reply”), and the
 Exhibit”). 1 In a Decision and Order filed April 30, 2012           Declaration of Alexander H. Southwell, Esq. (Doc. No. 589)
 (Doc. No. 366) (“April 30, 2012 D & O), the undersigned             (“Southwell Reply Declaration”), with attached exhibits A
 granted in part and denied in part Defendants' Motion to            through R (Docs. Nos. 589–1 through 589–18) (“Defendants'
 Stay with general discovery stayed, but a limited period of         Reply Exh(s). ___”).
 expert discovery was granted to permit Plaintiff to prepare his
 opposition to Defendants' Motion to Dismiss. 2                      On November 11, 2012, Plaintiff filed his Response to
                                                                     Filing of New Lesnevich Report (Doc. No. 591) (“Plaintiff's
 On August 9, 2012, Defendants filed the Declaration of              Response to Supplemental Lesnevich Report”), and the
 Alexander H. Southwell, Esq. (Doc. No. 472) (“Supplemental          transcript of the deposition of Erich Speckin (Doc. No. 593)
 Southwell Declaration”), with attached exhibits including           (“Speckin Dep. Tr.”), and also refiled the transcripts of the



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            4
Case
 Ceglia9:18-cv-80176-BB        Document
        v. Zuckerberg, Not Reported         548-14
                                    in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 7 of 61


 depositions of Aginsky (Doc. No. 592) and Osborn (Doc. No.       then a Harvard student, responded to Plaintiff'sCraigslist.com
 594). On November 26, 2012, Plaintiff, also without leave        advertisement. 6
 of the court, filed the Declaration of Paul Argentieri, Esq.,
 in Sur–Rebuttal to Defendants' Reply to Plaintiff's Response     On April 28, 2003, Plaintiff and Zuckerberg met in a
 to Their Motion to Dismiss for Fraud on the Court (Doc.          hotel lobby in Boston, Massachusetts, signed a contract and
 No. 610) (“Plaintiff's Sur–Rebuttal”), with attached exhibits    entered into a business agreement, the disputed nature of
 1 and 2 (Docs. Nos. 610–1 and 610–2) (“Plaintiff's Sur–          which is at the core of this action. Specifically, Plaintiff
 Rebuttal Exh(s). ___”). On November 27, 2012, Plaintiff filed    has proffered as the signed contract a document entitled
 a transcript of the deposition of Larry F. Stewart (Doc. No.     Work for Hire (“Work for Hire Document”), according to
 611) (“Stewart Dep. Tr.”).                                       which Zuckerberg, in exchange for monetary payment from
                                                                  Plaintiff, agreed to provide programming and coding services
 On December 5, 2012, Plaintiff, without obtaining leave          for the StreetFax project, and to give Plaintiff a one-half
 from the court, filed the Declaration of Paul Argentieri, Esq.   interest in the social networking website now known as
 (Doc. No. 623) (“Plaintiff's Supplemental SurRebuttal”), with    Defendant Facebook Inc. (“Facebook”), which Zuckerberg
 three attached exhibits 4 (Docs. Nos. 623–1 through 623–         was then in the process of developing as a Harvard student.
 3) (“Plaintiff's Supplemental Sur–Rebuttal Exh(s). ___”). On     The bulk of the agreement relates to the StreetFax project and
 December 14, 2012, Defendants filed Defendants' Response         is in typeface; a handwritten interlineation is found on the
 to Paul Argentieri's “Sur Rebuttal” Declarations (Doc.           first page and is an emendation pertaining to the StreetFax
 No. 635) (“Defendants' Sur–Rebuttal Response”), and the          project's deadline. Zuckerberg does not deny signing a
 Declaration of Alexander H. Southwell, Esq. (Doc. No.            contract with Plaintiff on April 28, 2003, but maintains he
 636) (“Southwell Sur–Rebuttal Response Declaration”). Oral       agreed only to perform limited website development work
 argument was deemed unnecessary.                                 for StreetFax, and the subject of Facebook was not only
                                                                  never discussed, but Zuckerberg did not even conceive of
  *4 Based on the following, Defendants' Motion to Dismiss        the idea of Facebook until months later. Plaintiff maintains
 should be GRANTED because clear and convincing evidence          upon contracting with Zuckerberg to work on the StreetFax
 establishes the StreetFax Document is the authentic contract     project, Zuckerberg realized the same source code Zuckerberg
 and the Work for Hire Document is a recently created             had contracted to create for the StreetFax project could be
 fabrication; alternatively, the Defendants' Motion to Dismiss    adapted for use in creating Facebook, i.e., permitting a user
 should be GRANTED based on Plaintiff's spoliation of             to search for a person by name so long as the spelling of
 evidence, but DENIED based on litigation misconduct.             the name of the searched person was close to, if not correct.
 Defendants' Motion for Judgment on the Pleadings should be       The record does not indicate whether the parties executed two
 DISMISSED as moot.                                               originals of the contract or whether Zuckerberg was given
                                                                  a copy of the contract. Plaintiff has proffered the purported
                                                                  original of the contract, copies of which were attached to the
                                                                  Complaint and Amended Complaint. In contrast, Zuckerberg
                           FACTS 5                                has proffered a copy of a different contract recovered
                                                                  by Stroz Friedberg, Defendants' digital forensics experts,
 Early in 2003, Plaintiff Paul D. Ceglia (“Plaintiff” or
                                                                  during discovery, bearing the title “StreetFax” (“StreetFax
 “Ceglia”), was engaged in the development of a now
                                                                  Document”), asserting such contract is the contract executed,
 defunct internet database commercial endeavor, StreetFax
                                                                  and containing the agreement reached by Plaintiff and
 (“the StreetFax project”), for use in the automobile insurance
                                                                  Zuckerberg on April 28, 2003, and which is devoid of any
 industry. The StreetFax project involved the creation of
                                                                  mention of Facebook.
 an internet search engine that could locate particular street
 intersections within designated cities by the names of the
                                                                   *5 Both sides maintain the business relationship between
 intersecting streets provided the spelling of the relevant
                                                                  Plaintiff and Zuckerberg was plagued with issues regarding
 street names, even if misspelled, was “close” to the correct
                                                                  the work Zuckerberg was to perform for Plaintiff, and
 spelling. Amended Complaint ¶¶ 15–17. Plaintiff posted
                                                                  Plaintiff's payments to Zuckerberg. The copies of the
 an advertisement on Craigslist.com seeking programmers to
                                                                  canceled checks recovered from Defendants' digital forensics
 assist with the development of the StreetFax project's search
                                                                  experts' examination of Plaintiff's computer hard drives show
 engine. Defendant Mark Elliot Zuckerberg (“Zuckerberg”),


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          5
Case
 Ceglia9:18-cv-80176-BB        Document
        v. Zuckerberg, Not Reported         548-14
                                    in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 8 of 61


 payments from Plaintiff to Zuckerberg that are consistent with     no exact copy of the executed Work for Hire Document
 Zuckerberg's version of the working relationship between           was found among the electronic media Plaintiff produced,
 Plaintiff and Zuckerberg as well as the terms of the StreetFax     including three computers, three hard drives, 174 floppy
 Document, and are inconsistent with the payment terms set          disks, and 1087 compact disks (“CDs”) (“the Ceglia Media”).
 forth in the Work for Hire Document as well as the payments        In connection with the July 1, 2011 Expedited Discovery
 referenced in the supporting emails.                               Order, Defendants' digital forensics experts Stroz Friedberg
                                                                    examined and analyzed between July 15 and 22, 2011, in three
 In particular, the Work for Hire Document provides for             different locations including Chicago, Illinois, Buffalo, New
 Plaintiff to pay Zuckerberg a total of $ 2,000 for work on         York, and Sarasota, Florida, certain digital media belonging
 both the StreetFax project, as well as Facebook. Work for Hire     to and identified by Plaintiff as relevant to this action (“Ceglia
 Document, § 3, Payment Terms (“Buyer agrees to pay the             Media”), including (1) a Compaq Presario desktop computer,
 seller the Sum of $ 1000 a piece for the work to be performed      (2) an eMachines desktop computer, (3) a Toshiba Satellite
 for Streetfax and $ 1,000 for the work to be performed for         laptop computer, (4) a Maxtor Personal Storage 3200 external
 “The Page Book.”). In contrast, the StreetFax Document             hard drive, 7 (5) a Seagate internal hard drive (“Seagate Hard
 provides for Plaintiff to pay Zuckerberg a total of $ 18,000 for
                                                                    Drive”) Plaintiff produced as a standalone device, 8 (6) a
 work on only the StreetFax project. StreetFax Document, § 3,
                                                                    Western Digital internal hard drive Plaintiff produced as a
 Payment Terms (“The Agreed upon Cost that the Seller and
                                                                    standalone device, (7) 174 floppy disks, (8) 1087 CDs, and (9)
 the Buyer have agreed upon are [sic ] as follows: Buyer agrees
 to pay seller the Sum of $3,000 at the onset of this contract.     one DVD. Stroz Friedberg Report 9 at 7–8. Although Stroz
 The Buyer agrees to pay seller $ 2,000 on the due date of the      Friedberg had received from Argentieri a copy of the Work for
 project, and upon completion Buyer agrees to pay seller an         Hire Document, no exact copy of the Work for Hire Document
 additional $13,000 U.S. dollars within Thirty days of delivery     was found among the Ceglia Media examined by Stroz
 of the Final approved program .”).                                 Friedberg. Id. at 11. Stroz Friedberg, however, recovered from
                                                                    both the Seagate Hard Drive and a forensic image of the
 In March 2011, Plaintiff produced his electronic assets to         Seagate Hard Drive a copy of the StreetFax Document. Id.
 Kasowitz, Benson, Torres & Friedman, LLP (“the Kasowitz            The StreetFax Document had been stored as an attachment to
 firm”), a law firm Plaintiff briefly retained in connection        two emails Ceglia had sent on March 3, 2004 fromhis ceglia
 with this action, but which never appeared on Plaintiff's          @adelphia.net e-mail account to one Jim Kole, Esq. (“Kole”),
 behalf, withdrawing from representation on April 12, 2011.         an attorney then associated with the Chicago law firm Sidley
 On March 29, 2011, Plaintiff's former digital forensic             Austin Brown & Wood LLP (“Sidley Austin”). The StreetFax
 expert, the Capsicum Group (“Capsicum”), at the request            Document's first page was sent to Kole as an attachment to
 of the Kasowitz firm, captured images of various electronic        the first e-mail, with the second page sent as an attachment to
 media produced by Plaintiff in connection with this action,        the second e-mail. Forensic examinations and comparisons by
 including Plaintiff's laptop computer, floppy disks, and a         Stroz Friedberg of the StreetFax Document with the Work for
 loose internal computer hard drive referred to as the Seagate      Hire Document establish that the second page of the StreetFax
 Hard Drive. Capsicum never produced any written report             Document is virtually identical to the second page of the Work
 or opinion regarding this action but, rather, its involvement      for Hire Document, but the first pages of both documents are
 was limited to imaging and data collection and conveying           different, and that scanned images of the StreetFax Document
 to one Aaron H. Marks, Esq. (“Marks”) of the Kasowitz              were uploaded onto Plaintiff's computer minutes before the
 firm the information recovered from the electronic assets.         two e-mails with the attached StreetFax Document pages
 Upon reviewing the information and documents received              were sent to Kole. Defendants thus maintain that Plaintiff
 from Capsicum, Marks advised Plaintiff's counsel, Paul             created the Work for Hire Document by amending the text of
 A. Argentieri, Esq. (“Argentieri”), that certain documents         page 1 of the StreetFax Document, inserting the provisions,
 Capsicum had retrieved established page 1 of the Work for          handwritten and initialed, purportedly giving Plaintiff an
 Hire Document was fabricated, and that the Kasowitz firm           ownership interest in Facebook, and appending the amended
 was withdrawing from the case.                                     first page to either the authentic second page of the StreetFax
                                                                    Document, containing Zuckerberg's signature, or a detailed
 During court-ordered expedited discovery limited to                copy of the second page on which Zuckerberg's signature is
 determining the Work for Hire Document's authenticity,             forged.



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
Case
 Ceglia9:18-cv-80176-BB        Document
        v. Zuckerberg, Not Reported         548-14
                                    in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 9 of 61


  *6 Plaintiff, when confronted with the StreetFax Document        expert opinions on which Defendants rely in support of
 and accompanying emails, originally maintained the                their motion have been sufficiently refuted by Plaintiff's
 documents were privileged communications with his then            experts to avoid dismissal of the action on the basis that
 attorney, but later maintained the StreetFax Document             the Work for Hire Document is a fraud. In further support
 was created by Defendants' attorneys and then planted on          of dismissal based on fraud, Defendants argue Plaintiff has
 Plaintiff's hard drive. Defendants thus issued a subpoena         acknowledged the court's inherent power to dismiss the
 to Sidley Austin, finding Plaintiff's March 3, 2004 e-mails       action for fraud, Plaintiff mistates the “clear and convincing”
 with the attached files containing the StreetFax Document         evidence standard, Plaintiff has failed to rebut Defendants'
 on Sidley Austin's server where the documents had been            arguments and evidence establishing the StreetFax Document
 stored since 2004. Also recovered were e-mails exchanged          is the authentic contract, and Defendants' experts' findings
 between Zuckerberg and Plaintiff, and one Karin Petersen          regarding the authenticity of the Work for Hire Document,
 (“Petersen”), who worked for Plaintiff on the StreetFax           and that Plaintiff engaged in extensive discovery abuses and
 project, as well as copies of canceled checks from Plaintiff      litigation misconduct.
 to Zuckerberg representing payments Plaintiff made to
 Zuckerberg in connection with the April 28, 2003 business
 agreement. The amounts of the checks are consistent with          1. Jurisdiction, Seventh Amendment, Fed.R.Evid. 902,
 the payment terms set forth in the StreetFax Document, but        and Use of Expert Evidence
 are inconsistent with the Work for Hire Document's payment         *7 The linchpin of Defendants' Motion to Dismiss is their
 terms.                                                            assertion that the Work for Hire Document is a recently
                                                                   created fabrication such that Plaintiff, by pursuing this action,
 During discovery, the Work for Hire Document was submitted        is perpetrating a fraud on the court. Defendants argue district
 to forensic analysis by several experts retained by Plaintiff     courts have inherent authority to dismiss an action that is
 and Defendants. Relevant to Defendants' Motion to Dismiss,        based on fraud. Defendants' Memorandum at 20–21. Plaintiff
 when Defendants' experts examined the Work for Hire               maintains in opposition that Defendants' Motion to Dismiss
 Document in July 2011, it was discolored with the white           requires the court to weigh evidence, particularly, expert
 paper on which the document is printed appearing tan and          evidence, such that the court's decision on the Motion to
 the ink used in the handwritten interlineation, signatures,       Dismiss will deprive Plaintiff of his Seventh Amendment
 and initials was faded when compared to an examination by         right to a jury trial, and that New York substantive law
 one of Plaintiff's experts on January 13, 2011. Both Plaintiff    permits a collateral attack based only on judgments obtained
 and Defendants attribute the discoloration to the Work for        by extrinsic, but not intrinsic evidence. Plaintiff's Response
 Hire Document having been exposed to an intense light             at 3–8. In further support of the motion, Defendants argue
 source with Defendants asserting such exposure was done by        this court's inherent authority to dismiss based on fraud
 Plaintiff in an attempt to “age” the document.                    has been acknowledged by Plaintiff, who has misstated
                                                                   the “clear and convincing” evidence standard, Defendants'
                                                                   Reply at 4–6, that Plaintiff has failed to rebut the salient
                                                                   points made by Defendants' experts in support of Defendants'
                        DISCUSSION                                 assertion that the Work for Hire Document and emails are not
                                                                   genuine, id. at 7–26, and that Plaintiff engaged in spoliation
 Defendants' Motion to Dismiss seeks dismissal of the instant
                                                                   of evidence and other litigation misconduct to hinder the
 action on three grounds, including (1) the Work for Hire
                                                                   court's resolution of this action. Id. at 27–34. In his Sur–
 Document and supporting e-mails are fraudulent such that
                                                                   Rebuttal, Plaintiff points to recent caselaw Plaintiff maintains
 Plaintiff, in bringing this action, is perpetrating a fraud
                                                                   sets forth definitions of “fraud on the court” and the “clear
 on the court; (2) Plaintiff has engaged in spoliation of
                                                                   and convincing” evidence standard that are inconsistent with
 evidence; and (3) Plaintiff has engaged in extensive litigation
                                                                   those proffered by Defendants, and attempts to highlight what
 misconduct. Plaintiff maintains the merits of Plaintiff's
                                                                   Plaintiff maintains are critical distinctions between his expert
 arguments cannot be reached without depriving Plaintiff
                                                                   witnesses' reports and those of Defendants' expert witnesses.
 of his Seventh Amendment right to a jury trial, that
                                                                   In his supplemental Sur–Rebuttal, Plaintiff a draws the court's
 Defendants' Motion to Dismiss incorrectly applies the “clear
                                                                   attention to yet more caselaw and evidence in support of
 and convincing” evidence standard insofar as Defendants
                                                                   Plaintiff's opposition to Defendants' Motion to Dismiss.
 rely on expert opinions, rather than facts, and that the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 10 of
                                                        61

                                                                  engaging in multiple instances of misconduct, including
In    Chambers v. NASCO, Inc., 501 U.S. 32, 44–45 (1991),
                                                                  withholding credit card account statements and receipts that
the Supreme Court articulated that a federal court's authority
                                                                  conclusively established plaintiff's whereabouts at time of
“to fashion an appropriate sanction for conduct which abuses
                                                                  alleged employment discrimination were inconsistent with
the judicial process” is inherent. Sanctionable abuse includes
                                                                  plaintiff's claims, rendering her claims impossible); and
“an attempt to perpetrate a fraud on the court.” Chambers,
                                                                      Cerruti 1881 S.A. v. Cerruti, Inc., 169 F.R.D. 573,
501 U.S. at 50. Such sanctions within the court's discretion
                                                                  583–84 (S.D.N.Y.1996) (exercising discretion and inherent
range from an assessment of attorney's fees for less severe
                                                                  power to protect court's integrity against abuse of judicial
abuse of judicial process, to the most severe sanction of
                                                                  process, by granting plaintiff's motion to strike defendant's
“outright dismissal” of an action.    Chambers, 501 U.S. at       answer and counterclaims, entering judgment for plaintiff
45 (citing    Roadway Express, Inc. v. Piper, 447 U.S. 752,       on merits, and imposing as sanction costs and fees against
765 (1980)). The court's inherent power has been construed        defendant who presented false documents and deposition
“to deny the court's processes to one who defiles the judicial    testimony in opposition to plaintiff's claims and in support of
                                                                  counterclaims).
system by committing a fraud on the court.”             Aoude
v. Mobil Oil Corp., 892 F.2d 1115, 1118 (1st Cir.1989)            Nor does a determination on Defendants' Motion to Dismiss
(filing of complaint based on bogus agreement attached to         violate Plaintiff's Seventh Amendment right to a jury trial
complaint constituted fraud on the court warranting dismissal     on the merits, as Plaintiff maintains. Plaintiff's Response
of action). Specifically, “[a] ‘fraud on the court’ occurs        at 5–6. In support of this argument, Plaintiff relies, id., on
where it can be demonstrated, clearly and convincingly, that
a party has sentiently set in motion some unconscionable             Galloway v. United States, 319 U.S. 372 (1943), and
scheme calculated to interfere with the judicial system's            Lynch v. United States, 162 F .2d 987 (2d Cir.1947), both of
ability impartially to adjudicate a matter by improperly          which are distinguishable from the instant case as neither case
influencing the trier or unfairly hampering the presentation of   involved fraud; rather, both cases were appeals from directed
the opposing party's claim or defense.” Id. (citing cases).       verdicts entered in favor of the government upon determining
                                                                  there was insufficient evidence to support the claims.
 *8 Significantly, courts within the Second Circuit have
                                                                      Galloway, 319 U.S. at 407 (holding directed verdict
dismissed cases upon determining the actions were based on
                                                                  entered after the close of evidence did not deprive petitioner of
forged documents or fabricated evidence. See         Shangold     his Seventh Amendment right to a jury trial where insufficient
v. Walt Disney Co., 275 Fed.App'x. 72, 73–74 (2d Cir.2008)
                                                                  evidence was submitted in support of the claim);           Lynch,
(affirming district court's dismissal of complaint as sanction
                                                                  162 F.2d at 988–89 (reversing directed verdict entered by
after finding the plaintiffs had committed a fraud upon the
                                                                  District Court after jury was unable to reach a verdict
court when the plaintiffs attempted to manipulate the judicial
                                                                  and remanding for a new trial because evidence adduced
process by submitting as evidence certain documents, the
                                                                  at trial, although conflicting, sufficiently established the
fabrication of which was established by the use of certain
                                                                  plaintiff's claim possibility). Significantly, Plaintiff relies on
terms which did not exist in the English lexicon as of
                                                                  the dissenting opinion in Galloway in support of his position.
the dates of the documents);    Scholastic, Inc. v. Stouffer,
                                                                  See Plaintiff's Response at 5–6 (quoting         Galloway, 319
221 F.Supp.2d 425, 440–45 (S.D.N.Y.2002) (sanctioning
                                                                  U.S. at 407 (Black, J., dissenting)).
under court's inherent power defendant's submission of
falsified evidence and untruthful testimony in support of
                                                                   *9 Although the caselaw Plaintiff references fails to support
copyright infringement counterclaim by dismissing such
                                                                  his argument that dismissal of the instant action for fraud
counterclaim and awarding costs and attorney's fees to
                                                                  would deprive him of his Seventh Amendment right to a jury
plaintiff);  McMunn v. Memorial Sloan–Kettering Cancer            trial, Defendants draw the court's attention to two cases where
Center, 191 F.Supp.2d 440, 461 (S.D.N.Y.2002) (dismissing,        the dismissal of an action for fraud was specifically found
upon defendant's motion and in exercise of court's inherent
                                                                  not to violate the Seventh Amendment. In Pope v. Federal
power, employment discrimination claim and awarding
                                                                  Express Corp., 974 F.2d 982, 984 (8th Cir.1992), the Eighth
defendant costs and fees to sanction plaintiff who committed
                                                                  Circuit Court of Appeals held the plaintiff's admission she
fraud on the court by intentionally and in bad faith


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               8
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 11 of
                                                        61

fabricated an exhibit critical to her claim rendered the action         prior to the adoption of the Seventh Amendment, dismissing
devoid of any issue for the jury to decide such that the District       Plaintiff's case based on such fraud does not violate Plaintiff's
Court's dismissal of the action under Rule 11 did not deprive           right to a jury trial under the Seventh Amendment. See
the plaintiff of her constitutional right to a jury trial. Similarly,
                                                                           Chambers, 501 U.S. at 52–53 (federal law applies in
in     REP MCR Realty, L.L.C. v. Lynch, 363 F.Supp.2d                   diversity case to appropriate sanctions for perpetrating a fraud
984, 1015–16 (N.D.Ill.2005), aff'd, 200 Fed.Appx. 592 (7th              on court). Accordingly, Plaintiff's argument that dismissing
Cir.2006), the District Court held the Seventh Amendment                the action as based on fraud would deny him his constitutional
was not violated by its dismissal of a third-party complaint            right to a jury trial is without merit.
with prejudice upon finding the documents submitted in
its support were fabricated, and sanctioning the third-party             *10 The court's inherent power to dismiss an action for
plaintiff for perpetrating a fraud upon the court.                      fraud is not, as Plaintiff suggests, Plaintiff's Response at 6–
                                                                        7, restricted by Fed.R.Evid. 901 (“Rule 901”) or 1008 (“Rule
The exercise of the court's inherent power to protect the               1008”). 10 Rule 901 merely requires that prior to admitting
integrity of its processes and judgments against purposeful             an item into evidence, the proponent of the evidence must
fraud is a well-recognized exercise of judicial power                   authenticate the item by “produc[ing] evidence sufficient to
predating adoption of the Seventh Amendment.          Hazel–            support a finding that the item is what the proponent claims
Atlas Glass Co. v. HartfordEmpire, 322 U.S. 238, 244                    it is.” Fed.R.Evid. 901(a). Here, Plaintiff's filing of numerous
(1944) (equitable relief from fraudulently obtained judgment            exhibits and affidavits in opposition to Defendants' Motion to
based on fabricated document “firmly established in English             Dismiss is properly construed as an attempt to authenticate
practice long before the foundation of our Republic”),                  the Work for Hire Document as the authentic contract that
overruled on other grounds, Standard Oil Co. v. United States,          governed the business relationship into which Plaintiff and
                                                                        Zuckerberg entered on April 28, 2003.
429 U.S. 19 (1976);     Universal Oil Products Co. v. Root
Refining Co ., 328 U.S. 575, 580 (1946) ( “The inherent
                                                                        As relevant to the instant action, Rule 1008 provides that “in a
power of a federal court to investigate whether a judgment
                                                                        jury trial, the jury determines” any issue regarding whether an
was obtained by fraud is beyond question.” (citing Hazel–               asserted writing ever existed, or whether a writing produced
Atlas Glass Co., 322 U.S. 238)). The court's inherent power             at trial is the original. Fed.R.Evid. 1008(a) and (b). Rule 1008
to protect itself from a disposition based on fraud includes            is thus, on its face, limited to evidence submitted at trial and
the power to dismiss the action upon discovery of the fraud             nothing within the text of Rule 1008 restricts a court's inherent
                                                                        authority to dismiss an action prior to trial where the only
at the earliest point in the case.     Hazel–Atlas Glass Co.,
                                                                        evidence submitted in support of the action is fraudulent.
322 U.S. at 250 (“Had the District Court learned of the
                                                                        Plaintiff cites no authority to the contrary.
fraud ... at the original infringement trial, it would have been
warranted in dismissing [the] case.”). In making a finding
                                                                        Plaintiff's argument, Plaintiff's Response at 7–8, that
that a fraud on the court has been committed, the court may
                                                                        Defendants' assertion regarding “fraud on the court” supports
rely on “affidavits or other acceptable evidence.”            Id. at    only an “intrinsic fraud” argument, and that a critical
248. See also      Pope, 974 F.2d at 983 (court relied on               distinction under New York law permits collateral attack
“expert testimony and demonstrative evidence” in finding                upon any judgment only when extrinsic fraud is established
note submitted by plaintiff in support of plaintiff's claim             is without merit. Preliminarily, this argument was already
“had been manufactured as a cut and past composite of                   rejected by the undersigned in the June 28, 2012 Decision
other documents” and thus fabricated). Exercise of the court's          and Order (Doc. No. 457) (“June 28, 2012 D & O”), denying
equitable power to avoid abuse of its processes based on fraud          Plaintiff's motion to vacate the April 4, 2012 Order (Doc. No.
                                                                        348), as without any foundation in law. June 28, 2012 D &
does not entitle the abuser to a jury trial. See Broadnax v.            O at 32.
City of New Haven, 415 F.3d 265, 271 (2d Cir.2005) (holding
plaintiff not entitled to jury determination on question of             In particular, the New York case law on which Plaintiff
equitable remedy). As use of the court's inherent power to              relies permits collateral attacks on judgments obtained by
dismiss a case based on a fraud on the court was recognized             extrinsic, but not intrinsic fraud. Plaintiff's Memorandum
at common law and under the court's equity jurisdiction


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  9
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 12 of
                                                        61

                                                                   Court, in granting judgment as a matter of law in favor of the
Response at 7 (citing      Altman v. Altman, 542 N.Y.S.2d
                                                                   defendant, had failed to consider evidence submitted by the
7, 9 (1st Dept.1989)). Here, however, there has been no
                                                                   plaintiffs in the light most favorable to the plaintiffs, despite
final judgment, regarding the authenticity of the Contract
                                                                   the fact that none of the expert reports submitted by either
and supporting e-mails, such that Defendants' Motion to
Dismiss is not a collateral attack on a judgment. June 28,         side were flawless. In re Joint Eastern & Southern District
2012 D & O at 29–30. The extrinsic-intrinsic distinction on        Asbestos Litigation, 52 F.3d at 1135. Valdez involved a prison
which Plaintiff relies is of a state procedural, rather than       inmate's appeal of the district court's denial of his petition
                                                                   seeking habeas relief, with the petitioner arguing the criminal
substantive, nature, not binding on this court. See    Grand
                                                                   trial court should not have disregarded the testimony of two
Bahama Petroleum Co., Ltd. v. Asiatic Petroleum Corp.,
                                                                   expert witnesses as less credible than the testimony of a third
550 F .2d 1320, 1325 (2d Cir.1977) (federal court sitting in
                                                                   expert witness who had conducted more extensive analysis
diversity must apply state procedural provision only where
such provision is “intimately bound up with the right being        of petitioner's mental condition.       Valdez, 219 F.3d at 1238.
enforced” or “its application would substantially affect the       The Tenth Circuit, in affirming the district court's denial of
outcome of the litigation....”). Moreover, such distinction is     habeas relief, stated it was for the jury to decide, at trial, which
irrelevant as Defendants' Motion to Dismiss is based on the        expert's testimony was more credible. Id. As such, Valdez is
court's well-established inherent authority to reject at the       limited to expert testimony that is admitted at trial, which is in
outset of a case claims based on demonstrable fraud. Id. at        stark contrast to the Defendants' Motion to Dismiss before the
30. As discussed, June 28, 2012 D & O at 30–32; Discussion,        court in this action, which asks the court to determine whether
supra, at 16–18, it is settled that federal courts sitting in      the Work for Hire Document is authentic.
diversity have inherent power to dismiss an action for fraud.
                                                                   Simply put, accepting Plaintiff's argument precluding the
See    Chambers, 501 U.S. at 50. 11
                                                                   court from considering a plethora of evidence establishing
                                                                   the disingenuous nature of a document that is the linchpin
 *11 As for Plaintiff's argument that resolution of Defendants'
                                                                   of an action, in the absence of any evidence to the contrary,
Motion to Dismiss requires the court to “weigh conflicting
                                                                   thereby requiring an action to go forward, would be to
expert evidence or engage in ‘statistical dueling of experts,’
                                                                   permit a plaintiff who is perpetrating a fraud on the
“ Plaintiff's Response at 4–5 (quoting       In re Visa Check/     court to run roughshod over the court's integrity. This is
MasterMoney Antitrust Litigation, 280 F.3d 124, 129–30 (2d         particularly unacceptable where, in this era, significant fraud
Cir.2001)), a question solely reserved for the jury who alone      may be perpetrated by the use of sophisticated technology
is permitted to assess the credibility of dueling experts, id.     such as computers, for which expert forensic analysis is
(citing cases), such statements were made in connection with       required to assist the court in discovery of the fraud.
class certification motions. Significantly, in overruling In       Thus, courts, where necessary for a correct determination
re Visa Check/MasterMonty Antitrust Litigation, the Second         of the alleged fraud, have relied upon expert testimony.
Circuit specifically held that district courts are required to
                                                                   See, e.     g., Pope, 974 F .2d at 983 (court relied on
resolve at the class certification stage those factual disputes
                                                                   “expert testimony and demonstrative evidence” in finding
relevant to each class certification requirement.          In re   note submitted by plaintiff in support of plaintiff's claim
Initial Public Offerings Securities Litigation, 471 F.3d 24, 41–   “had been manufactured as a cut and past composite
42 (2d Cir.2006).
                                                                   of other documents” and thus fabricated);          REP MCR
                                                                   Realty, L.L.C., 363 F.Supp.2d at 1014 (considering expert
   In re Joint Eastern & Southern District Asbestos                witness testimony which “helped significantly to establish
Litigation, 52 F.3d 1124, 1135 (2d Cir.1995), and        Valdez    that the [challenged document] was a fabrication and that
v. Ward, 219 F.3d 1222, 1238 (10th Cir.2000), do not, as           [Defendant] was committing perjury.”). Even in the absence
Plaintiff urges, Plaintiff's Response at 5, preclude the court's   of Defendants' Motion to Dismiss, a district court is vested
consideration of expert evidence in deciding Defendants'           with the inherent authority to sua sponte dismiss an action as
Motion to Dismiss. Not only did both cases involve post-           frivolous regardless of whether the plaintiff has been granted
trial challenges to the sufficiency of the evidence, but in        in forma pauperis status. See Fitzgerald v. First E. Seventh
the former case, the Second Circuit found that the District        St. Tenants Corp., 221 F.3d 362, 363–64 (2d Cir.2000)
                                                                   (dismissing, sua sponte, complaint filed by pro se plaintiff


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               10
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 13 of
                                                        61

where, given the frivolous nature of the complaint, dismissal      factual matters by means of findings of fact.” Id. See also
would have been mandatory under          28 U.S.C. § 1915(e)           Robinson v. Government of Malaysia, 269 F.3d 133, 140
(2)(B)(i) (permitting court to dismiss action at any time upon     n. 6 (2d Cir.2001) (“A district court ‘may’ consult evidence to
determining the action is frivolous), had the plaintiff sought     decide a Rule 12(b)(1) motion [to dismiss for lack of subject
to proceed in forma pauperis ). This argument is thus without      matter jurisdiction] 12 in contrast with a Rule 12(b)(6) motion
merit.                                                             to dismiss for failure to state a claim upon which relief can
                                                                   be granted, where it may not. It ‘must’ do so if resolution of
 *12 Finally, although not addressed by the parties, in each       a proffered factual issue may result in the dismissal of the
of the cases in which courts have dismissed an action for          complaint for want of jurisdiction.” (citing cases)).
fraud before trial, it is an unstated premise that once the
subject item or document was determined to be fraudulent,          Accordingly, it is unquestionable that this court has the
there was no actionable case or controversy. Insofar as            inherent authority to resolve the disputed issue of the Work
Plaintiff seeks a jury determination that the Work for Hire        for Hire Document's authenticity, an issue of fact that is
Document grants him an ownership interest in Facebook, such        critical to establishing whether Plaintiff has presented an
request presumes the Work for Hire Document is authentic.          actionable case or controversy over which the court may
Defendants, by challenging the Work for Hire Document's            exercise its jurisdiction, that in making such determination
authenticity, have injected into the case a factual issue which,   the court may rely on matters outside the pleadings, including
if decided in Defendants' favor, would establish there is no       “all submissions by the parties,” and may, but is not required
actionable case or controversy, such that the court is without
jurisdiction over the matter. Simply put, because the viability    to, hold an evidentiary hearing if necessary.  Filetech S.A.,
of the instant action is wholly dependent on the validity an       157 F.3d at 932. Neither Plaintiff's Seventh Amendment right
agreement memorialized in a document, i.e., the Work for           to a jury trial, nor Rules 901 or 1008 of the Federal Rules
Hire Document, a determination that such document is a             of Evidence pose any impediment to the court's authority
fabrication would establish there is no case or controversy but,   to resolve the issue of the Work for Hire Document's
rather, only a ‘feigned case’ is presented over which the court    authenticity on Defendants' Motion to Dismiss. Moreover,
has no jurisdiction.                                               such determination may be based on matters outside the
                                                                   pleadings, including expert evidence submitted by the parties,
It is well-settled that the court is obligated to establish        aided by an evidentiary hearing only if necessary. Here, the
jurisdiction exists. See College Standard Magazine v. Student      court finds no such hearing is necessary.
Ass'n of State Univ. of New York at Albany, 610 F.3d 33, 35 (2d
Cir.2010) (recognizing court's obligation to address mootness
                                                                   2. Standard of Proof
sua sponte because it pertains to jurisdiction). It logically
                                                                    *13 Although the parties agree that the action must be
follows that the court is similarly obligated to resolve, at the
                                                                   dismissed if Defendants can prove by “clear and convincing”
outset, a compelling challenge to the document's authenticity
                                                                   evidence that the Work for Hire Document is a fraud, each
as Defendants' Motion to Dismiss presents because an action
                                                                   side urges a different interpretation of the burden imposed
based entirely on a fabricated document is, at best, frivolous.
                                                                   by the “clear and convincing” standard. Defendants maintain
Moreover, “ ‘the court may resolve disputed jurisdictional
                                                                   “clear and convincing” is equivalent to a “highly probable”
fact issues by reference to evidence outside the pleadings,
                                                                   standard of proof, Defendants' Memorandum at 22 (citing
such as affidavits.’ “     Filetech S .A. v. France Telecom        cases), whereas Plaintiff asserts the standard is defined as
                                                                   “evidence such that no reasonable jury could find in favor of
S.A., 157 F.3d 922, 932 (2d Cir.1998) (quoting      Antares
                                                                   the non-moving party.” Plaintiff's Response at 8 (underlining
Aircraft, L.P. v. Federal Republic of Nigeria, 948 F.2d 90,
                                                                   in original and citing Univ. of Rochester v. G.D. Searle &
96 (2d Cir.1991)). “The district court should consider all
                                                                   Co., Inc., 249 F.Supp.2d 216, 220–21 (W .D.N.Y.2003)).
the submissions of the parties and may hold an evidentiary
                                                                   Defendants reply in further support of dismissal that Plaintiff
hearing, if it considers that such a hearing is warranted,
                                                                   has confused the clear and convincing standard with the
in resolving the question of jurisdiction.”    Filetech S.A.,      standard applicable to a motion for judgment as a matter of
157 F.3d at 932 (italics added). “Before arriving at its legal     law. Defendants' Reply at 6.
conclusion regarding the existence vel non of subject matter
jurisdiction, the district court should resolve the disputed


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           11
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 14 of
                                                        61

“Fraud on the court must be established by clear and                 patent. See University of Rochester, 249 F.Supp.2d at 220–21.
                                                                     Plaintiff, however, points to no caselaw involving a motion to
convincing evidence.” Shangold v. Walt Disney Company,
                                                                     dismiss for fraud in which the court construed the “clear and
2006 WL 71672, at * 4 (S.D.N.Y. Jan. 12, 2006), aff'd,
                                                                     convincing” standard of proof consistent with that urged by
   275 Fed.Appx. 72, 73 (2d Cir.2008) (holding district              Plaintiff; rather, in light of the plethora of caselaw defining
court correctly found “defendants established, by clear and          “clear and convincing” as “highly probable,” particularly
convincing evidence, that [plaintiffs] submitted fraudulent          in connection with motions to dismiss for fraud, the court
evidence to the district court in order to bolster their claim       will also construe the standard in accordance with prevailing
of copyright infringement.”). See also      Aoude, 892 F.2d at       judicial definitions.
1118 (applying clear and convincing standard to motion to
dismiss for fraud on the court). “The clear and convincing           Without any merit is Plaintiff's argument, Plaintiff's Response
standard of proof has been variously defined ... as evidence         at 9–10, that Defendants' Motion to Dismiss is supported
which produces in the mind of the trier of fact a firm belief        only by expert opinions, each of which Plaintiff has
or conviction as to the truth of the allegations sought to           countered, such opinions are not facts and, thus, cannot
be established, evidence so clear, direct and weighty and            satisfy the clear and convincing standard. In support of
convincing as to enable [the factfinder] to come to a clear          this argument, Plaintiff references         Shangold, 275 Fed.
conviction, without hesitancy, of the truth of the precise facts     Appx. 72, where indisputable facts, unaided by experts,
in issue.”    Cruzan v. Missouri Dep't of Health, 497 U.S.           established the personal digital assistant device mentioned
261, 285 n. 11 (1990) (internal quotation omitted; bracketed         in a manuscript submitted for publishing was not publicly
material in original).                                               available until after the creation of the manuscript, and Aoude,
                                                                     892 F.2d 1118, where the plaintiff admitted having forged the
The Second Circuit's definition of “clear and convincing”            agreement on which the complaint was predicated. According
evidence, albeit in the context of considering a criminal            to Plaintiff, the fraudulent nature of the documents at issue in
defendant's danger to the community upon release on bail,            Shangold and Aoude could be determined without reference
is “something more than ‘preponderance of the evidence,’             to expert opinion such that the court was not required to
and something less than ‘beyond a reasonable doubt,’ “               make an impermissible credibility determination between
                                                                     dueling experts. Plaintiff's Response at 9–10. In opposition,
   United States v. Chimurenga, 760 F.2d 400, 405 (2d                Defendants maintain that because Plaintiff has failed to
Cir.1985) (citing     Addington v.. Texas, 441 U.S. 418, 431         counter the salient points made by Defendants' experts, most
(1979)), which is consistent with Black's Law Dictionary's           of Defendants' experts' reports are unrebutted and constitute
definition of “clear and convincing” as “[e]vidence indicating       clear and convincing evidence of fraud, in addition to the
that the thing to be proved is highly probable or reasonably         numerous objective and undisputed facts established without
certain. This is a greater burden than preponderance of the          reference to any expert opinions that Defendants have also
evidence, the standard applied in most civil trials, but less than   identified. Defendants' Reply at 6–7.
evidence beyond a reasonable doubt, the norm for criminal
trials.” Blacks's Law Dictionary 636 (9th ed.2009). See also         Plaintiff is correct that “a factfinder is not required to
Miller v. Racette, 2012 W L 1999490, at * 8 (W.D .N.Y.               accept expert opinions” as fact.     Biediger v. Quinnipiac
June 4, 2012) (“New York's clear and convincing standard             University, 691 F.3d 85, 102 (2d Cir.2012). Nevertheless,
is more stringent than the preponderance of the evidence             “[t]he question of what weight to accord expert opinion is a
standard.” (citing     United States v. Mastrangelo, 693 F.2d        matter committed to the sound discretion of the factfinder ...
269, 273 (2d Cir.1982) (observing “the clear and convincing          [who] may certainly consider the bases for an expert's opinion
test may well apply to issues of admissibility arising under         and may accord the opinion less, or even no, weight if the
[the constitutional right of confrontation]”))).                     record suggests that the bases are defective, incomplete, or
                                                                     questionable.”     Pope v. County of Albany, 687 F.3d 565,
 *14 The definition of “clear and convincing” pressed by             581 (2d Cir.2012). This is true regardless of whether evidence
Plaintiff, Plaintiff's Response at 8, i.e., that no reasonable       contradicting an expert's opinion is offered. Id. Accordingly,
jury could find in favor of the nonmovant, has been applied          this argument of Plaintiff also fails.
to a motion for summary judgment seeking to invalidate a



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              12
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 15 of
                                                        61

Contrary to Plaintiff's argument, that the weight accorded to       at 38–45, and the supporting e-mails quoted and referenced
an expert's opinion is within a fact finder's discretion does not   in the Amended Complaint are equally fabricated, id. at
preclude the court's reliance on such opinion in considering        45–50. Alternatively, Defendants seeks dismissal based on
the merits of Defendants' Motion to Dismiss. That courts are        Plaintiff's spoliation of evidence, id. at 51–62, and litigation
required to evaluate the admissibility of each expert's opinion     misconduct, id. at 62–65. In opposition, Plaintiff maintains
is well-established. See Fed.R.Evid. 602 (requirement that          that Defendants have failed to rebut evidence Plaintiff
witness testify to a matter only if evidence establishes witness    submitted to establish the authenticity of the Work for
has personal knowledge of the matter does not apply to expert       Hire Document, Plaintiff's Response at 10–22, raises issues
witness's testimony under Fed.R.Evid. 703), and 703 (an             with several of Defendants' experts' reports regarding the
expert's opinion may be based on facts or data in the case          authenticity of both the Work for Hire Document and
of which the expert has been made aware or has personally           the supporting e-mails, id. at 22–50, asserts Defendants
                                                                    have misrepresented the facts to create the impression
observed); Daubert v. Merrell Dow Pharmaceuticals, Inc.,
                                                                    that Plaintiff wrongly destroyed evidence, id. at 50–59,
509 U.S. 579, 592 (1993) (when expert scientific testimony
                                                                    suggests that Zuckerberg's computer skills were more than
is proffered, trial court must first determine whether expert
                                                                    sufficiently adept to permit Zuckerberg to manipulate data
is proposing to testify to (1) scientific knowledge that (2)
                                                                    on the computers Plaintiff owned or used, id. at 59–61,
will assist the trier of fact in understanding or determining a
                                                                    and asserts Defendants have engaged in an unwarranted
fact in issue). Further, courts may rely on expert opinion in
                                                                    character assault on Plaintiff, id. at 61–64. In further support
granting summary judgment. Cf. Klein v. Tabatchnick, 610            of their Motion to Dismiss, Defendants maintain Plaintiff
F.2d 1043, 1048 (2d Cir.1979) (holding summary judgment is          has failed to rebut evidence that the StreetFax Document is
not appropriate where “intelligent adjudication requires more       authentic, which establishes the Work for Hire Document and
than the use of lay knowledge and the resolution of a disputed      the supporting e-mails are fabrications intended to deceive
issue hinges in large measure upon conflicting opinions and         the court, Defendants' Reply at 7–27, and that Plaintiff
judgments of expert witnesses....”). If accepted, Plaintiff's       engaged in litigation misconduct and spoliated evidence,
argument would disarm the court from protecting itself              id. at 27–35. Because copious evidence has been submitted
against fraud by any reliance on expert opinion regardless of       by both Defendants in support of their challenge to the
the persuasiveness of such opinion when contrasted to that          Work for Hire Document's authenticity ans by Plaintiff
of the alleged perpetrator. Plaintiff points to no authority in     in opposition, including expert witness reports, affidavits,
support of Plaintiff's theory and neither Shangold nor Aoude        exhibits and deposition transcripts, a thorough discussion of
supports it. Accordingly, this argument also fails.
                                                                    all the evidence 13 would be overwhelming to the reader and
                                                                    unnecessary. As such, the court discusses only the evidence
 *15 Having determined that the court has jurisdiction over
                                                                    most favorable to Defendants' Motion to Dismiss and any
Defendants' Motion to Dismiss, and that the proper standard
                                                                    relevant rebuttal evidence submitted by Plaintiff.
of proof applicable to the motion is “clear and convincing,”
defined as “highly probable or reasonably certain,” and that
                                                                    Here, the evidence in the record establishes it is highly
expert opinions may be considered in considering the Work
                                                                    probable or reasonably certain that the StreetFax Document
for Hire Document's authenticity, the court turns to the
                                                                    is the authentic contract governing the business relationship
motion's merits.
                                                                    between Plaintiff and Zuckerberg. Furthermore, the evidence
                                                                    filed by Plaintiff in opposition, although voluminous, simply
3. Merits of Defendants' Motion to Dismiss                          is replete with patent inconsistencies demonstrating the
                                                                    Work for Hire Document is a gross fabrication. Finally, the
   Oh, what a tangled web we weave, When first we                   severe sanction of dismissal of the action is warranted by
   practise to deceive!                                             the numerous instances of spoliation of evidence in which
   Sir Walter Scott, Marm io n, Can to vi. Stan za 17.              Plaintiff has engaged, but not by litigation misconduct.
Defendants move to dismiss this action on the basis that the
StreetFax Document is the authentic contract memorializing
the business agreement reached by Plaintiff and Zuckerberg            A. Clear and Convincing Evidence Establishes the
on April 28, 2003, Defendants' Memorandum at 28–38, the               StreetFax Document's Authenticity
Work for Hire Document is a recently created fabrication, id.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             13
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 16 of
                                                        61

 *16 Defendants maintain the discovery of the StreetFax            inserting the provisions purportedly giving Plaintiff an
Document is fatal to Plaintiff's claim because Defendants'         ownership interest in Facebook, and appending the amended
evidence clearly and convincingly establishes that the             first page to either the authentic page 2 of the StreetFax
StreetFax Document is genuine and both the StreetFax               Document, containing Zuckerberg's actual signature, or a
Document and the Work for Hire Document cannot be                  detailed copy of the second page containing Zuckerberg's
authentic. Defendants' Memorandum at 28–29. Specifically,          forged signature.
Stroz Friedberg discovered electronic image files of the
StreetFax Document attached to two e-mails (“StreetFax              *17 On July 27, 2011, Stroz Friedberg, in accordance
e-mails”) 14 Plaintiff sent on March 3, 2004, from the             with the Electronic Asset Protocol, provided Plaintiff
ceglia@adelphia.net e-mail account to one Jim Kole, Esq.           with the StreetFax e-mails recovered from the Seagate
(“Kole”), an attorney then with Sidley Austin LLP (“Sidley         Hard Drive to permit Plaintiff to review the e-mails for
Austin”), and an initial member of StreetFax, at Kole's            possible privilege designation. Defendants' Reply at 8 (citing
Sidley Austin e-mail account, jkole@sidley.com. Id. at 12.         Defendants' Memorandum at 34–35 (citing November 28,
In contrast to the Work for Hire Document, the StreetFax           2011 Declaration of Alexander H. Southwell, Esq. (Doc. No.
Document, which contains the signatures of both Plaintiff          241) (Southwell Nov. 28, 2011 Declaration”))). At that time,
                                                                   Plaintiff did not challenge the authenticity of the StreetFax
and Zuckerberg and is dated April 28, 2003, 15 is devoid of
                                                                   e-mails but, rather, created a privilege log on which Plaintiff
any reference to Facebook. The first page of the StreetFax
                                                                   designated all 120 e-mails recovered by Stroz Friedberg
Document is attached as a scanned image file to the first
                                                                   as “confidential,” and further designated the StreetFax e-
StreetFax e-mail, for which the subject line is “page 1 of 2
                                                                   mails as protected by the attorney-client privilege. Southwell
for Streetfax contract w/ mark,” and the text of which reads
                                                                   Nov. 28, 2011 Declaration ¶ 13 and Exh. B (Plaintiff's
“Hi Jim, Hope all is well, I am at 727 490 5751 when your
                                                                   privilege log provided to Stroz Friedberg on August 2, 2011
[sic ] ready. Ill [sic ] send page two next I should be here for
                                                                   designating the StreetFax e-mails as privileged attorney-client
the next hour. Paul.” Id. at 12–13. The second page of the
                                                                   communications). On August 4, 2011, Defendants moved to
StreetFax Document is attached as a scanned image file to
                                                                   compel Plaintiff to produce the StreetFax e-mails (Doc. No.
the second StreetFax e-mail for which the subject line is “2
                                                                   97), which the undersigned granted on August 12, 2011 (Doc.
of 2 for streetfax contract,” but the body of which contains
                                                                   No. 107).
no text. Id. Stroz Friedberg found on the Seagate Hard Drive
deleted files of the scanned images of the two pages of
                                                                   It was only after being ordered to produce the StreetFax e-
the StreetFax Document including “Scan0001.tif” (the first
                                                                   mails that Plaintiff asserted the StreetFax e-mails, along with
page), and “Scan0002.tif” (the second page). Id. at 15–16. The
                                                                   the attached files containing the StreetFax Document, were
deleted files show the images were scanned and saved onto
                                                                   forgeries, speculating that either Zuckerberg or the law firm
the Seagate Hard Drive on March 3, 2004 with the image file
                                                                   of Orrick, Herrington & Sutcliffe LLP (“Orrick, Herrington”),
of the second page scanned at 10:35:21 a.m., and e-mailed
                                                                   which has also appeared on Defendants' behalf in this
to Kole at 10:37:15 a.m., and the image file of the first page
scanned at 10:38:35 a.m., and e-mailed to Kole at 10:39:11         action, hacked 17 into the Seagate Hard Drive and planted
a.m. Id. at 14–15.                                                 the StreetFax e-mails there. Emil Protalinski, Friending
                                                                   Facebook, Exclusive: Paul Ceglia Says Facebook is Doing
Forensic examinations and comparisons of the StreetFax             the Forgery, ZDNet, August 16, 2011. 18 See Defendants'
Document with the Work for Hire Document establish that the        Reply at 8 (discussing that Plaintiff essentially argues that
second page of the StreetFax Document is virtually identical       in March 2004, more than six years before commencing
to the second page of the Work for Hire Document, but              this action claiming ownership of Facebook, Zuckerberg
the first pages of both documents are different, and that the      created the StreetFax Document by manipulating the Work
scanned TIFF 16 images of the StreetFax Document were              for Hire Document, removing all references to Facebook,
uploaded onto Plaintiff's computer minutes before the two          then hacked into Plaintiff's computer, causing the computer
e-mails with the attached StreetFax Document pages were            to e-mail the StreetFax Document to Kole). It belies common
sent to Kole. Defendants thus maintain that the StreetFax          sense that Plaintiff would initially designate as privileged
Document must have existed no later than March 3, 2004,            communications with his attorney any file that Plaintiff truly
that Plaintiff thereafter created the Work for Hire Document       believed to be a forgery planted on the Seagate Hard Drive;
by amending the text of page 1 of the StreetFax Document,          rather, the only logical construction of such action is that after


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             14
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 17 of
                                                        61

Plaintiff's futile attempt to invoke the attorney-client privilege   More recently, in opposing Defendants' Motion to Dismiss,
to shield from disclosure the StreetFax e-mails containing the       Plaintiff added that the StreetFax Document discovered by
StreetFax Document which, on its face, casts serious doubt on        Stroz Friedberg originated on Plaintiff's parents' computer,
the validity of the Work for Hire Document, Plaintiff's only         which Plaintiff neither purchased, owned, used, nor operated.
remaining option was to assert the invalidity of the StreetFax       Plaintiff's Response at 50 (citing Declaration of Carmine
Document and accompanying e-mails as themselves forged.              Ceglia filed June 4, 2012 (Doc. No. 419) (“Carmine Ceglia
                                                                     Declaration”)), averring Carmine Ceglia, Plaintiff's father,
After discovering the StreetFax Document on the Seagate              purchased the HP Pavilion computer in which the Seagate
Hard Drive, Defendants subpoenaed the internet server                Hard Drive was installed, but that the computer was never
through which Sidley Austin accesses the internet (“the              transported outside of New York State, had not been in use
Sidley Austin server”) where Stroz Friedberg, upon digital           and was unplugged for more than two years before Carmine
forensic examination, discovered residing the same StreetFax         Ceglia removed the Seagate Hard Drive and provided it
e-mails to Kole retrieved from the Ceglia Media. Stroz               to Defendants' experts for forensic testing, that Plaintiff
Friedberg Report at 18. Further analysis of the sender,              never used the computer, and that during 2003 and 2004,
recipient, sent on, and subject metadata, as well as the content     Carmine Ceglia maintained anAdelphia.net e-mail account
and attachments confirmed both sets of the StreetFax e-mails,        he used in connection with his StreetFax account). Such
i.e., those discovered on the Seagate Hard Drive and those           assertions, however, are in direct contrast to Plaintiff's earlier
found on the Sidley Austin server, are identical, establishing       representations that the Seagate Hard Drive was his own.
that each set of the StreetFax e-mails is one half of the
same e-mail correspondence, i.e., the sender's side and the          In particular, the same StreetFax e-mails with the attached
recipient's side. Id. Examination of the internet headers of         image files of the StreetFax Document were discovered by
the StreetFax emails further confirms that such e-mails were         Capsicum, a digital forensics firm retained by Plaintiff's prior
both sent and received on March 3, 2004 through servers              counsel, the Kasowitz firm, upon examining the Ceglia Media
used by Adelphia (Ceglia's internet service provider for his         provided by Plaintiff, specifically retrieving the StreetFax
Ceglia@adelphia.net internet account), and Sidley Austin (for        e-mails from “a loose hard drive from another computer”
Kole's jkole@sidley.com internet account). Id. at 19. As Stroz       produced to Capsicum by Plaintiff, which is the Seagate
Friedberg reports, and Plaintiff does not contest, an internet       Hard Drive taken from another computer which Plaintiff
header relates to an e-mail's transmission and is affixed to the     then asserted belonged to his parents. Defendants' Reply at
e-mail message by the internet servers through which the e-          9 (citing April 13, 2011 Kasowitz Letter (Southwell Reply
mail passes, not by the computer used to send or receive the e-      Declaration Exh. R) (citing April 12, 2011 Kasowitz Letter)).
mail and, as such, is not dependent on the date or time setting      Further, in his July 15, 2011 Declaration (“Doc. No. 88)
of the computers used by Plaintiff or Kole. Id.                      (“Plaintiff's July 15, 2011 Declaration”), Plaintiff specifically
                                                                     identified the Seagate Hard Drive as in his “possession,
 *18 Stroz Friedberg's examination of the Ceglia Media also          custody or control....” Plaintiff's July 1, 2011 Declaration
established that at some time between October 23, 2006 and           ¶ 2.A. In connection with a detention hearing held in a
July 11, 2007, Plaintiff had installed on the Seagate Hard           criminal proceeding recently commenced against Plaintiff in
Drive a search application called “Google Desktop” which             the Southern District of New York, United States of America
allows a user to search a computer for files by creating a           v. Ceglia, pursuant to a criminal complaint on allegations
searchable database, or index, of the computer's contents,           relating to this case, 19 No. 12–MJ–2842, Plaintiff referred to
which the user can then search. Stroz Friedberg Report at            the computer on which the images of the StreetFax Document
54. The index provides historical evidence of what files             were found as “my personal computer.” Detention Hearing
existed on the Seagate Hard Drive when Google Desktop
                                                                     Tr . 20 at 25:4–5. Furthermore, listed in the privilege log
last indexed the files, here, July 11, 2007. Id. Because the
                                                                     Plaintiff created in response to Stroz Friedberg's examination
StreetFax e-mails were discovered by Stroz Friedberg in the
                                                                     of the Ceglia Media are other files related to this action,
index created by Google Desktop on July 11, 2007, Stroz
                                                                     including “emails with mark and jeff 091803 incl email
Friedberg concluded the StreetFax e-mails must have existed
                                                                     list .doc,” “mark emails 082903.doc,” and “emails with
on the Seagate Hard Drive on or before July 11, 2007. Id.
                                                                     mark and jeff 102003.doc.” Southwell Reply Declaration ¶
                                                                     5 and Exh. C (copy of relevant portions of privilege log).
                                                                     Defendants point to, and Plaintiff does not dispute, that


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               15
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 18 of
                                                        61

the “Source File Path” column indicates items numbers 33             Ceglia Declaration ¶ 8; Plaintiff's Response at 56–57, is
through 39 listed in the privilege log are from source media         directly contradicted by Plaintiff's own admission that he
“FL02” which is Stroz Friedberg's identifier for the Seagate         has used anAdelphia.net e-mail account belonging to his
Hard Drive. Southwell Reply Declaration ¶ 5.                         parents. See Supplemental Declaration of Paul D. Ceglia
                                                                     (Doc. No. 176–1), ¶ 179 (“TheAdelphia.net account I used
 *19 Other e-mails between Plaintiff and Kole confirm the            in the past belonged to my parents.”). Plaintiff's asserted
StreetFax Document's authenticity, including two e-mails             limited use of his parents'Adelphia.net e-mail account is
exchanged on March 4 and 5, 2004 (“March 4 and 5,                    also undermined by the fact that one Robert Frykberg, a
2004 e-mails”). Stroz Friedberg Report at 16–17; Southwell           StreetFax business associate of Plaintiff, sent three e-mails to
Declaration Exh. M. A scanned image of the March 4 and 5,            Plaintiff at theAdelphia.net account in 2006. Southwell Reply
2004 e-mails was obtained by Stroz Freidberg attached to a           Declaration ¶ 7 and Exh. E (portion of Plaintiff's Privilege
June 30, 2011 e-mail from one Jessica Ceglia, Plaintiff's niece,     Log listing three emails, dated August 27, 2006, September 2,
to Plaintiff, containing a handwritten notation, the context of      2006, and October 17, 2006, each from “rgfdpm@msn.com”
which strongly suggests it was added by Kole. Id. According          to “paul @streetfax.com,” “paulceglia@msn.com,” and
to the text of the March 4 and 5, 2004 e-mails, on March 4,          copies to “ceglia@adelphia.net”).
2004, Plaintiff wrote Kole requesting advice as to whether to
send Zuckerberg more money to ward off Zuckerberg's threats           *20 In yet another e-mail to Zuckerberg dated January 7,
that without further payment, Zuckerberg would disable               2004, Rose Declaration Exh. E, Petersen, Plaintiff's StreetFax
theStreetFax.com website. Id. Kole's response, also sent on          associate, presented the same telephone number contained in
March 4, 2004, was to have StreetFax employee Petersen               the first StreetFax e-mail, Stroz Friedberg Report at 12, i.e.,
create back-up files of the StreetFax project, and Kole would        727 490 5751, as the contact telephone number for StreetFax.
send Zuckerberg a letter indicating Kole was in possession of        Although Plaintiff has admitted this telephone number was
funds from Plaintiff that would be forwarded to Zuckerberg           his personal contact telephone number when the e-mails
upon receiving Zuckerberg's assurance he would not attempt           were sent, Plaintiff's Response at 56–57, Plaintiff maintains
to disable theStreetFax.com website. Id. Plaintiff replied on        that the “727” area code is for Florida, where Plaintiff was
March 5, 2004, that money was “very tight” and he might              then renting a home, and that the telephone number was
need to pay another information technology person to restore         assigned to a land line, rendering it impossible for Plaintiff
the StreetFax website's functionality that Zuckerberg had            to have sent the e-mails from his parents' computer that was
already removed, especially since no more money was owed             located in New York. Id. Defendants, however, obtained the
under the contract with Zuckerberg. Id. In a handwritten             services of Kroll Associates, Inc. (“Kroll”), an intelligence
notation at the top of the scanned copy of the March 4 and           and investigation firm that, upon conducting a search of
5, 2004 e-mails, Kole wrote he intended to make a “veiled            public records, determined the telephone number was not a
reference to payments that could be made if he settles the           traditional land line number but, rather, was provided by a
matter as a businessman rather than a cyber-briber,” and             Voice over Internet Protocol or “VoIP” provider. Defendants'
requests Plaintiff fax a copy of the contract as the copy Kole       Reply at 10; Southwell Reply Declaration ¶ 8. Plaintiff
had was difficult to read. Id. Kole's assertion is consistent with   does not dispute Defendants' explanation that “VoIP numbers
the fact that the scanned image of the StreetFax Document            are portable and can be used anywhere with an Internet
found on the Seagate Hard Drive and the Sidley Austin server         connection.” Defendants' Reply at 10; Southwell Reply
was low-resolution. Stroz Friedberg Report at 17. That the           Declaration ¶ 8. As such, that the telephone number contains
March 4 and 5, 2004 e-mails are devoid of any mention of             a Florida area code is irrelevant to Plaintiff's physical location
Facebook is especially troublesome for Plaintiff given that          when the StreetFax e-mails were sent, and Plaintiff would
Facebook was launched a month earlier on February 4, 2004.           have been aware that he had obtained and was using a VoIP
                                                                     number. Defendants' Reply at 10. Plaintiff, by failing to
Further, Plaintiff's attempt to raise a specter of doubt as to       rebut this assertion, has thus acquiesced in it. See Felske v.
the StreetFax e-mails' authenticity by Plaintiff's averment that     Hirschmann, 2012 WL 716632, at * 3 (S.D.N.Y. Mar. 1, 2012)
he does not recall ever using the Adelphia email account,            (by failing to respond to defendants' argument regarding
ceglia@adelphia.net, Plaintiff's Declaration filed November          personal jurisdiction, plaintiff effectively conceded point);
24, 2011 (Doc. No. 230), ¶¶ 13–16, using a computer                  Goodwin v. Burge, 2011 WL 2117595, at *12 (W.D.N.Y. Mar.
Plaintiff did not own, use, or have access to, Carmine               7, 2011) (holding plaintiff, by failing to argue in opposition



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               16
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 19 of
                                                        61

to summary judgment on a claim for relief, effectively             to sabotage any such prospective legal action by planting the
conceded to defendant's assertions establishing there was no       StreetFax Document in Plaintiff's computer, is beyond absurd.
factual basis for asserting the claim against such defendant);
                                                                   Moreover, substantial evidence in the record, unrebutted
    Gonzalez v. City of Schenectady, 2001 WL 1217224, at
                                                                   by Plaintiff, establishes that the monetary payments from
* 11 (N.D.N.Y. Sept. 17, 2001) (deeming defendants' failure
                                                                   Plaintiff to Zuckerberg in connection with their business
to present a position on one plaintiff's motion to sever his
                                                                   agreement are consistent with the business arrangement under
claim from those of the other plaintiffs showed acquiescence
                                                                   the StreetFax Document, rather than under the Work for
in the relief sought). Plaintiff's assertions that the telephone
                                                                   Hire Document, as alleged. See Amended Complaint ¶ 19
number was a traditional land line, when Plaintiff could not
                                                                   (providing Plaintiff agreed to pay Zuckerberg $ 1,000 for
reasonably have entertained such a notion, thus are properly
                                                                   working on the StreetFax project, and $ 1,000 to continue
construed as in furtherance of the fraud on the court presented
                                                                   developing “The Face Book”). In particular, in an August
by Plaintiff's action.
                                                                   28, 2003 e-mail to Zuckerberg, Plaintiff's StreetFax colleague
                                                                   Karin Petersen wrote
Plaintiff also challenges the StreetFax Document's
authenticity based on the fact that the “actual size” of             In the actual contract itself, under # 3 Payment Terms,
the two images of each page is 2.4 inches by 3.2 inches,             states:
and Defendants failed to advise the court that their experts
had to first enlarge the images prior to examining them.             “Late fees are agreed to be a 5% deducation [sic ] for
Plaintiff's Reply at 55. Defendants explain, however, that           the seller if project is not completed by due date and an
after scanning a document, the size of the resulting electronic      additional 1% deducatin [sic ] for each day the project is
image can easily be reduced, such that the size of the               late thereafter.”
electronic image does not reflect the actual size of the
scanned document. Defendants' Reply at 11. Defendants also         Rose Declaration, Exh. C. 24
rely on deposition testimony from Plaintiff's expert witness,
Neil Broom (“Broom”), who acknowledged that Plaintiff's
practice of storing information on standard floppy disks           Misspellings aside, in her e-mail Petersen is quoting from
would have required Plaintiff to reduce the size of the            Section 3 of the StreetFax Document, as compared to Section
StreetFax Document prior to storage. Id . (citing Broom Dep.       3 of the Work for Hire Document which states

Tr. 21 at 149:3–153:25). The court therefore finds Plaintiff's
attempt to diminish the import of the scanned version of the
StreetFax Document to be spurious.                                             Late fees are agreed to be a 5%
                                                                               deduction for the seller if the project
*21 Nor is there any merit to Plaintiff's assertion that the                   is not completed by the due date and
                                                                               an additional 1 ¶ deduction for each
Seagate Hard Drive was infested with computer viruses 22
                                                                               day the project is delayed beyond that
and other “malware,” 23 compromising the integrity of the                      point.
Seagate Hard Drive and rendering it susceptible to “hacking”
by Zuckerberg who then planted the StreetFax e-mails onto
the Seagate Hard Drive. Plaintiff's Response at 58–60.
                                                                   Work for Hire Document, § 3 (italics added to emphasize
Although Broom testified that his examination in 2012 of the
                                                                   variation from similar language in StreetFax Document § 3.
Seagate Hard Drive revealed viruses and malware, Broom
                                                                   Other evidence in the record, unchallenged by Plaintiff,
was unable to establish that any virus or malware was present
                                                                   establishes Plaintiff made payments to Zuckerberg consistent
on the Seagate Hard Drive in 2004 when the StreetFax e-
                                                                   with the terms of the StreetFax Document, providing for
mails originated, or that such malware actually permitted
                                                                   Zuckerberg to be paid $ 18,000, and an additional $ 1,500
remote access by a “hacker.” Broom Dep. Tr. at 105:6–23. The
                                                                   for a side agreement, memorialized in an e-mail, according
idea that Zuckerberg, in March 2004, anticipated being sued
                                                                   to which Zuckerberg was to create a scrolling function. In
six years later by Plaintiff in connection with Zuckerberg's
                                                                   particular, the StreetFax Document states
creation of Facebook, such that Zuckerberg then took steps




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          17
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 20 of
                                                        61

                                                                Plaintiff produced to Defendants during expedited discovery
                                                                copies of three checks made payable to Zuckerberg, including
            Buyer [Plaintiff] agrees to pay seller              a cashier's check dated April 25, 2003, in the amount of
            [Zuckerberg] the Sum of $3,000 at                   $ 3,000, 25 Southwell Declaration Exh. N, a check dated
            the onset of this contract. The Buyer               August 4, 2003 in the amount of $ 5,000, Southwell
            agrees to pay seller $2,000 on the                  Declaration Exh. O, and a check dated November 24, 2003
            due date of the project, and upon                   in the amount $ 1,000. Complaint Exh. C. Plaintiff makes
            completion, Buyer agrees to pay seller              no attempt to explain why the first check for $ 3,000, dated
            an additional $13,000 U.S. dollars                  within a few days of the April 28, 2003 execution of the
            within Thirty days of delivery of the               contract governing the business relation between Plaintiff
            Final approved program.                             and Zuckerberg, matches the initial upfront payment due
                                                                Zuckerberg under the StreetFax Document's payment terms,
                                                                and exceeds the $ 2,000 total amount due to Zuckerberg under
 *22 StreetFax Document § 3, Payment Terms (capitalization      the Work for Hire Document's payment terms.
errors in original).
                                                                Further, copies of e-mails exchanged between StreetFax
In contrast, the Work for Hire Document provides for            and Zuckerberg and retrieved from the Harvard e-mail
payment of $ 2,000 as follows:                                  server corroborate that such payments were made under
                                                                the StreetFax Document. In particular, on August 15, 2003,
                                                                Plaintiff wrote to Zuckerberg “I sent a check for $ 5,000 to
            The Agreed upon Cost that the Seller                you today mark [sic ].” Rose Declaration Exh. B. Zuckerberg
            and the Buyer have agreed upon are                  responded in an August 16, 2003 e-mail that, “[a]t this point
            as follows: Buyer agrees to pay the                 I can assure you that we've done more than $ 8,000 worth
            seller the Sum of $1000 a piece for the             of work, and probably more than the whole $ 18,000 of
            work to be performed for Streetfax and              the entire project. We will complete these final requests for
            $1,000 for the work to be performed                 you, but we cannot continue to develop for you until we
            for “The Page Book.”                                see some money.” Rose Declaration Exh. B. 26 Significantly,
                                                                Zuckerberg's reference to “$ 8,000” is consistent with having
                                                                received the April 25, 2003 check for $ 3,000, and the August
Work for Hire Document, § 3, Payment Terms(capitalization       4, 2003 check for $ 5,000, and far exceeds the $ 2,000 to be
and grammatical errors in original).                            paid in total under the Work for Hire Document.

                                                                 *23 Zuckerberg sums up the payments received under the
In a series of e-mails exchanged on November 15, 2003,          StreetFax Document in a January 25, 2004 e-mail to Petersen,
Plaintiff and Zuckerberg reached a further agreement (“the      stating “[t]he deal was for $18k. I received $3k upfront and
side agreement”) pursuant to which Zuckerberg was to            $5k over the summer, and that's it for the original deal. There
develop a scroll-searching feature for StreetFax for an         was a side deal for the scroll search which was for $1.5k of
additional payment of $ 1,500, with payment of $ 1,000          which I have been paid $1 k.... To date I have received $9k out
then due and the balance to be paid after Plaintiff secured a   of a total $19.5 that was owed to me.” Rose Declaration Exh.
customer for StreetFax's services. Rose Declaration Exh. D.     F. By e-mail to Plaintiff dated February 21, 2004, Zuckerberg
Uncontradicted evidence in the record, including copies of      repeats this same summation, asserting, “I am owed $19,500–
checks made payable to Zuckerberg and e-mails exchanged         $9000 = $10,500.” Rose Declaration Exh. H. Thus, copies
between Zuckerberg and people associated with StreetFax,        of the indisputable checks and contemporaneous e-mails
including Plaintiff and Petersen, establishes Zuckerberg was    establish that Zuckerberg received payment from Plaintiff
paid for his work on StreetFax in accordance with the           that is consistent with the payment terms of the StreetFax
StreetFax Document's payment scenario and the November          Document, and is totally inconsistent with the payment terms
15, 2003 side agreement, which provide for total payment of $   of the Work for Hire Document, including, most significantly,
19,500, rather than the Work for Hire Document under which      that the $ 9,000 Zuckerberg received from Plaintiff is 450%
Plaintiff was to pay Zuckerberg only $ 2,000. Specifically,     of the total $ 2,000 to be paid under the Work for Hire


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         18
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 21 of
                                                        61

Document. Tellingly, Plaintiff offers no explanation for this       followed by the initials “PC” (Paul Ceglia), and “MZ” (Mark
material discrepancy.   27                                          Zuckerberg). The handwritten interlineation on the Work for
                                                                    Hire Document states “Providing web designer is finished
In summary, Plaintiff has utterly failed to rebut the plethora of   by May 24, 2003,” in contrast to the StreetFax Document
evidence establishing that it is highly probable and reasonable     on which the handwritten interlineation states “Providing
the StreetFax Document was the operative contract that              web designer has finished by May 24, 2003.” The second
governed the business relationship between Plaintiff and            page of both the StreetFax Document and the Work for
Zuckerberg such that Defendants' assertion that the StreetFax       Hire Document contains the purported signatures of Plaintiff
document is the operative agreement between Plaintiff and           and Zuckerberg. Defendants assert that forensic testing,
Zuckerberg is completely uncontroverted and Plaintiff's             performed by Defendants' expert witness Gerald M. LaPorte,
attempts to corroborate his self-serving assertion that the         M.S.F.S. (“LaPorte”), a forensic chemist and document dating
Work for Hire Document is the authentic contract simply             specialist, of the ink used in the handwritten notations on
fall short. Upon finding that the StreetFax Document is             the Work for Hire Document establishes the ink is less than
the authentic, operative contract governing the business            two years old, indicating the notations could not have been
relationship established between Plaintiff and Zuckerberg           handwritten onto the contract in 2003 as Plaintiff maintains,
on April 28, 2003, it logically follows that the Work for           but within two years of LaPorte's examination on August 28,
Hire Document is fraudulent such that Defendants' Motion            2011, thus calling into question the Work for Hire Document's
to Dismiss should be GRANTED on this basis alone;                   authenticity. Defendants' Memorandum at 39–40; LaPorte
nevertheless, because the matter is before the undersigned          Report. 29 In opposition, Plaintiff argues LaPorte's inkdating
for a report and recommendation, Defendants' arguments              method is unreliable, Plaintiffs' Response at 22–23, 30 that
challenging the authenticity of the Work for Hire Document          LaPorte's methodology has been neither published nor peer-
and the supporting e-mails quoted and referenced in the             reviewed, id. at 23–24, fails to consider the conditions under
Amended Complaint are addressed.                                    which the Work for Hire Document was stored, id. at 25–
                                                                    27, and that it is possible the Work for Hire Document was
                                                                    contaminated by a household product containing the same
   B. Clear and Convincing Evidence Establishes the
                                                                    chemical compound as the tested ink, thereby affecting the
   Work for Hire Document and Supporting E-mails are
                                                                    chemical testing results, id. at 28. In further support of their
   Fraudulent
                                                                    Motion to Dismiss, Defendants characterize Plaintiff's attacks
As discussed above, the finding that the StreetFax Document
                                                                    on LaPorte's findings as baseless and misleading. Defendants'
is authentic and the operative contract between Plaintiff and
                                                                    Reply at 13–17.
Zuckerberg requires finding fraudulent both the Work for
Hire Document and the supporting e-mails Plaintiff alleges
                                                                    LaPorte chemically analyzed the handwriting ink
exchanging with Zuckerberg and quoted and referenced in
                                                                    using thin layer chromatography (“TLC”), and
the Amended Complaint (“supporting emails”). Even without
                                                                    gas chromatography/mass spectrometry (“GC/MS”)
having determined the StreetFax Document is authentic,
                                                                    methodology. LaPorte Report at 13. In particular, the GC/MS
however, the evidence in the record clearly and convincingly
                                                                    analysis used by LaPorte is an ink-dating method involving
establishes the fraudulent nature of the Work for Hire
                                                                    the measurement of a solvent, 2–phenoxyethanol (“PE”),
Document and the supporting e-mails.
                                                                    commonly found in inks, including in the ink used to sign
                                                                    the Work for Hire Document. LaPorte Report at 7. The so-
  1. Work for Hire Document                                         called “PE test” dates the subject ink by comparing the levels
                                                                    of PE in the ink sample both before and after heating the ink
   a. Chemical Analysis of Handwritten Notations                    and determining the “solventloss ratio.” Id. Evaporation or
 *24 Handwritten notations are found on both pages of               “loss” of more than 25% of the pre-heating PE after heating
the StreetFax Document and the Work for Hire Document,              indicates the ink is less than two years old or “fresh.” Id.
although a purported original of only the Work for Hire             at 7–8, 15. According to LaPorte's expert witness report, PE
Document has been produced. 28 On page 1 of both                    testing LaPorte performed on the ink from the handwritten
documents, following a statement establishing May 31, 2003          intelineation on the Work for Hire Document yielded an
as the due date for the StreetFax project software to be            average solventloss ratio of 64%, which “far exceeds any
developed by Zuckerberg, is a handwritten interlineation            value [LaPorte] ha[s] seen in inks known to be older than


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             19
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 22 of
                                                        61

2 years.” Id. at 15. 31 LaPorte's PE testing of the ink thus        Aginsky, prior to moving to the United States, also performed
confirms the ink on the Work for Hire Document is less than         PE testing for cases in which he testified in Hong Kong and
two years old, supporting Defendants' assertion that because        Poland. Id. at 69.
Plaintiff has alleged the Work for Hire Document is the
contract the parties executed in April 2003, the entire action      Aginsky's depsition testimony is consistent with his June 16,
is a fraud on the court. Id. at 7–8, 15–16. Based on the PE test,   2011 Declaration (Doc. No. 66) (“Aginsky Declaration”),
LaPorte concluded it was “highly probable” that the ink taken       filed in connection with the parties' earlier crossmotions
from the first page of the Work for Hire Document, which            for expedited discovery. In particular, Aginsky averred
includes the disputed language granting Plaintiff a one-half        that his inspection of the Work for Hire Document was
interest in Facebook, was less than two years old, having been      limited to “non-destructive testing” so as to avoid damaging
produced within 24 months before August 28, 2011, the date          the document, and that “the process of forensic ink
LaPorte conducted the PE testing. Id. at 2 & n. 2.                  comparison always begins with the physical examination
                                                                    of the inks using techniques designed to obtain as much
 *25 Insofar as Plaintiff argues the PE test is unreliable          information as possible from the ink (and the document as
because it has never been published or subjected to peer            a whole) by visual examination and other nondestructive
review, nor been accepted within the scientific community,          means, such as microscopic ultraviolet (UV), and infrared
Plaintiff's Response at 22–24, evidence in the record               (IR) absorption and IR luminescence (IRL) examinations.”
establishes otherwise. In particular, the PE test was initially     Aginsky Declaration ¶ 5. Such examinations by Aginsky
developed by Valery N. Aginsky (“Aginsky”), the forensic            revealed both pages were printed on the same type of paper
chemist initially retained by Plaintiff as an expert in             with “matching characteristics such as color, thickness, short
connection with this action but who, despite conducting             and long wave UV fluorescence, IR luminescence, opacity,
a visual examination of the Work for Hire Document,                 and surface texture,” id. at ¶ 8, and there was no “discernable
performed no chemical analysis of the document and was not          difference in ink used to write the interlineation on page 1
asked by Plaintiff to prepare an expert report concerning his       of the Agreement [Work for Hire Document] and to sign
findings, nor did Aginsky render an opinion as to the age           and date the Agreement [Work for Hire Document] on page
of the ink used for the handwritten notations. Aginsky Dep.         2,” id. ¶ 9, although the nondestructive techniques Aginsky
                                                                    employed were unable to “discriminate between the inks
Tr. 32 at 7–8, 10–12, 14–15.
                                                                    being compared,” requiring “chemical methods” involving
                                                                    “destructive testing,” id. ¶ 11, viz., the extraction of small
Arginsky gave deposition testimony that he initially discussed
                                                                    portions of the Work for Hire Document taken from the
with Plaintiff his possible involvement in this action as
                                                                    handwritten interlineations using a “hypodermic needle sized
an ink-aging specialist, and Aginsky understood he would
                                                                    hole punch” to remove ink samples “less than 1 mm in
be subjecting the handwritten notations on the Work for
                                                                    diameter.” Id. ¶ 13. The ink samples would then be analyzed
Hire Document to one of the two PE tests which Aginsky
                                                                    according to a combination of two chemical methods,
developed, including the solvent-loss ratio test, also referred
                                                                    including TLC, by which ink colorants are examined to
to as the “ink-aging method” or GC/MS analysis used by
                                                                    determine whether two inks are from the same ink source,
LaPorte, and the TLC test. Aginsky Dep. Tr. at 45, 63.
                                                                    and GC/MS, used to determine a specific ink's age according
Aginsky further testified both of the PE tests he developed
                                                                    to the ink's vehicle components, including volatile solvents,
have been published in peer-reviewed journals and “ha[ve]
                                                                    resins, and other noncolored ink components. Id. ¶¶ 11–
never been criticized as junk science in scientific literature.”
                                                                    12. Because TLC and GC/MS each provides only partial
Aginsky Dep. Tr. at 63. Aginsky further stated the solvent-
                                                                    information regarding the composition of writing ink, the two
loss ratio method “had been reproduced and used for more
                                                                    methods are often used in combination. Id. ¶ 12.
than ten years by Canada Border Services Agency, which is
a government lab similar to FBI lab in the United States.
                                                                     *26 Aginsky then proceeded to describe the ink-aging
And they still—they are using this method now. So they
                                                                    analysis, explaining the age of ballpoint ink on paper can
applied it to cases, to criminal cases, in Canada.” Id . at
                                                                    be measured to within two years, with fast aging ballpoint
63–64. Aginsky had previously used the PE tests while
                                                                    inks ceasing to age within six months, and slower aging
working “for the government lab in Russia, for the former
                                                                    ballpoint inks ceasing to age within two years. Id. ¶ 14. As
Soviet Union ...” where Aginsky would prepare reports under
                                                                    such, if the ink aging analysis of the ballpoint ink on the
penalty of perjury for use in court proceedings. Id. at 68–69.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            20
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 23 of
                                                        61

Work for Hire Document indicated the ink had ceased to age,       is “fresh” accounts for variations in storage conditions such
“the document is likely at least 6 moths old (if the ink is       that even if cold storage conditions slowed the solvent-loss
a fast aging ink) and may likewise be older than two years        ratio to 18%, the 64% solventloss ratio LaPorte observed is
(if the ink is a slow aging ink).” Id. Significantly, Aginsky's   still too high for a document that purportedly was signed in
description of the ink-dating process is consistent with the PE   2003. LaPorte Deposition Tr. 33 at 189–92 (“given the fact the
test used by LaPorte, which Aginsky not only developed, but,      document's purported to have been done in 2003, that just—
contrary to Plaintiff's assertion, defended as a peer-reviewed    that doesn't make sense at all that the phenoxyethanol levels
scientific method that was widely accepted and used by ink        would still stay that high over that period of time.”). LaPorte
chemists including government agencies within the former          further stated he was aware of the conditions under which
Soviet Union, Russia, Canada and the United States.               Plaintiff maintains the Work for Hire Document was stored,
                                                                  i.e., in below freezing temperatures during the winter months,
Plaintiff argues LaPorte failed to consider what impact the       but the effect of such conditions on the ink's aging would
conditions under which the Work for Hire Document was             be countered by the fact that the document would have been
purportedly stored would have on the ink-dating analysis,
                                                                  stored at warmer temperatures during the summer. 34 Id. at
including that the temperature at which the document was
                                                                  191–92.
stored was, for a majority of the time, below the freezing
temperature for water. Plaintiff's Response at 25–27. In
                                                                   *27 Plaintiff failed to submit any evidence in support of
particular, Plaintiff previously averred that the Work for Hire
                                                                  his supposition, Plaintiff's Response at 30–31, that the Work
Document was stored in a “hope chest” located against the
                                                                  for Hire Document was contaminated by use, within its
north wall of a spare room in Plaintiff's house in Wellsville,
                                                                  proximity, of a household product containing PE. Not only
New York, which Plaintiff “closed” during the winters of
                                                                  did Plaintiff's experts not test the Work for Hire Document to
2003 through 2008, by shutting off the main electrical breaker
                                                                  determine whether it had been contaminated, but the record is
and leaving “the house for extended periods of time during
                                                                  devoid of any evidence remotely suggesting that any product
the freezing New York Winter conditions.” Declaration of
                                                                  containing PE was within the vicinity of the Work for Hire
Paul Ceglia filed June 4, 2012 (Doc. No. 422) ¶¶ 3–7
                                                                  Document, such that Plaintiff's contamination theory is, at
(capitalizations in original). Plaintiff further maintains that
                                                                  best, mere conjecture. As LaPorte explained in response to
his Wellsville home had no central heating, but was heated
                                                                  deposition questioning, if the Work for Hire Document had
with a wood stove, a pellet stove, and a gas fireplace, and
                                                                  been stored in close proximity to PE sources other than
that even during the winters of 2008–09 and 2009–10 when
                                                                  the ink, the PE would have been detected when LaPorte
Plaintiff remained in the home, the spare room in which the
                                                                  tested his “paper blank,” which LaPorte described as being
Work for Hire Document was stored remained “closed off
                                                                  taken from an area of the Work for Hire Document that was
from the rest of the house to conserve heat.” Id. ¶¶ 8–11.
                                                                  “blank” but within the vicinity of the area from which the ink
To further emphasize that Plaintiff's Wellsville home was
                                                                  samples were taken, and the same size as the ink samples.
cold during the winter months, Plaintiff states that despite
                                                                  LaPorte Dep. Tr. at 212–13. According to LaPorte, the “paper
draining the water lines and pipes prior to vacating the home
                                                                  blanks” are tested as “part of the quality control measures” to
for the winter months, each winter the pipes would freeze and
                                                                  ensure there is no outside contamination, and LaPorte was “a
rupture, requiring Plaintiff to repair the pipes in the spring.
                                                                  hundred percent confident there wasn't any phenoxyethanol
Id. ¶¶ 12–13. See also Carmine Ceglia Declaration, ¶¶ 12–
                                                                  contamination .... [b]ased on the quality control samples,
13 (Plaintiff's father averring he was regularly at the home
                                                                  based on the fact it didn't show up in the other blanks, [and]
of his son, Plaintiff, “when he was not living there, repairing
                                                                  the probability of doing that is just unrealistic.” Id. at 218–20.
damage caused by freezing temperatures and frozen pipes.”).

                                                                  Nor is there any merit to Plaintiff's argument, Plaintiff's
Inasmuch as Plaintiff asserts, Plaintiff's Response at 25–
                                                                  Response at 28, that because LaPorte had prepared a report
27, that LaPorte failed to consider the impact on the ink-
                                                                  in another, unrelated, case on April 17, 2012 (“April 2012
dating analysis the conditions under which the Work for Hire
Document was stored, specifically, that the document was          Report”), 35 in which LaPorte, after conducting PE testing of
stored at temperatures below 32° F, LaPorte explained at          ink on a document that showed an average solvent-loss ratio
his July 26, 2012 deposition that the 25% solvent-loss ratio      of 71%, concluded the ink was no more than 69 days old,
benchmark used in the PE testing as indicating tested ink         and upon repeating the test 11 days later found a solvent-loss
                                                                  ratio of 46%, concluded the ink was then 80 days old, LaPorte


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             21
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 24 of
                                                        61

should have likewise concluded with regard to the instant           at 79). A plain reading of the quoted statement, however,
case that an average solvent-loss ratio of 64% indicated the        establishes only that no ink examination can precisely date
Work for Hire Document was less than three months old.              the age of any ink, a fact that does not preclude LaPorte's
Plaintiff's argument ignores the fact that LaPorte's more exact     use of the PE test, corroborated by Aginsky, to determine
conclusions drawn in the other case were aided by the fact that     only whether the ink has, based on the solvent-loss ratio,
what LaPorte was analyzing in the unrelated case was a ledger       ceased to age, indicating the ink is less than two years old.
containing dated and sequential entries that provided more          Nor is Stewart's assertion, referenced by Plaintiff, Plaintiff's
information as to the subject ink's age. See April 2012 Report      Response at 23 (citing Stewart Report ¶ 383), that the
at 12–19. Further, because, as explained by Aginsky, some           PE test for ink-aging has not been subject to peer review
inks are “fast aging” while others are “slow aging,” without        or publication correct. Rather, as discussed, Discussion,
knowing the precise identity of the ink being analyzed, ink-        supra, at 52–54, Plaintiff's own expert, Aginsky, testified
dating is limited to determining whether a specific ink sample      that he developed the PE test which has been subjected to
is more or less than two years old, at which point all inks cease   peer-review in relevant scientific journals, “has never been
to age. Aginsky Dep. Tr. at 177–83; accord LaPorte Report at        criticized as junk science in scientific literature,” and has
7–8; LaPorte Dep. Tr. at 92.                                        been used by government agencies throughout the world in
                                                                    criminal cases and other court proceedings. Aginsky Dep. Tr.
Plaintiff's reliance on the opinion of forensic scientist           at 63–69. As such, Plaintiff's reliance on Stewart to discredit
and expert witness Larry F. Stewart (“Stewart”) for the             PE testing is in error.
proposition that it is “not possible to perform ink age
determination” on the Work for Hire Document, and other             Finally, Plaintiff's assertion that Defendants' expert forensic
challenges to LaPorte's conclusions, Plaintiff's Response at        document examiner and chemist Albert H. Lyter, III, Ph.D.
22 (quoting Report of Larry F. Stewart (“Stewart Report”)           (“Dr.Lyter”), found the ink on the Work for Hire Document
(Doc. No. 416), at 416–3, ¶¶ 382–440), is also misleading.          “unsuitable” for ink-dating, Plaintiff's Response at 1, 21, and
Significantly, as Defendants point out, Defendants' Sur–            25, is unfounded. Dr. Lyter's complete statement regarding his
Rebuttal Response at 7, not only did Stewart not conduct any        chemical analysis of the ink is that he
GC/MS testing, including the PE test, on the Work for Hire
Document, but Stewart fails to explain why such testing was
not conducted. Further, Stewart testified at his July 11, 2012                   was unable to obtain satisfactory TLC
deposition that he has not used GC/MS to chemically analyze                      results because the ink writing on
any compound substances since 1982. Stewart Dep. Tr. 36                          the “Work for Hire” document was
at 258. According to his Curriculum Vitae, (Stewart Report                       deteriorated in a way that changed
Exh. 1 (Doc. No. 416–4) (“Stewart Curriculum Vitae”)), since                     the chemical composition of the
2004, Stewart has published only in newsletters and internet                     dye components in the ink. This
expert witness directories, many self-published, but not in                      deterioration is apparent in the results
any academic journal. Stewart Curriculum Vitae at 9–12                           of the TLC analysis, which were quite
(Original Research Publications/Presentations). Defendants                       unusual for ball pen inks. Specifically,
attribute Stewart's limited professional research publications                   the components of the extracted
to the fact that in 2004, he was indicted by the United States                   ink did not separate into distinct
Department of Justice for perjury, Defendants' Reply at 17, an                   bans of color, but instead elongated
assertion Plaintiff does not dispute. 37                                         over diffuse areas. This diffuse
                                                                                 elongation of the ink components was
 *28 Other statements by Stewart attribute testing concepts                      tonally uncharacteristic—different in
to statements that do not support the concepts. For example,                     both color and intensity—of the dye
Stewart quotes a handbook published by the Federal Bureau                        components normally found in ball
of Investigation (“FBI”), in support of his assertion that                       pen ink. I have only seen this kind
“The FBI does not use the Laporte PE test” because                               of TLC result for inks that have
“[e]xaminations cannot determine how long ink has been on                        been damaged in some way, either
a document.” Stewart Report ¶ 405 (quoting FBI Laboratory                        chemically or environmentally.
Publication, Handbook of Forensic Services (revised 2007),


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             22
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 25 of
                                                        61

                                                                  varies from single, to double and triple, whereas the spacing
Lyter Report at 8 (underlining added).                            on page 2 is consistently double-spaced. Id. at 7.

                                                                  In August 2011, Romano examined a scan of the two-
As such, Dr. Lyter subjected the ink samples taken from
                                                                  page StreetFax Document provided by Defendants. Romano
the Work for Hire Document only to TLC analysis, which
                                                                  Report at 8. Romano observed both pages of the StreetFax
is not used to determine the age of a particular ink but,
                                                                  Document were composed in Garamond font, which is
rather, to determine the ink's chemical composition for use in
                                                                  consistent with page 2 of the Work for Hire Document. Id.
comparing different ink samples so as to determine whether
                                                                  at 8–9. None of the formatting inconsistencies observed with
the ink samples are from the same ink source. That Dr. Lyter
                                                                  regard to the Work for Hire Document were observed with
found the ink samples “unsuitable” for TLC testing has no
                                                                  the StreetFax Document. Id. at 9. Further, although the Work
bearing on LaPorte's determinations based on PE testing.
                                                                  for Hire Document contains an “errant return code” on page
 *29 Accordingly, Plaintiff has failed to successfully rebut
                                                                  1, section 4, no similar errant return code is observed in the
LaPorte's ink-dating of the ballpoint ink used for the
                                                                  StreetFax Document. Id.
handwritten notations on the Work for Hire Document, such
that LaPorte's conclusion that it is highly probable the ink
                                                                  Romano concluded (1) the Work for Hire Document is,
is less than two-years old and, thus, could not have been
                                                                  “at least in part, forged,” (2) page 1 of the Work for Hire
placed on the Work for Hire Document on April 28, 2003, is
                                                                  Document “is an amateurish forgery,” (3) pages 1 and 2 of the
unchallenged.
                                                                  Work for Hire Document were printed on different printers,
                                                                  (4) page 1 was printed on a more recent printer than page 2,
   b. Printing variations between pages 1 and 2                   (5) the typeface, point sizes, and formatting of both pages of
Defendants rely on the variations in the fonts, formatting,       the StreetFax Document are “significantly more consistent”
and spacing found on page 1 of the Work for Hire                  than those of the Work for Hire Document, and (6) page 1 of
Document as compared to those found on page 2 as                  the Work for Hire Document “appears to be a modification”
evidence of the Work for Hire Document's fraudulent               of page 1 of the StreetFax Document. Romano Report at 11.
nature. Defendants' Memorandum at 40–41. Defendants               Romano “state[d] these conclusions beyond any reasonable
retained typeface and print technology expert Professor Frank     doubt and with the highest degree of certainty possible.” Id.
J. Romano (“Romano”), to examine the typesetting and
formatting of both the Work for Hire Document and the              *30 Plaintiff's challenge to Romano's conclusion that the
StreetFax Document. Defendants' Memorandum at 40–41;              Work for Hire Document is an “amateurish forgery” based
                                                                  on the detection of numerous discrepancies in the fonts and
Report of Frank J. Romano (“Romano Report”), 38 at 2–
                                                                  formatting of the document's two pages, as merely indicative
9. Prior to conducting his analysis of the Work for Hire
                                                                  of “two laypersons creating a contract,” Plaintiff's Response
Document on July 14, 2011, Romano reviewed the purported
                                                                  at 15, without identifying any evidence in support of this
scan of the Work for Hire Document attached to the Amended
                                                                  assertion, ignores the unlikelihood that such discrepancies
Complaint, in two forms including as an electronic file in .pdf
                                                                  represent even a layman's attempt to draft a business
format, and a printout of that same file. Romano Report at 2.
                                                                  agreement. As such, Plaintiff's explanation is unfounded
The “many observable inconsistencies” between pages 1 and
                                                                  speculation. That all of the inconsistencies Romano observed
2, “as well as the fact that all references to “The Face Book”
                                                                  appear only on page 1 of the Work for Hire Document, and
or “The Page Book” appear on Page 1” directed Romano to
                                                                  not on that document's second page, nor on either page of
conclude that page 1 of the Work for Hire Document is an
                                                                  the Street Fax Document, and that the font and formatting of
“amateurish forgery.” Id. Upon physical examination of the
                                                                  page 2 of the Work for Hire Document are the same as on
paper Work for Hire Document presented by Argentieri for
                                                                  page 2 of the StreetFax Document, is compelling evidence the
analysis on July 14, 2011, Romano found several objective
                                                                  Work for Hire Document, at least the first page, is a forgery.
inconsistencies including that pages 1 and 2 of the Work for
                                                                  Even Plaintiff's own expert, forensic document examiner
Hire Document are composed in different fonts, with page
                                                                  John Paul Osborn (“Osborn”), agreed that the “marginal
1 in Times New Roman and page 2 in Garamond. Id. at 4.
                                                                  formatting issues, the discrepancies between the first page
Further differences between the two pages include the width
                                                                  and the second page of the Work for Hire document” would
of margins, columns, “gutters,” 39 and indentations, id. at 5–    “raise suspicion” as to the document's authenticity, which
6, as well as the spacing between paragraphs on page 1 which


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          23
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 26 of
                                                        61

would best be allayed by Plaintiff producing other work for                      printed by a specific printer that did or
hire documents from the same period of time containing                           did not use particular technologies.
similar “malformatting.” Osborn Dep. Tr. 40 at 87–88. Nor
does Plaintiff, despite asserting “Plaintiff has an additional
contract with another third party involved in the Street Fax        Id.
Project whose fonts precisely mirror the fonts Romano claims
are indicative of fraud within the [Work for Hire Document],”
Plaintiff's Response at 36, further identify or submit a copy of    Based on his observation, under magnification, Romano
such contract in support of this assertion, such that there is no   found “the application of scaling and resolution enhancement
                                                                    technologies to Page 1 and not Page 2 demonstrates that
basis for comparison in support of Plaintiff's argument. 41
                                                                    those pages were printed with two different laser printers,”
                                                                    given that the printer used to print page 1 “applied these new
Accordingly, inconsistencies with the fonts, typesetting, and
                                                                    technologies, [and] was the more recent of the two printers
formatting observed between pages 1 and 2 of the Work for
                                                                    used.” Romano Report at 8.
Hire Document, absent satisfactory explanation by Plaintiff,
                                                                    Plaintiff does not directly dispute Romano's findings;
call the document's authenticity into question.
                                                                    rather, in opposition to Defendants' Motion to Dismiss,
                                                                    Plaintiff relies on the findings made by fiber analyst
   c. Printer, Toner and Paper Variations                           Walter J. Rantanen, II (“Rantanen”), Technical Leader
Defendants assail Plaintiff's claim that he “printed and saved”     in Fiber Science with Integrated Paper Services (“IPS”),
the Work for Hire Document on April 25, 2003, Amended               a paper testing facility, who had conducted fiber
Complaint ¶ 21, as without merit given evidence the two             identification analysis and other testing on paper samples
pages were separately printed using different printers, toner,      Stewart had extracted from the Work for Hire Document
and paper. Defendants' Memorandum at 41–42. In support              and another document entitled “StreetFax Back–End
of their argument, Defendants point to Romano's conclusion          Specifications” (“Specifications Document”). 42 According
to “the highest degree of certainty possible” that different        to Rantanen's expert report (Doc. No. 421) (“Rantanen's
printers were used to print each page of the Work for Hire          Report”), the paper samples he analyzed were “consistent
Document. Id. at 41 (citing Romano Report at 8).                    with coming from the same mill and production run.”
                                                                    Rantanen Report at 2. Although Plaintiff presents Rantanen's
According to Romano, his examination under magnification            conclusion as supporting the Work for Hire's authenticity,
of the Work for Hire Document's printed features established        Plaintiff's Response at 19, Rantanen clarified at his deposition
that pages 1 and 2 were printed by laser jet printers using         that the finding only means that it is not “factually
powder toner, but that “all printers lay down towner in a           impossible” for the paper samples tested to have come from
fashion that can typically be distinguished.” Romano Report         the same paper mill and production run, and that his findings
at 8. Romano continues that                                         established it was “also not factually impossible” that the
                                                                    paper samples came from different paper mills or production
                                                                    runs. Rantanen Dep. Tr. 43 at 149. See also id. at 207 (“I said
              *31 Under magnification, the edges                    it was consistent with. I did not say it definitely came from
             of the letters (“edge gradient” or                     that production run.”).
             “edge definition”) are recognizable
             as created by a particular type of                     Not only does Rantanen's conclusion that the paper samples
             printer. Moreover, the combination of                  he analyzed were “consistent with coming from the same
             scaling and resolution enhancement                     mill and production run” fail to support Plaintiff's assertion
             technologies result in an edge gradient                that both pages of the Work for Hire Document were printed
             that can distinguish one printer from                  on the same paper, but the question as to whether the paper
             another. Thus, by observing the                        samples Rantanen analyzed were from the Work for Hire
             edge gradient under magnification, an                  Document or the Specifications Document was discussed at
             expert can determine whether text was                  length in a Decision and Order filed November 20, 2012
                                                                    (Doc. No. 605) (“Nov. 20, 2012 D & O”) at 14–18 (finding
                                                                    record established Rantanen analyzed paper samples from


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             24
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 27 of
                                                        61

Specifications Document rather than the Work for Hire             concludes only that the measurements “demonstrate that the
Document). Rantanen then conducted further analysis of            paper used for pages 1 and 2 may have originated from a
paper samples purportedly from both pages of the Work             different source.” Id. at 11 (italics added). Further, when
for Hire Document, based on which Rantanen concluded              asked at his deposition whether he agrees with LaPorte's
in a supplemental report, dated November 15, 2012 (Doc.           measurements showing a difference in thickness between
No. 610–2) (“Supplemental Rantanen Report”), 44 that the          both pages of the Work for Hire Document, Tytell stated the
samples were “consistent with [ ] being from the same             different measurements obtained by LaPorte are “not enough
source and manufacturing facility.” Supplemental Rantanen         to definitely say that the two pages were of a different caliper,”
Report at 2. Nevertheless, Rantanen's conclusions reached         explaining that the different instruments used by LaPorte
in the Supplemental Rantanen Report are as equivocal as           and Tytell could account for the different measurements each
the conclusion in the original Rantanen Report, such that         obtained. Tytell Dep. Tr. at 129–30. The equivocal statements
neither conclusion supports Plaintiff's assertion that Rantanen   made by both LaPorte and Tytell regarding the thickness of
found pages 1 and 2 of the Work for Hire Document were            each page of the Work for Hire Documents fail to establish the
printed on the same paper, i.e., from the same ream of paper,     conclusions reached by LaPorte and Tytell are irreconcilable.
which would tend to indicate the Work for Hire Document is        That LaPorte did not take the position that the two pieces
authentic.                                                        of paper comprising the Work for Hire Document were
                                                                  unquestionably from different sources is further demonstrated
 *32 Plaintiff also challenges LaPorte's conclusion, LaPorte      by LaPorte's deposition testimony statement agreeing with the
Report at 11, that the two pages of the Work for Hire             proposition that “the difference in thickness of two pieces of
Document were printed on paper of different thicknesses,          paper doesn't make them necessarily pieces of paper that came
as contradicted by Defendants' expert forensic document           out of a different ream....” LaPorte Dep. Tr. at 223. Plaintiff's
examiner Peter V. Tytell (“Tytell”), Aginsky, Stewart, and        attempt to discredit LaPorte's findings by challenging the
Plaintiff's expert forensic document examiner James A.            accuracy of LaPorte's measurement of the thickness of the
Blanco (“Blanco”). Plaintiff's Response at 18, 20 and 37.         paper on which the two pages of the Work for Hire Document
Blanco concluded both sheets of paper on which pages 1 and        were printed thus fails.
2 of the Work for Hire Document are printed measure 0.11
mm, Blanco Declaration ¶ 233(12), which is consistent with         *33 In further opposing Defendants' Motion to Dismiss,
Aginsky's averment that both pages were printed on sheets of      Plaintiff also relies on Stewart's analysis of the paper
paper with “matching characteristics such as ... thickness....”   comprising the Work for Hire Document. Plaintiff's Response
Aginsky Declaration ¶ 8.                                          at 17. Plaintiff particularly points to Stewart's finding that
                                                                  “[t]est results indicate that the toner found on page 1 matches
Plaintiff, however, misrepresents LaPorte's findings              that found on page 2,” Stewart Report ¶ 92, and “dates from
regarding the thickness of the pages of the Work for Hire         the 2000–2005 time period and not later than that.” Plaintiff's
Document. LaPorte describes his examination of the Work for       Response at 17. Stewart, however, clarified at his deposition
Hire Document as including performing eight measurements          that his conclusion that the toners “match” indicates that
on each sheet of paper comprising the Work for Hire               “they matched at the level of analysis of TLC,” but that
Document, from which LaPorte determined the average               there are other tests that Stewart did not conduct on the
thickness of each page. LaPorte Report at 11. The average         toners, including tests that “could find differences in other
thickness of the first page was 0.0042 with a margin of           components of the toner....” Stewart Dep. Tr. at 317. Stewart
error of   /0 .00005 inches, whereas the average thickness        agreed that differences in other toner components would mean
of the second page was 0 .0043 with a margin of error of          the toners did not match. Id. Stewart further agreed that a
   /0.00005 inches. Id. As such, it is possible, given the        determination that the toner used on both pages of the Work
margin of error for each page, that the two pages were            for Hire Document were “consistent” “is not a very strong
of the same thickness, with each page measuring 0.00425           conclusion because there is a possibility that there's some
of an inch. Although LaPorte maintains the difference in          other printer out there we are not aware of.” Id. at 318.
thickness between pages 1 and 2 is statistically significant
with “only a 5% chance that the difference in the average         Moreover, even if it could be conclusively established that
of the 8 measurements taken from each page was due to             pages 1 and 2 of the Work for Hire Document were printed
chance,” LaPorte Report at 11 and n. 19, LaPorte nevertheless     by the same printer using the same toner and paper, such



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             25
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 28 of
                                                        61

conclusion nevertheless would be consistent with Defendants'         Stewart attempts to project the page-one substitution theory
assertion that both pages of the Work for Hire Document are          onto Lesnevich. Stewart Report at 13, ¶¶ 22–23 (stating
recently created forgeries. Plaintiff's argument on this issue       although evidence supports that page 1 of the Work for Hire
does not require Defendants' motion be denied.                       Document was originally executed, i.e., initialed as regards
                                                                     certain handwritten emendations relating to Facebook, at
                                                                     the same time as page 2, the first page of the StreetFax
   d. Page One Substitution Theory and Staple Holes                  Document was not the original first page of the purported
Plaintiff maintains, Plaintiff's Response at 36, the “page-one       Facebook Contract, that is, the Work for Hire Document) ¶
substitution” theory had been Defendants' position in this           86 (“... I found no basis to support a conclusion that page
action since Defendants' expert forensic document examiner,          1 of the Facebook Contract [Work for Hire Document] had
Tytell, analyzed the Work for Hire Document on July 14               been substituted for a now missing page.”); and ¶¶ 87–93
and 15, 2011. As explained by Plaintiff, according to the            (discussing physical analysis and various testing established
“page-one substitution theory,” the first page of the Work           both pages 1 and 2 of the Work for Hire Document were
for Hire Document is a forgery, and the use of multiple type         created at the same time, using the same printer and toner).
styles or fonts and the pattern of ink usage indicate the two
pages were prepared at different times with the second page          Stewart also discusses statements made by LaPorte regarding
being authentic, but the first page being a forgery that was         the possibility that a different page 1 was originally stapled
substituted for the original first page of the document. Id.         to page 2 of the Work for Hire Document, and later removed
(citing Report of Tytell (Doc. No. 330) (“Tytell Report”), at        and replaced, Stewart Report ¶¶ 158–181. However, neither
13). 45                                                              LaPorte nor Lyter specifically concludes that the Work for
                                                                     Hire Document is composed of a fake page 1 stapled to
Tytell's conclusions, however, do not, as Plaintiff asserts, state   an authentic page 2. See LaPorte Report at 3 (“There is no
the page-one substitution theory; rather, Tytell concluded only      evidence to refute the possibility that another page, other than
that the “two-page Work for Hire document is not consistent          page 1 of the Work for Hire Document, was originally stapled
with the normal preparation of a two-page document.” Tytell          to page 2 and removed at a later time.”), and 20 (refuting
Report at 12. Tytell continues that “the use of multiple type        statement by Plaintiff's expert Blanco that he “determined
styles and the pattern of ink usage indicate preparation of          that the staple holes on both pages [of the Work for Hire
the two pages at different times.” Id. Tytell, however, never        document] align demonstrating that these two pages [ ] have
suggests that page 1 of the Work for Hire Document is a recent       only been stapled one time wherein they were actually stapled
creation crafted by Plaintiff and stapled to the second page         together,” by explaining that “purported alignment of staple
of the authentic contract signed by Plaintiff and Zuckerberg         holes on two pieces of paper does not ‘demonstrate’ that those
on April 28, 2003, solely to create the appearance of a single       pages have been stapled only one time. It is quite possible
integrated contract supporting Plaintiff's claim to a one-half       to detach a multi-page document, attach a new page, and
interest in Facebook. In other words, Tytell simply does not         staple through the pre-existing staple hole so that it appears
specifically opine that the original first page of the purported     the entire document was only stapled once.”); Forensic Report
contract was replaced with a different page that was a forgery       of Lyter (Doc. No. 328) (“Lyter Report”) at 5 (“In my
and presented with the original second page as the complete          experience, a single set of staple holes does not mean that a
contract.                                                            document was stapled only once or even necessarily together.
                                                                     It is quite possible to create a set of staple holes that appear
 *34 Rather, according to the record, the page 1 substitution        to match on two pieces of paper when in fact stapling the
theory was first discussed by Plaintiff in his declaration filed     documents more than one time.”).
November 24, 2011 (Doc. No. 230) (“Plaintiff's Nov. 24, 2011
Declaration”), averring “[t]he unauthenticated digital image          *35 A plain reading of Defendants' Memorandum filed
Defendants intend to rely on in this case that is referenced         in support of their Motion to Dismiss reveals Defendants'
above, appears to have an identical page two to the Facebook         argument is that Plaintiff “had created the forged Work
Contract 46 attached to the Complaint, however, it appears to        for Hire Document by doctoring the text of page 1 of the
have a different page one that has been substituted into that        StreetFax Contract, adding in provisions purportedly giving
document by someone.” Plaintiff's Nov. 24, 2011 Declaration          him ownership of Facebook, then appended the doctored page
¶ 12 (underlining added). Similarly, Plaintiff's retained expert     1 to the authentic page 2 of the StreetFax Contract (or a close



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              26
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 29 of
                                                        61

facsimile thereof )—the page that contained Zuckerberg's          ¶¶ 13–17. There are several problems with Blanco's staple
signature.” Defendants' Memorandum at 2 (underlining              hole argument.
added). Accordingly, nothing in the record establishes that
Defendants' fraud argument is predicated on the page 1             *36 First, even if Defendants were arguing the page-
substitution theory articulated by Defendants' experts, or that   one substitution theory, Plaintiff's staple hole argument
the second page of the Work for Hire Document is, without         presumes that the two pages comprising the authentic contract
question, authentic.                                              originally were stapled together. In other words, it is a distinct
                                                                  possibility that the two pages comprising the authentic
Plaintiff also attempts to demonstrate the genuine nature of      contract were never stapled together, allowing for a recently
the Work for Hire Document based on the evidence of only a        fabricated first page to be substituted for the original first page
single set of staple holes in the Work for Hire Document as       and then stapled to the original second page, resulting in only
discussed in a report by forensic document examiner Blanco,       one, original staple and one set of perfectly aligned staple
retained by Plaintiff as an expert in connection with this        holes. Second, as discussed, Discussion, supra, at 71–75, the
action. 47 On July 15, 2011, Blanco analyzed the Work for         staple hole argument is proffered in opposition to the page-
Hire Document, including the handwritten interlineation and       one substitution theory which Defendants are not pursuing.
purported signatures and initials of Plaintiff and Zuckerberg,    Furthermore, the staple-hole argument does not foreclose the
based on which he prepared his expert report (Doc. No.            possibility that both pages of the Work for Hire Document
                                                                  are recent forgeries, stapled together at the time of their
459) 48 (“Blanco Report”). 49
                                                                  creation, which creation was intended solely to aid Plaintiff
                                                                  in this action. Accordingly, Blanco's staple-hole theory is not
In connection with Plaintiff's staple hole argument, Blanco
                                                                  probative of anything relevant to the authenticity of the Work
discusses the fact that each page of the Work for Hire
                                                                  for Hire Document but, rather, is a red herring.
Document has only one set of staple holes, each set in
alignment with the other, supporting Plaintiff's assertion that
the two pages were originally stapled together and not that          e. Handwriting Analysis
the first page was later substituted with a replacement page.     Plaintiff attempts to establish the Work for Hire Document's
Blanco Report ¶¶ 10–44. This is consistent with the copy of       authenticity based on similarities Blanco found between
the Work for Hire Document attached as an exhibit to the          Zuckerberg's purported initials on page 1 of the Work for
Amended Complaint, on which what appears to be a staple           Hire Document, and the undisputed specimens of initials
is visible on the first page in the upper left-hand corner.       Zuckerberg provided pursuant to the July 1, 2011 Expedited
Amended Complaint, Exh. A. According to Blanco, had the           Discovery Order for expert analysis in this case. Blanco
original page of the Work for Hire Document been removed          Report ¶¶ 103–07. Defendants maintain Blanco observed only
and replaced with an altered page, a second staple would be       “general similarities that one would expect to find in the
required to attach the replacement first page to the original     forged Work for Hire Document because those initials were
second page, such that only one set of staple holes would be      traced in an effort to make them look like Zuckerberg's.”
on page 1, but two sets of staple holes would be on page 2, one   Defendants' Reply at 21 (underlining in original, and citing
set made by the original staple and the second set made when      Supplemental Lesnevich Report at 16–18).
the replacement page 1 was stapled to the original second
page. Blanco Report ¶ ¶ 41–42. Blanco maintains the only          In his original report dated March 12, 2012 (“Initial Lesnevich
way to avoid making a second set of staple holes on the second
                                                                  Report”) (Doc. No. 329), 50 Lesnevich, Defendants'
page when stapling the replacement first page to the original
                                                                  handwriting expert, conducted handwriting analysis on the
second page would be to attach the new staple by hand so as
                                                                  first page of four images of the Work for Hire Document
to line up the new staple with the original staple holes on the
                                                                  in question, including: (1) Q–1 (image in TIF file format e-
second page, a feat which is nearly impossible to accomplish
                                                                  mailed from Plaintiff to Argentieri on June 27, 2010; (2) Q–2
without some indicia of the intended deceit, including that
                                                                  (image attached to Plaintiff's Complaint filed June 30, 2010);
hand-stapling would not result in a clean puncture to the first
                                                                  (3) Q–3 (image created by Aginsky during his January 13,
page, possibly causing small tears around the staple holes,
                                                                  2011 examination of the document); and (4) Q–4 (image taken
and the faint “detent” marks, made when the staple legs make
                                                                  by Tytell during Defendants' July 14, 2011 examination of
contact with the stapler's bottom plate or “anvil” which bends
                                                                  the document presented by Argentieri). In the Supplemental
the staple legs inward toward each other, would not align. Id.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              27
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 30 of
                                                        61

Lesnevich Report (Doc. No. 472–1), Lesnevich focused on             least two different versions of the Work for Hire Document.
the signatures and handwritten dates on the second page             Lesnevich thus concluded in both his initial and supplemental
of the same four images, and also analyzed seven known              reports that Plaintiff had provided at least two different
handwriting specimens of Zuckerberg, including (1) K–1              versions of the Work for Hire Document for expert inspection,
(undated 28 signatures and 11 sets of initials of Zuckerberg);      explaining that Q–1 and Q–2 are images of the first version,
(2) K–2 (three Zuckerberg signatures from Securities and            and Q–3 and Q–4 are images of the second version. Initial
Exchange Commission filings dated May 12 and August 8,              Lesnevich Report at 30; Supplemental Lesnevich Report at
2005); (3) K–3 (original StreetFax Specifications Document          23.
with signatures and handwritten dates by both Plaintiff
and Zuckerberg and Zuckerberg's initials dated April 28,            For example, Lesnevich documented dissimilarities between
2003); (4) K–4 (two signatures of Zuckerberg and additional         the questioned image of Zuckerberg's initials appearing on the
handwritings dated July 29, 2004); (5) K–5 (two signatures          Work for Hire Document, which Lesnevich refers to as “Q–
and additional writings of Zuckerberg dated July 29, 2004);         3,” and the known handwritten specimens of Zuckerberg's
(6) K–6 (Zuckerberg signature dated July 29, 2004); and (7)         initials submitted in connection with this motion, specifically
K–7 (10 signatures of Plaintiff provided to Defendants on           K–1, and K–3, taken from the original Specifications
December 2 and 23, 2011). 51                                        Document, dated April 28, 2003, and other documents, some
                                                                    of which are confidential and subject to the July 13, 2011
 *37 In the Initial Lesnevich Report prepared based on his          Protective Order (Doc. No. 86). Lesnevich found “multiple
analysis of the first page of each of the four questioned           dissimilarities in ending strokes between the questioned
images, Lesnevich identified six categories containing a            ‘MZ’ initials on Q–3 and the ‘MZ’ initials on K–3,” with
total of 20 dissimilarities found among the handwritten             such strokes on Q–3 ending “abruptly, creating blunt ending
interlineations. The categories of dissimilarities include (1)      strokes, which are indicative of traced writing,” in contrast
slant/slope of individual letters and numbers, Initial Report at    to K–3 on which the ending strokes “end rapidly, creating
3–10; (2) letter formation or design, id. at 11–14; (3) letter      tapered ending strokes, which are indicative of natural
spacing or placement, id. at 15–20; (4) beginning/ending            writing.” Supplemental Lesnevich Report at 16 and Fig. 55.
strokes, id. at 21–22; (5) height-relationship, id. at 23–26; and   Lesnevich also observed “slant/slope dissimilarity between
(6) alignment of the handwritten interlineations with certain       the'MZ' initials on Q–3 and the ‘MZ’ initials on K–1 and
typeface letters, id. at 27–29. Because Q–1 and Q–2 contained       K–3,” being “the crossbar of the letter ‘Z’ slants sharply
the same dissimilarities on page 1 as compared to Q–3 and Q–        downward from left to right” on Q–3, in contrast to each set
4, Lesnevich concluded Q–1 and Q–2 are images made from             of known ‘MZ’ initials found in K–1 and K–3, where “the
one version of the Work for Hire Document (“first version”),        crossbar of the letter ‘Z’ either slants upward from left to right
whereas Q–3 and Q–4 are images made from a second version           or is approximately horizontal.” Id. at 17 and Figs. 56–58.
                                                                    Lesnevich further detected vertical-alignment dissimilarities
of the Work for Hire Document (“second version”). 52
                                                                    between the questioned ‘MZ” initials on Q–3, and the known
                                                                    ‘MZ’ initials on K–1 and K–3. Id. at 18. In particular, on
After preparing the Initial Lesnevisch Report, Lesnevich
                                                                    page 1 of Q–3, “the beginning point of the initial stroke of the
continued to examine the four images of the Work for
                                                                    ‘Z’ and the left-end of the crossbar of the ‘Z’ are vertically
Hire Document in question, focusing on the signatures
                                                                    aligned,” whereas on each set of the known ‘MZ’ initials
and handwritten dates on the second page of each of
                                                                    found in K–1 and K–3, “the left-end of the crossbar of the ‘Z’
the four images, on which the Supplemental Lesnevich
                                                                    is set further to the right than the beginning point of the initial
Report is based, observing three categories containing 12
                                                                    stroke of the ‘Z.’ “ Id. at 18 and Figs. 59–61.
dissimilarities, including dissimilarities as to (1) beginning/
ending strokes, Supplemental Lesnevich Report at 6–7 and
                                                                     *38 Lesnevich also examined the handwritten signatures,
Figs. 21–26; (2) letter formation or design of the letters, id.
                                                                    signature dates, and initials on Q–3, being one of the
at 8–9 and Figs. 27–40; and (3) letter spacing or placement
                                                                    two copies of the second version of the Work for Hire
on the document, id. at 10 and Figs. 41–42. Consistent with
                                                                    Document and, more specifically, the image taken by
the dissimilarities found among the four images of page 1,
                                                                    Plaintiff's expert, Aginsky, during Aginsky's January 13,
Q–1 and Q–2 contained the same dissimilarities on page
                                                                    2011, physical examination of the Work for Hire Document,
2 as compared to Q–3 and Q–4, corroborating the Initial
                                                                    and compared such handwritings to known handwriting
Lesnevich Report's conclusion that Plaintiff has proffered at


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               28
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 31 of
                                                        61

exemplars of Zuckerberg. Lesnevich “observed significant            together “as a companion document,” that no evidence
evidence of changes in direction, hesitation, unnatural writing     justifies or supports Defendants' page-one substitution theory
movement, poor line quality, angular writing movements,             that the first page of the Work for Hire Document is a recently
differences in letter formation and design, and beginning           created page inserted in place of the first page of the original
stroke dissimilarities in the questioned Zuckerberg signature       two-page document. Id. As discussed, however, Discussion,
and date of signature on Exhibit Q–3 .” Supplemental Report         supra, at 70–73, Defendants are not, as Plaintiff repeatedly
at 34. Lesnevich concluded “that the questioned Zuckerberg          asserts, pressing the so-called “page-one substitution theory,”
signature and date of signature on Exhibit Q–3 were slowly          and the Blanco Report is irrelevant insofar as Blanco attempts
drawn and not naturally written.” Id. In particular, Lesnevich      to discredit Lesnevich's work on this basis.
found with regard to Zuckerberg's signature (1) line quality
dissimilarities, Supplemental Report at 11–12 and Figs. 43–          *39 Blanco's attempts to attribute some of the discrepancies
45; (2) dissimilarities in letter formation or design of letters,   Lesnevich observed among the four questioned writings, Q–
id. at 13 and Figs. 46–49; (3) hesitation, id. at 14 and Figs.      1 through Q–4, to distortions caused by repeated printing,
50–53; and (4) retouching dissimilarities, id. at 15 and Fig.       copying and scanning of the original Work for Hire
54. As to Zuckerberg's initials, Lesnevich found (1) tapered        Document, Blanco Report ¶¶ 57–74 and Exhs. 11–14, fail to
and blunt ending strokes, Supplemental Report at 16 and Fig.        rebut Lesnevich's findings. 53 Blanco points to the differences
55; (2) slant/slope dissimilarities, id. at 17 and Figs. 56–58;     in image quality that are readily observable, as Lesnevich
and (3) vertical-alignment dissimilarities, id. at 18 and Figs.     found, between Q–1, Q–2, Q–3, and Q–4. Blanco Report ¶¶
59–61. Lesnevich also compared Ceglia's signature and date          57–60 and Exh. 11. That each of the questioned images is of
of signature on Q–3 to known Ceglia handwriting exemplars,          a different quality, however, is not disputed.
and concluded “the questioned Ceglia signature and date of
signature on Exhibit Q–3 were slowly drawn and not naturally        From Q–1, Blanco scanned the handwritten interlineation
written.” Supplemental Report at 19. In particular, Lesnevich       three times, progressively using scanning technology with
found dissimilarities as to (1) pen pressure and line quality,      fewer “pixels per inch” (“PPI”), resulting in deteriorating
id. at 19–20 and Figs. 62–66; (2) tapered and blunt ending          print resolution or quality. Blanco Report ¶ 61 and Exh. 12.
strokes, id. at 21 and Figs. 67–68; and (3) re-touching, id. at     According to Blanco, depending on the resolution used to
22 and Fig. 69.                                                     print the sample, the dissimiliarities observed by Lesnevich
                                                                    are enhanced or obscured, such that the dissimilarities fail
As in the Initial Lesnevich Report, Lesnevich again concluded       to support Lesnevich's determination that the four questioned
that Plaintiff “has proffered at least two different physical       exhibits were from two different physical documents. Id.
documents as the Work for Hire document,” Supplemental              ¶¶ 61–62 and Exh. 12. Although a plain look at Blanco
Report at 23, and with respect to Q–3, the questioned               Report Exh. 12, does confirm that, as Blanco found, when
Zuckerberg signature, initials, and date of signature on            the handwritten interlineation is reproduced using a method
the purported contract “are unnaturally written tracings            with fewer PPI, its resolution is so diminished as to make
that were not written by Mark Zuckerberg,” id. at 23–24,            it difficult to detect the dissimilarities Lesnevich found, the
and the questioned Ceglia signature and signature date on           resolution of the handwritten interlineation does not appear
the purported contract “are unnaturally written tracings”           of such poor quality in Q1, Q2, Q3, or Q4. Nor does Blanco
that “could have been modeled off of another source,”               explain that a poor quality resolution can be improved through
including Q–1 and Q–2, id. In short, Lesnevich determined           subsequent reproduction through a method with increased
Zuckerberg's purported signature and date on page 2 and             PPI. As such, Blanco's demonstration of the effect of PPI on
initials on page 1 of the Work for Hire Document were               print resolution, while interesting, is irrelevant and fails to
“tracings” not written by Zuckerberg. Id. at 24–25.                 rebut Lesnevich's findings.

In opposition, Plaintiff largely relies on Blanco's analysis        Blanco's attempt to establish that the handwritten
of the Work for Hire and StreetFax Documents, based on              interlineation from Q–1 matches the handwritten
which Blanco concluded the Work for Hire Document “is               interlineation from Q–3, Blanco Report ¶¶ 64–65 and Exh.
an authentic, unaltered document.” Blanco Report ¶ 232.             13, through use of a “progression overlay” in which the
According to Blanco, the evidence examined establishes that         interlineation appearing in Q–1 is rendered red, cropped,
pages 1 and 2 of the Work for Hire Document were executed           and positioned over the interlineation appearing in Q–3



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             29
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 32 of
                                                        61

fails for three reasons. First, even with the handwritten          the contract they signed on April 28, 2003, and that Plaintiff
interlineation in Q1 rendered red, the numerous dissimilarities    wrote the interlineation. 54 See Amended Complaint ¶ 22
noted by Lesnevich are still readily observable. Second, the       (alleging that “[e]xcept for the handwritten interlineations
interlineation resulting from the “progression overlay” does       made on April 28, 2003, Ceglia made no changes to the
not establish that the two interlineations “match” but, rather,    agreement after printing it on April 25, 2003.”); Plaintiff's
merged and does not match either Q–1 or Q–3. This can best         Response at 13 (citing Blanco Declaration ¶ 233 listing 18
be observed by looking at the “M” in the word “May” for            reasons disputing the page-one substitution theory, including
which the legs are neither parallel, as Lesnevich observed in      that “Paul Ceglia wrote the hand printed interlineation on
Q–1, Initial Lesnevich Report at 6, nor splayed as Lesnevich       page 1 of the Facebook Contract.”). As such, not only is this
observed in Q–3, id., but are somewhere between the two.           finding completely irrelevant to whether Zuckerberg signed
Moreover, Blanco's assertion that the discrepancies detected       and initialed the Work for Hire Document, it also does not
between these two copies of the handwritten interlineations        suggest that the Work for Hire Document is the authentic
disappear when one is placed over the other such that they         contract.
actually “match” is completely inconsistent with Blanco's
argument that discrepancies exist, but can be explained by the     Blanco also points to dissimilarities in handwritten letters
repeated processing of the Work for Hire Document. Plaintiff       attributed to Zuckerberg and Plaintiff, including samples of
thus fails to successfully challenge on this ground Lesnevich's    Zuckerberg's initials and signature written by Plaintiff at
findings that Plaintiff has submitted two different versions of    his attorney's request, Blanco Report ¶¶ 112–34, as proof
the Work for Hire Document to the court and to the experts         that Plaintiff could not have forged Zuckerberg's signature
for analysis in this action.                                       or initials. This sophomoric assertion, however, blinks at
                                                                   the essence of Defendants' Motion to Dismiss, i.e., that
 *40 Plaintiff also attributes the variations between the          Zuckerberg's signature and initials appearing on the Work
copy of the Work for Hire Document attached to the                 for Hire Document were forged by either tracing or copying
Amended Complaint and the purported original Work for Hire         the signature and initials from the authentic document, such
Document produced for inspection on July 14, 2011 (“the            that similarities between Zuckerberg's signature and initials,
purported original”), to the reproduction techniques used to       even if forged, and Plaintiff's signature and initials would
prepare the copy of the purported original to be attached          not be expected. This argument presumes that Defendants
to the Amended Complaint, subsequent electronic filing of          are arguing that Plaintiff forged Zuckerberg's signature
the copy with the Amended Complaint, then downloading              and initials on the Work for Hire Document, ignoring the
and printing the Amended Complaint. Plaintiff's Response at        distinct possibility that someone other than Plaintiff may
33–35. Insofar as Blanco relies in support of this argument        have perpetrated the asserted forgeries which, again, would
on samples of changes to typed text that can result from           explain a lack of similarities between Plaintiff's signature
such document processing, Blanco Report ¶¶ 66–69 and               and the purported Zuckerberg signature. The argument also
Exh. 14, rather than observed differences in handwritten           ignores the reality that anyone attempting to forge another's
interlineations, such samples are irrelevant because the           handwriting would be unlikely to use his own handwriting.
authenticity of the typed text is not challenged in this manner.
                                                                    *41 Furthermore, Plaintiff dismisses the “trace-forgery”
Although Blanco reports on the many similarities he observed       theory as nonsensical, arguing there is no plausible
with regard to Zuckerberg's signature, Blanco's analysis does      explanation why someone would trace his own signature.
not address the many dissimilarities between the four images       Plaintiff's Response at 13–14 (citing Blanco Declaration ¶
observed by Lesnevich the significance of which are readily        233). It is, however, a distinct possibility that Plaintiff did
appreciated by the eye of one not trained in such sciences.        not have in his physical possession the original contract
                                                                   executed by the parties on April 28, 2003 but, rather, only a
Blanco compares known handwriting specimens of both                scanned copy which may have been the StreetFax Document
Zuckerberg and Plaintiff to the handwritten interlineation         containing the handwritten interlineation, signatures and
on page 1 of the Work for Hire Document, concluding the            initials. As such, Plaintiff could have created an “original”
handwritten interlineation was written by Plaintiff, and not by    by printing the scanned copy of the authentically executed
Zuckerberg. Blanco Report ¶¶ 108–11. The parties, however,         document, in which case the handwritten interlineation,
do not dispute that there was a handwritten interlineation on      signatures, and initials would have appeared printed using



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           30
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 33 of
                                                        61

ink jet toner, rather than handwritten with ballpoint ink, and    August 2003 is not, by itself, sufficient to find the Work for
then printed an unsigned copy of the same document that           Hire Document is a forgery, 55 such unchallenged evidence
Plaintiff allegedly printed on April 25, 2003, to be signed by    does point toward determining the document is fraudulent.
Plaintiff and Zuckerberg, and then traced from the print-out of
the scanned, executed copy both Plaintiff's and Zuckerberg's
signatures onto the newly printed unsigned copy. This is             g. Backdated Versions of Work for Hire Document
consistent with Blanco's determination, Blanco Report ¶¶          As further evidence that the Work for Hire Document is a
151–59, that the handwritten interlineation on page 1 of          recently created fabrication, Defendants rely on the fact that
the Work for Hire Document matches or aligns with the             despite reviewing hundreds of electronic devices produced
latent impression, i.e., the indentation created on a piece of    by Plaintiff, Stroz Friedberg did not find a single electronic
paper placed underneath another piece of paper on which           copy of the Work for Hire Document, but did find seven
something is handwritten, of the handwritten interlineation       versions of the Work for Hire Document that are similar,
detected on page 2 of the Work for Hire Document, but does        but not identical, to the version attached to the Amended
not match the handwritten interlineation on page 1 of the         Complaint, with metadata anomalies found in all seven
StreetFax Document. Put another way, if Plaintiff wrote the       versions indicating tampering through backdating and other
handwritten interlineation on the StreetFax Document, he, or      forms of manipulation, and which Defendants maintain are
someone assisting Plaintiff, may not have traced Plaintiff's      “test forgeries” Plaintiff created before creating the Work for
own handwriting, but simply traced the interlineation from        Hire Document in preparation for commencing this action.
the printed scan of the StreetFax Document onto the first page    Defendants' Memorandum at 42–45 (citing Stroz Friedberg
of the Work for Hire Document, creating the indentation on        Report at 10, and 33–38). Plaintiff has not responded to this
the second page that was underneath the first page as Blanco      argument.
found.
                                                                  Stroz Friedberg initially comments on the absence of a single
Accordingly, the handwriting analysis performed by Blanco,        exact electronic copy of the Work for Hire Document given
as reported in the Blanco Report, fails to establish              that Plaintiff maintains he printed the document and e-mailed
the authenticity of the Work for Hire Document. In                it on two occasions prior to commencing this action, including
contrast, the findings in the Supplemental Lesnevich Report       to Argentieri on June 27, 2010, and to StreetFax employee
support Defendants' argument that Zuckerberg's initials and       Petersen on June 29, 2010, thereby establishing the the
signatures on the Work for Hire Document were forged.             document existed in electronic form just prior to commencing
                                                                  this action, such that Stroz Friedberg expected to find a
                                                                  copy of the document somewhere within the Ceglia Media
   f. StreetFax LLC References                                    Plaintiff was required to produce. Stroz Friedberg Report
In further support of their Motion to Dismiss, Defendants         at 33. Instead of an exact copy of the same version of the
point to the fact that the Work for Hire Document, purportedly    Work for Hire Document that was attached to the Amended
signed on April 28, 2003, contains references to an entity        Complaint, however, only seven unsigned similar, but not
that did not exist until August 2003, i.e., “StreetFax LLC.”      exact, versions of the document were found, all containing
Defendants' Memorandum at 42. According to Defendants,            metadata anomalies indicative of backdating and document
Plaintiff, when creating the assertedly fake Work for Hire        manipulation. Id.
Document in preparation for the instant action, inserted
the references because Plaintiff forgot when StreetFax LLC        For example, Stroz Friedberg discovered on a floppy
was incorporated. Id. Defendants maintain this “historical        disk produced by Plaintiff one of the seven documents,
anomaly” is “yet another tell-tale sign of fraud .” Id. (citing   “SFWebWorkForHireMZ.doc,” for which the metadata
   Shangold, 275 Fed.App'x. at 73–74). As Defendants              shows a “last-written” date, i.e., the date the file content was
observe, Defendants' Reply at 13, Plaintiff has not responded     last modified, of April 24, 2003, which is later than its “last-
in opposition to this argument.                                   accessed” date, i.e., the date the file was last opened, of April
                                                                  22, 2003. Stroz Friedberg Report at 33–34. Because it is not
*42 Although the reference to “StreetFax LLC” in the              possible to modify the contents of a file without opening
Work for Hire Document, ostensibly signed by Plaintiff and        the file, is impossible to have a last modified date later than
Zuckerberg several months before the entity was created in        a last accessed date for the same document and, thus, such



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            31
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 34 of
                                                        61

inconsistency is indicative of backdating or manipulation of         printed, a file's “last printed” date cannot be later than its
a computer's system clock. Id. at 33–34. Further metadata            “last modified” date absent system clock backdating; rather,
analysis revealed this file was copied onto the floppy disk on       each of these six documents was printed on or after February
or after February 18, 2011, using a computer on which the            15, 2011, while this litigation was pending, and accessed and
system clock had been backdated so as to give the appearance         saved on a computer with a system clock backdated to April
the document was created on the earlier date. Id. at 34–35.          25, 2003. Id. at 35–36.

 *43 In particular, “SFWebWorkForHireMZ.doc,” an active              All seven of the electronic versions of the Work for Hire
file (“the active file”), sits on top of and overwrote two deleted   Document also contain margin and formatting alterations
files on the floppy disk, such that the active file occupies space   indicative of Plaintiff's fraud. Stroz Friedberg Report at 36–
on the floppy disk which was previously occupied by the two          37. For example, the margins and formatting on page 1 of
deleted files, “Work For Hire ContractMZ.doc” and “Work              each of these documents have been manipulated by manually
for hire SF template.doc” (“the deleted files”) requiring the        reducing white space, thereby allowing more text characters
deleted files that previously occupied the same space on the         to fit on each page. Id. For example, in the “Work for
floppy disk be deleted before the active file was created or         Hire ContractMZ.doc” document, the margin between the
copied onto the disk. Stroz Friedberg Report at 34. When a file      columns on page 1 is 0.03 inches, in contrast to page 2 where
is overwritten, its last accessed date timestamp should reflect      the margin between the columns is 0.32 inches. Id. at 36.
the date of the deletion. Id. at 35. According to the metadata       Defendants assert such margin and formatting manipulation
associated with the active file and the two deleted files,           was intended to permit Plaintiff to add to the first page of
however, both deleted files were last accessed, i.e., deleted, on    the document the references to “The Face Book” found in the
February 18, 2011, yet the active file purportedly was created       Work for Hire Document. Defendants' Memorandum at 44–
on May 2, 2003, an impossibility, absent some system clock           45.
manipulation or file fabrication, given the floppy disk space
where the active file sits was supposedly formerly occupied           *44 Defendants further rely on Stroz Friedberg's discovery
by the deleted files. Id. at 34–35. Other evidence in the record     that the “Last 10 Authors” metadata associated with “Work
indicates the active file was created on May 2, 2003, which          for Hire ContractMZ.doc” reveals the steps taken by Plaintiff
is inconsistent with its earlier “last written” date of April        in constructing the Work for Hire Document “through a
24, 2003, which is further inconsistent with an even earlier         trial-and-error process of insertions, deletions, and other
“last accessed” date of April 22, 2003. Id. Based on these           manipulations.” Defendants' Memorandum at 44 (citing Stroz
anomalies, Stroz Friedberg determined that the active file was       Friedberg Report at 39–40). In particular, the document
copied to the floppy disk on or after February 18, 2011, using       originated as a file named “page1feb4threepm.doc,” saved
a computer with a system clock backdated to May 2, 2003,             in a desktop computer folder named “Maybe got it Page
and then subsequently accessed on a computer with a system           1.” Stroz Friedberg Report at 40. The document was then
clock backdated to April 22, 2003. Id. at 35.                        saved as a new file named “MP1and2.doc” in a new desktop
                                                                     folder “merged,” then renamed as “Zuck Contract.doc” and
Stroz Friedberg discovered the six other versions of                 moved to desktop folder “Finished Docs,” then renamed
the Work for Hire Document on a CD produced by                       as “Work for Hire Contract.doc” and saved directly to the
Plaintiff in Sarasota, Florida, including “work for hire SF          computer desktop and to a removable media device, such
template.doc,” “Copy1_work for hire SF template.doc,”                as a floppy disk, as “Work for Hire ContractMZ.doc” with
“Copy1_ XWRL0003.TMP,” “Work for Hire Contract                       the author “Paul C.” Id. Stroz Friedberg maintains, based
MZ.doc,” “XWRL0004.TMP,” and “Copy1_Work for Hire                    on its experience in electronic forgery cases, this sequence
ContractMZ.doc .” Stroz Friedberg Report at 35. All six of           of events, including the names and paths in the “Last
these documents display a similar metadata anomaly as the            10 Authors” metadata suggests an attempt to construct a
active file being that the “last printed” date for each of these     fraudulent document, specifically,
six files is February 15, 2011, whereas the “last modified”
date is April 25, 2003. Id. According to Stroz Friedberg,
because the embedded “last printed” date is updated whenever                     the user “Paul C.” created a two-page
a document is printed, and that date is maintained as the “last                  modified version of the Work for Hire
printed” date only if the file is saved at the same time it is                   Document, purportedly dated April



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            32
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 35 of
                                                        61

             28, 2003, by merging separate pages                      analysis. Defendants' Memorandum at 6 and 45 (citing Stroz
             together. The file name also indicates                   Friedberg Report at 41–43 and Aycock Declaration ¶¶ 11–
             that the initial document was created                    15). Several of the electronic documents Plaintiff produced
             or edited at 3:00 p.m. on February 4[,                   contain evidence of hex editor use. Aycock Declaration ¶
             2011]. The earliest entry in the Last 10                 12 (citing Stroz Friedberg Report at 41). Specifically, the
             Authors metadata shows the document                      names, contents and metadata associated with six MS Word
             as a file in a folder called “Maybe got                  files Plaintiff produced on a CD in Sarasota, Florida, indicate
             it Page 1.”                                              such files “were used to test the effects of modifying a Word
                                                                      document with a hex editor or similar tool.” Stroz Friedberg
                                                                      Report at 41. Such files names include “text to copy over to
Id.                                                                   the test doc.doc,” “doc to paste into.doc,” “test doc2.doc,”
                                                                      “test doc.doc,” “test doc4.doc,” and “test doc3.doc.” Stroz
                                                                      Friedberg Report at 41; Aycock Declaration ¶ 13. These
According to Stroz Friedberg, the document's last printed             documents are saved in file folders named “worktocopyinto,”
date of February 15, 2011 is inconsistent with the document's         “work to pasteoutof,” and “beginning folder.” Stroz Friedberg
last modified date of April 25, 2003, indicating backdating           Report at 41; Aycock Declaration ¶ 14. The contents of
or system clock manipulation. Id. Finally, Stroz Friedberg            each of these documents indicate the documents were created
asserts the fact that the first path present in the Last 10 Authors   to test the effects of various actions in a Word document
metadata shows the file was saved in a folder on the desktop of       given that each document is a one-page Word document with
a user named “GRACE,” yet none of the Ceglia Media contain            particular repeating phrases including “this is a word doc that
a profile for a user named “GRACE,” indicates the “Work for           has been newly created. I will test how the coding comes
Hire ContractMZ.doc” file was edited on a computer that was           onto the hexeditor;” “text to copy over to the test doc;” “this
never produced for inspection, or that was produced but from          is the doc to past into;” and “this is the test doc that i am
which the “GRACE” user profile had been deleted. Id.                  going to now paste into.” Id. According to Stroz Friedberg,
As stated, Plaintiff has not provided any argument in                 such documents are commonly used by electronic forgers
opposition to these findings. Plaintiff's silence on this point       to test and conceal the effects of electronically manipulated
can be construed as acquiescing in Stroz Friedberg's findings         documents through use of a hex editor or similar tool. Stroz
and conclusions. See Felske, 2012 WL 716632, at *3;                   Friedberg Report at 42.
Goodwin, 2011 WL 2117595, at *12;           Gonzalez, 2001 WL
1217224, at * 11.                                                     Stroz Friedberg also discovered evidence of the use of a
                                                                      hex editor or similar tool on one of the seven backdated
                                                                      versions of the Work for Hire Document, namely, the
  h. Hex Editor                                                       file “SFWebWorkForHireMZ.doc.” Stroz Friedberg Report
Defendants argue that Stroz Friedberg's digital forensic              at 42. In particular, the associated metadata shows the
examination of the Ceglia Media revealed evidence that                document's “Last 10 Authors” displays differently when
a “hex editor” or similar tool 56 was used on the Ceglia              viewed programmatically as opposed to manually, with the
Media to test modifying and manipulating Microsoft Word®              embedded metadata only available when the document is
(“MS Word” or “Word”) documents without leaving a                     viewed with the use of a digital forensic tool, without
digital footprint or record in the computer. Defendants'              which “the metadata is misaligned and not fully available ....
Memorandum at 6, and 45 (citing Stroz Friedberg Report                suggest[ing] that changes have been made to the file in such
at 41–43). Plaintiff has not responded in opposition to this          a way that do [sic ] not preserve its structure, including its
assertion, nor have Defendants offered further argument in            metadata fields, which is indicative of the use of a hex editor
reply.                                                                or similar tool to manipulate the file.” Id. at 42–43.


 *45 As explained by Defendants, use of a hex editor                  Plaintiff's complete silence on this point suggests
program allows a user to edit the binary contents, i.e.,              acquiescence in Defendants' argument. See Felske, 2012
the raw data that makes up a computer file, rather than               WL 716632, at * 3; Goodwin, 2011 WL 2117595, at *12;
the file's text, and such data manipulation is difficult, if             Gonzalez, 2001 W L 1217224, at * 11.
not impossible, to detect through traditional digital forensic



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              33
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 36 of
                                                        61

                                                                    experts as unqualified to render their respective opinions.
   2. Supporting E-mails Quoted and Referenced in                   Id. at 39–41. Plaintiff asserts Defendants concealed relevant
   Amended Complaint                                                evidence found on Zuckerberg's computer and electronic
 *46 Defendants challenge as inauthentic the supporting e-          devices. Id. at 43. Plaintiff dismisses the various formatting
mails allegedly exchanged between Plaintiff and Zuckerberg          and time zone inconsistencies found by Defendants' experts as
as quoted and referenced in the Amended Complaint.                  inconsequential, attributing the inconsistencies to the use of
Defendants' Memorandum at 45–50. It is undisputed that              different computers and programming. Id. at 44–46. In further
Plaintiff did not retain the supporting e-mails in their            support of their motion, Defendants argue that Plaintiff has
original or “native” format, and Plaintiff's failure to do so       failed to counter Defendants' “overwhelming evidence” that
is Defendants' first ground for disputing the supporting e-         the supporting e-mails are fake, including that such e-mails
mails' authenticity. 57 Defendants' Memorandum at 45–46.            exist only in the form of MS Word text documents, created
Defendants assert the supporting e-mails were originally            on a computer with a backdated system clock, containing
created as MS Word documents on a “backdated” computer to           incorrect time zone stamps, inconsistent abbreviations and
appear as if created at times consistent with Plaintiff's claims,   formatting in fields that are automatically generated, and that
but that Plaintiff “bungled” the backdating of the MS Word          Plaintiff does not dispute the factual historical inaccuracies
documents by failing to taking into account Daylight Savings        including when Facebook was initially launched. Defendants'
Time, two of the files have a “last written date” of October 21,    Reply at 23. Nor does Plaintiff provide any explanation
2003, i.e., indicating changes were last made to the document       as to why none of the supporting e-mails were found in
prior to the dates they purportedly were sent, and despite          Zuckerberg's Harvard e-mail account. Id.
claiming the e-mails, including the text and the headers, were
“copied-and-pasted” from the Microsoft Network (“MSN”)
webmail account into the Word documents, there are various             a. Back–Dating Anomalies
inconsistencies establishing the supporting e-mails were not         *47 Plaintiff claims that, in accordance with Plaintiff's
“copied-and-pasted” but, rather, were newly created in MS           standard business practice, he preserved the supporting e-
Word format, establishing they did not exist in 2003. Id. at 46–    mails by cutting and pasting them into three MS Word
47. Defendants also rely as establishing the fraudulent nature      documents which he then saved to computer floppy disks.
of the supporting e-mails on several historical inaccuracies        Plaintiff's Declaration filed June 17, 2011 (Doc. No. 65)
contained in such e-mails, id. at 47–48, on the failure to          (“Plaintiff's June 17, 2011 Declaration”) ¶¶ 11–12 (discussing
locate any of the supporting e-mails on Harvard's e-mail            saving “copies of numerous emails that [Plaintiff] exchanged
server which stored all Harvard student e-mails, such as            with Mark Zuckerberg in 2003 and 2004,” many of which are
Zuckerberg's, at the relevant time in 2003, id. at 48–50, and       quoted in the Amended Complaint); Declaration of John H.
on the opinion rendered by Defendants' expert and forensic          Evans (“Evans”), Managing Consultant in Project Leadership
linguist Gerald McMenamin (“McMenamin”). Id. at 50.                 Associates (“PLA”) Legal Solutions Practice Group, filed
                                                                    June 17, 2011 (Doc. No. 61) (“Evans Declaration”), ¶¶ 8–
In opposition, Plaintiff points to the fact that of the 112 e-      11 (explaining how, in connection with this action, Evans
mails allegedly exchanged between Plaintiff, Zuckerberg, and        reviewed floppy disks Plaintiff provided to PLA, one of which
“related parties,” during 2003 which Plaintiff maintains he         contained three documents including “Mark harvard emails
later copied into MS Word files and stored on floppy disks, 51      up to dec.doc” for which the embedded metadata indicated
of the e-mails were also found by Defendants in Zuckerberg's        the document was created and last revised on December
Harvard e-mail account, which demonstrates the authenticity         30, 2003, “mark feb emails.doc” for which the embedded
of all 112 e-mails, including the supporting e-mails. Plaintiff's   metadata indicates the document was created and last revised
Response at 39. Plaintiff relies on the examination by his          on Feb. 14, 2004, and “Mark emails july04.doc” for which
computer expert Jerry Grant (“Grant”), as confirming the            the embedded metadata indicates the document was created
copies of the supporting e-mails copied into the MS Word            and last revised on July 23, 2004); Plaintiff's Declaration filed
files “were found in the 2003–2004 time frame,” and that            November 17, 2011 (Doc. No. 225) (“Plaintiff's Nov. 17,
without knowing the accuracy of the clock on the computer           2011 Declaration”), ¶¶ 3–8 (Plaintiff averring that in 2003
into which the floppy disks were inserted, it is not possible       and 2004, the contents of his account with MSN webmail
to establish the existence of the anomalies Defendants assert       were routinely deleted by MSN “to maintain user account
were discovered. Id. Plaintiff also challenges Defendants'          sizes,” causing Plaintiff to preserve the e-mails exchanged
                                                                    with Zuckerberg in 2003 and 2004, including the text and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             34
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 37 of
                                                        61

header information, by cutting and pasting the emails from            “Mark emails july04.doc” file, a document that was created,
Plaintiff's MSN webmail account into MS Word documents                last modified, and last accessed on October 21, 2003, could
that were saved to floppy disks). Defendants maintain these           not contain authentic emails from November or December
supporting e-mails have not been preserved in their native            2003, as indicated by the title “Mark harvard emails up to
electronic format, viz., the format in which the e-mails were         Dec.doc.” Id. Rather, the only plausible explanation for the
originally sent or received, such as a webmail e-mail account,        timestamp inconsistencies is that the files were saved onto
because the e-mails are fake and were created by Plaintiff who        the floppy disks using a computer whose system clock had
simply typed text into a MS Word document, declaring such             been backdated. Id. Significantly, the same backdate, October
document as containing the typed heading and text of such             21, 2003, appears with regard to “Mark harvard emails up to
e-mails. Defendants' Memorandum at 45. In support of this             Dec.doc” and “Mark emails july04.doc.” Id.
argument, Defendants rely on expert discovery.
                                                                      The third file named “mark feb emails.doc” contains the text
First Defendants point to Stroz Friedberg's determination             of 15 e-mails purportedly exchanged between January 1, 2004
that the supporting emails were created on a backdated                and February 7, 2004, with a purported file creation date of
computer. 58 Defendants' Memorandum at 46 (citing Stroz               July 23, 2004. Stroz Friedberg's review of the floppy disk
Friedberg Report at 23–26 and Exhs. I–K). According                   containing this file, provided by Plaintiff in Chicago, Illinois,
to Stroz Friedberg, Plaintiff produced three unique MS                detected a record of a deleted version of the file “mark emails
Word documents, entitled “Mark emails july04.doc,” “Mark              082903.doc” with a last accessed date of February 18, 2011,
harvard emails up to Dec.doc,” and “mark feb emails.doc,”             indicating the file was deleted on or after this later date. Stroz
containing the text of 27 of the purported mails, with all            Friedberg Report at 26.
three such documents backdated. Stroz Friedberg Report at
24. In particular, the MS Word document “Mark emails                  There is a further inconsistency regarding the amount of
july04.doc” contains the text of three supporting e-mails             free disk space available on the floppy disk containing the
supposedly sent and received between April 6, 2004 and July           third file. Because the deleted version of the “mark emails
22, 2004, yet the metadata associated with the document               082903.doc” was 17,128 bytes in size, the floppy disk should
establishes two deleted copies of the document have “file             have available free space of at least that amount given that
created,” “last modified,” and “last accessed” timestamps of          no files have been added to or modified since February
October 21, 2003, which is a date earlier than the e-mails            18, 2011; however, the free space available on the disk is
purportedly were sent in July 2004. Id. at 24–25. Because             only 2,048 bytes, such that the actual amount of available
is it “highly unlikely” that Plaintiff would have named this          disk space reflects extensive usage inconsistent with the
file “Mark emails july04.doc” if it actually were created and         dates and timestamps of the disk's metadata. Stroz Friedberg
last modified in October 2003, Stroz Friedberg asserts “[t]his        Report at 26. According to Stroz Friedberg, “[t]his anomaly
metadata anomaly likely resulted from at least one copy of            demonstrates that data was added to the floppy disk on or after
the file named ‘Mark emails july04.doc’ having been saved             February 18, 2011 and that the dates and times of files on
using a computer with a system clock backdated to October             this floppy disk are not accurate and have been backdated.”
21, 2003.” Id. at 25.                                                 Id. Stroz Friedberg additionally explains that the deleted file
                                                                      “mark emails 082903.doc” sat on the floppy disk in the same
 *48 The document “Mark harvard emails up to Dec.doc”                 location where the active file “mark feb emails.doc” now
contains the text of nine purported e-mails supposedly sent           sits and, because data can only be written to available disk
and received between July 2003 and November 2003, and                 space, the “mark feb emails.doc” file could not have been
“contains the same metadata anomaly as the file named                 saved to the floppy disk until “mark emails 082903.doc,”
‘Mark emails july04.doc.’ “ Stroz Friedberg Report at 25.             which previously occupied the same space on the disk, was
Specifically, of the seven entries related to this file, all stored   deleted. Id. Because “mark emails 082903.doc” was not
on the same floppy disk produced in Chicago, Illinois, one            deleted until on or after February 18, 2011, the “mark feb
entry relates to an active file and the remaining six relate          emails.doc” file must have been added to the disk after that
to deleted versions of the file. Although the active file has         date, such that the purported July 23, 2004 creation date for
“file created,” “last modified,” and “last accessed” times            the file is incorrect and further evidence of backdating with
of July 23, 2004, the same timestamp categories for two               the “mark feb emails.doc” file most likely created on the
of the deleted files are October 21, 2003. Id. As with the            floppy disk using a computer for which the system clock was



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                35
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 38 of
                                                        61

backdated to July 23, 2004. Id. Accordingly, there is strong       purportedly exchanged between Plaintiff, Zuckerberg, and
evidence that all three of the MS Word documents containing        various StreetFax employees, which Plaintiff maintains he
the supporting e-mails appended to and referenced in the           copied-and-pasted from his MSN webmail account into MS
Amended Complaint were backdated.                                  Word documents, and filed by Plaintiff in connection with
                                                                   an unrelated motion in this action, Plaintiff's Memorandum
 *49 Stroz Friedberg's examination of the Ceglia Media             in Support of Motion for Order Prohibiting Defendants
also discovered within the text of the supporting e-mails          from Reliance on Argument that Ceglia Emails are Frauds
evidence of fabrication including incorrect time zone stamps       in any Dispositive Motion Filed During or at the End of
and inconsistent formatting. Stroz Friedberg Report at 27–         Expedited Discovery, Exh. A (Doc. No. 224–1), are e-mails
31. With regard to the time zone stamps, Stroz Friedberg           with incorrect UTC time zone stamps, in which Facebook
explains that the “Date” line for each e-mail containing the       is discussed. See, e.g., Doc. No. 224–1 at 8–9 (six e-mails
date and time the e-mail purportedly was sent is “a line that is   purportedly exchanged between Zuckerberg and Plaintiff,
normally automatically added to an email by the computer's         dated between Feb. 2 and 7, 2004, each bearing incorrect
system clock.” Id. at 27. The end of each “Date” line includes     UTC time zone stamp “–0400” when correct time zone
the time zone from which an e-mail is sent, formatted to           stamp would be “–0500” and discussing launch of Facebook
reflect the hours and minutes from Coordinated Universal           with Plaintiff suggesting changes to improve Facebook and
Time (“UTC”), 59 as “ HHMM” or “HHMM.” Id. In other                a possible related merchandising proposal). The suspicious
words, “HH” refers to hours and “MM” refers to minutes             origins of the questioned e-mails is further heightened by the
from UTC, with the designation of “ ” or “-“ indicating            fact that because a computer's system clock automatically
whether the time zone is before or after UTC. Id. For example,     adjusts for daylight savings time, that the same UTC time
within the continental United States, Eastern Standard Time        zone stamp anomaly is seen in e-mails purportedly sent by
(“EST”) is represented as “–0500” and Eastern Daylight Time        both Plaintiff and Zuckerberg between October 26, 2003 and
(“EDT”) is represented as “–0400.” Id.                             April 4, 2004, indicating the system clocks were improperly
                                                                   set in the same manner on at least two computers, one
According to Stroz Friedberg, because Eastern Standard Time        used by Plaintiff and the other by Zuckerberg, is, to say
was in effect in the United States from October 26, 2003           the least, unlikely. Further demonstrating the implausibility
                                                                   that both Plaintiff and Zuckerberg were exchanging emails
to April 4, 2004, 60 the time zone stamp for an authentic e-
                                                                   between October 26, 2003 and April 4, 2004, using computers
mail sent during that period of time from within a location
                                                                   whose system clocks failed to automatically toggle correctly
in the Eastern Time Zone, 61 assuming an accurate computer         between standard time and daylight savings time is that the
system clock, would be “–0500.” Stroz Friedberg Report             e-mails from Zuckerberg's Harvard e-mail account whose
at 27. However, all but one of the 27 purported e-mails,           authenticity is not questioned show correct UTC time zone
including all e-mails purportedly sent between October 26,         stamps for this same period of time. See, e.g., Southwell
2003 and April 4, 2004, contain the time zone stamp “–             Reply Declaration Exh. M (indisputedly authentic Nov. 19,
0400” representing Eastern Daylight Time which was not             2003 e-mail from Plaintiff responding to attached Nov. 19,
then in effect. 62 Stroz Friedberg Report at 27 and Exhs.          2003 e-mail from Zuckerberg, which bears correct UTC time
J (print-out of “Mark harvard emails up to Dec.doc” file)          zone stamp of “–0500” in which only StreetFax is discussed);
and K (print-out of “mark feb emails.doc” file). There is          Rose Declaration Exh. D (indisputably authentic November
no place within the Continental United States from which           15, 2003 e-mail from Plaintiff to Zuckerberg responding
an e-mail could have been sent with a time zone stamp              to attached November 15, 2003 email from Plaintiff to
of “–0400” during this period of time when standard time           Zuckerberg discussing receipt of payment (consistent with
rather than daylight savings time was in effect, unless the        StreetFax Document's payment terms) bearing correct time
computer used to send the e-mail had an inaccurately set           zone stamp of “–0500 (EST)”).
system clock. Id. at 27–28. A plain review of these e-mails
reveals Facebook is discussed in many of the 26 e-mails             *50 In opposition to Defendants' Motion to Dismiss on this
whose authenticity is questioned, purportedly exchanged            ground, Plaintiff relies on the report of his expert, Jerry Grant,
between October 26, 2003 and April 4, 2004 bearing incorrect       as “confirm[ing] that the copies of the emails were placed into
UTC time zone stamps. Stroz Friedberg Report Exhs. J               the MS Word files in which they were found in the 2003–
and K. Similarly, included among the copies of e-mails             2004 time frame.” Plaintiff's Response at 39. A review of



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             36
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 39 of
                                                        61

Grant's Declaration filed November 17, 2011 (Doc. No. 226)           from Plaintiff's MSN webmail account, as Plaintiff maintains,
(“Grant Nov. 17, 2011 Declaration”), however, establishes            repeatedly asserting that the purported e-mails are “simply
that although Grant avers he received 41 floppy disks which          text inside a word processing document” which has no
he reviewed, Grant only thoroughly examined two of the               “direct connection with an actual clock or setting,” such that
floppy disks that he had determined, upon initial review, to         “[w]ithout having the actual environment that the documents
be relevant to this action. Grant Nov. 17, 2011 Declaration          were created in, other possibilities for these anomalies cannot
¶¶ 9–10. It is not possible to determine whether the floppy          be ruled out.” Id. ¶¶ 19–20. This is consistent with Stroz
disks Grant thoroughly analyzed were among the three Stroz           Friedberg's statements that without an examination of the
Friedberg examined. Although Grant maintains the forensic            physical computer that contained the Seagate Hard Drive,
analysis he performed, including analysis of, inter alia, file       which Plaintiff failed to produce, it is not possible to ascertain
allocation tables, file and metadata dates and times created,        whether any discrepancies existed between the true date and
modified and accessed, metadata fields and time edited, fonts        time, and the date and time settings of the system clock. Stroz
used, disk space allocated, unallocated and slack, temporary         Friedberg Report at 43 n. 19, and 47. Simply, Grant neither
and carved files, and file header information, revealed nothing      opines the Work for Hire Document or Plaintiff's e-mails are
indicating fraud, Grant Declaration ¶ 11, Grant fails to directly    authentic, nor does he contradict Stroz Friedberg's conclusion
rebut any of the findings by Stroz Friedberg that the e-             that the documents are fraudulent.
mails proffered by Plaintiff are fake; rather, as Grant clarified
at his June 29, 2012 deposition, his analysis centered on             *51 Plaintiff also attempts to minimize the significance
identifying whether any “impossibilities” existed among the          of this discrepancy by pointing to a document which
purported emails, such as the use of a font that did not             Plaintiff had designated in a privilege log as “Item 379”
exist in 2003. Grant Dep. Tr. 63 at 88 (admitting his opinion        and which Plaintiff was ordered by the undersigned to
was limited to not finding anything that rendered the MS             produce to Defendants. April 19, 2012 Decision and Order
Word files containing the purported e-mails “impossible”).           (Doc. No. 357). Item 379 is an April 19, 2011 e-mail from
Grant further admitted he never opined or concluded that             Argentieri to Plaintiff with the subject “Fwd: Follow-up”
any of the purported e-mails are authentic. Id. at 176 (“I           and containing a compilation of assorted emails exchanged
did not state any authenticity on any of them. And even in           between Plaintiff, Argentieri, several attorneys previously
this one, I can't state that it's authentic. I can just state that   retained by Plaintiff and one Jason Holmberg (“Holmberg”),
because it has the proper formatting of HTML that would              who has assisted Plaintiff and Argentieri, with attachments.
have come up in a web browser address field, that that doesn't       According to Plaintiff, several of the e-mails within the
indicate fraud.”). Finally, Grant admitted that reviewing text       compilation comprising Item 379 contain similar UTC
documents, such as Plaintiff's purported emails, within MS           time zone stamp anomalies which Defendants have never
Word files made it impossible to determine whether the               challenged, indicating that such anomalies are not indicative
document “was fraudulent because it's text inside a word             of fraud. Plaintiff's Response at 46–47. A review of Item
processing document.” Id.                                            379 confirms, as Plaintiff asserts, the existence of similar
                                                                     UTC time zone stamp anomalies; however, all such anomalies
In a later declaration filed June 4, 2012 (Doc. No. 418)             are found in e-mails originating from computers owned or
(“Grant June 4, 2012 Declaration”), Grant attempts to                used by Plaintiff, his mother Vera Ceglia, or Holmberg. See,
counter Stroz Friedberg's conclusions regarding apparent             e.g., Item 379 at 5 (March 9, 2011 e-mail from Holmberg to
document backdating and inconsistencies with regard to               Aaron Marks, Esq. (“Marks”), an attorney with the Kasowitz
formatting and time zone stamps. Grant does not dispute Stroz        firm which Plaintiff unsuccessfully attempted to retain in
Friedberg's discovery of the incidents of apparent backdating        connection with this action, with UTC time zone stamp “–
and formatting and time zone stamp inconsistencies; rather,          0400” indicating EDT, which was not then in effect, instead
Grant maintains that because Stroz Freidberg and Grant were          of “–0500” which would be consistent with EST); 10 (March
only able to examine the purported e-mails as MS Word                3, 2004 e-mail from Vera Ceglia to Kole, with UTC time
text documents, it is impossible to know the precise reason          zone stamp “–0400” incidating EDT, which was not then in
for the backdating, formatting inconsistencies, and incorrect        effect); 81 (March 11, 2011 e-mail from Holmberg to Marks,
time zone stamps. Grant June 4, 2012 Declaration ¶¶ 13–              with UTC time zone stamp “–0400” indicating EDT, which
22. Significantly, Grant avers that he is unable to discern          did not go into effect until March 13, 2011). Compare Item
whether the purported e-mails were “copied-and-pasted”               379 at 11 (April 15, 2011 e-mail from Marks at the Kasowitz



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               37
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 40 of
                                                        61

firm to Jerry Trippitelli at DLA Piper, with UTC time zone                   was unable to determine whether that
stamp “–0400” indicating EDT which was then in effect),                      computer's clock was accurate.
and at 13 (two March 31, 2011 e-mails, one from Valery
Aginsky to Marks, and the other from Terrence M. Connors at
Connors Vilardo to Marks, both bearing UTC time zone stamp       Stroz Friedberg Report at 47.
“–0400” indicating daylight savings time which was then in
effect). 64 No such UTC time zone stamp anomalies are found
among the e-mails originating from counsel who have since        See also id. at 43 n. 19 (noting Plaintiff “did not produce
withdrawn from representing Plaintiff, with the exception of     the physical computer that once contained the Seagate Hard
four e-mails from Marks sent to Holmberg between March           Drive .... which might have contained information about the
8 and 11, 2011, and all with UTC time zone stamp “–0400”         system clock settings....”). Defendants have thus established
indicating EST which was not in effect until March 13, 2011.     it is highly probable or reasonably certain that the supporting
See Item 379 at 147 (March 11, 2011), 152 (March 10,             e-mails were created on a computer with a back-dated system
                                                                 clock.
2011), 155 (March 10, 2011), and 157 (March 8, 2011). 65
All other e-mails from Plaintiff's former counsel contain           b. Formatting Anomalies
correct UTC time zone stamps, as do some e-mails from            During its examination of the supporting e-mails, Stroz
Plaintiff. As such, the existence of similar UTC time zone       Friedberg also detected numerous formatting consistencies
stamp anomalies on some of the e-mails within Item 379 from      with regard to the e-mails' headers. Stroz Friedberg Report at
Plaintiff, Holmberg, and Plaintiff's mother is consistent with   29–31. According to Stroz Friedberg, because e-mail headers
all such e-mails having been sent from the same computer         are “automatically generated when an e-mail is created, not
with the inaccurately set system clock. 66                       typed by the user,” the inconsistent formatting indicates the
                                                                 supporting e-mails were not, as Plaintiff maintains, copied-
*52 As Stroz Friedberg explains,                                 and-pasted from Plaintiff's webmail accounts but, rather, were
                                                                 individually typed by Plaintiff directly into Word documents.
                                                                 Id. at 29. Although numerous formatting inconsistencies were
            Significantly, Mr. Ceglia did not                    observed, three are discussed in detail including (1) the
            produce the computer that once                       number of spaces after “From:” varies from one to two;
            contained the Seagate Hard Drive.                    (2) the number of spaces after “To:” varies from one to
            As such, Stroz Friedberg was unable                  three; and (3) the abbreviation of Tuesday as either “Tues”
            to analyze the date and time of                      or “Tue”. Id. at 29–31. Stroz Friedberg further noted that
            the system clock of the computer                     not only should these internal inconsistencies not exist if the
            containing the Seagate Hard Drive.                   purported e-mails were actually copied-and-pasted from an
            Dates and times on digital media are                 authentic source, but the “Tues” abbreviation for Tuesday is
            set according to the computer clock                  inconsistent with MSN's abbreviation of Tuesday as “Tue”
            of the computers used to access them.                such that “Tues” should not appear in any e-mail copied-
            One step in the digital forensic process             andpasted from MSN as Plaintiff asserted he did. Id. at 31.
            is to document, whenever possible, the               Another anomaly in the e-mail header formatting includes
            date and time of a computer's system                 a varying number of spaces after the paragraph symbol
            clock. This provides digital forensic                which immediately follows the time zone indicator, which
            examiners the ability to ascertain and               should be consistent if copiedand-pasted from an authentic
            account for any discrepancies between                source. Stroz Friedberg Report at 31. The last anomaly
            the date and time settings of the                    on which Stroz Friedberg remarks is the presence of a
            system clock and the true date and                   space between the end of Zuckerberg's e-mail address, i.e.,
            time. Because Mr. Ceglia did not                     mzuckerb@fas.harvard.edu, and the closing angle bracket
            produce the computer containing the                  “>” which, if the supporting e-mails were actually copied-
            Seagate Hard Drive, Stroz Friedberg                  and-pasted, would not be there. Id. According to Stroz
                                                                 Friedberg, these anomalies establish the supporting emails
                                                                 were not copied-and-pasted from Plaintiff's MSN webmail
                                                                 account into an MS Word document but, rather, were typed


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          38
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 41 of
                                                        61

into the MS Word document at a later time, contrary to              Defendants maintain the text of the challenged supporting
Plaintiff's representations. Id.                                    e-mails contain historical errors of fact, the more “glaring”
                                                                    of which includes that in one of the supporting e-
 *53 With regard to the inconsistent abbreviation of Tuesday        mails, purportedly sent by Zuckerberg at 8:27 A.M., on
as “Tues” and “Tue,” particularly focusing on two e-mails           February 4, 2004, the date Facebook “launched,” Zuckerberg
dated “Tue, 6–April 2004” and “Tues, 3 Feb. 2004,” Stroz            advised thatThefacebook.com had “opened for students
Freidberg Report at 30–31, Figs. 12 and 13, Plaintiff theorizes     today” and invited Plaintiff to “take a look” at the
that MSN may have “changed its computer programming and             website. Stroz Friedberg Report, Exh. K. Plaintiff purportedly
attendant abbreviation scheme between February and April            responded two hours later, at 10:30 A.M., in an email
2004,” and that Plaintiff's use between February and April          congratulating Zuckerberg and opining “[t]he site looks
2004 of different internet browsers to copy-and-paste the e-        great!” Id. Defendants point to several publications in
mails could also account for the inconsistent abbreviations.        support of their assertion that although Thefacebook.com
Plaintiff's Response at 44. Stroz Freidberg, however, explains      was launched on February 4, 2004, a point consistent with
that MSN has abbreviated Tuesday only as “Tue” such that            Zuckerberg's own averment, Zuckerberg Declaration filed
“the abbreviation ‘Tues' should not appear in any e-mails           August 30, 2010 (Doc. No. 29–2), ¶ 25 (“On February
copied-and-pasted fro MSN.” Stroz Friedberg Report at 31.           4, 2004, I launched Facebook, which at time was called
Further, Plaintiff has proffered no evidence that he actually       ‘Thefacebook.com,’ as an online directory for students
used different internet browsers between February and April         at Harvard ....”), the website was not “live” until that
2004, nor that the use of different browsers could cause            afternoon. See David Kirkpatrick, The Facebook Effect 30
the internally inconsistent abbreviation of the word Tuesday.       (2010), Southwell Declaration Exh. J (“On the afternoon
Given these facts, Plaintiff's argument borders on flippant.        of Wednesday, February 4, 2004, Zuckerberg clicked
                                                                    a link on his account withManage.com.Thefacebook.com
Even without being able to examine the “actual environment          went live.”); and Alan J. Tabak, Hundreds Register
that the documents were created in” so as to rule out               for New Facebook Website, Harvard Crimson, Feb. 9,
other possibilities for the numerous anomalies, Grant does          2004, Southwell Declaration Exh. K (“After about a
not attempt to explain why so many anomalies would be               week of coding, Zuckerberg launchedthefacebook.com last
found among the purported e-mails if, as Plaintiff maintains,       Wednesday afternoon.”). Further, Plaintiff would not have
they were merely copied-and-pasted from Plaintiff's MSN             been able to access the website without a Harvard e-
webmail account. Grant's averment, Grant June 4, 2012               mail account, available only to Harvard students and
Declaration ¶ 23, that the relatively short, two to three           staff. See Kirkpatrick, The Facebook Effect 31 (explaining
minutes, “total editing time” for each of the three MS Word         whenThefacebook.com launched “there were some big
files Plaintiff purportedly created to archive the e-mails, i.e.,   restrictions: you couldn't join unless you had aHarvard.edu
Mark emails july04.doc, Mark harvard emails up to Dec.doc,          email address .... [which] made Thefacebook exclusive....”).
and mark feb emails.doc, “is more consistent with a copy/           It is significant that Plaintiff offers no explanation for these
paste function than individual typing/editing of a document         inconsistencies.
due to the amount of text,” fails to establish that each of these
three documents was only accessed one time, to copy-and-             *54 These unexplained factual inaccuracies are more
paste text from e-mails into the respective MS Word files;          evidence that the Work for Hire Document and the associated
it is quite possible the editing time pertains only to the last     supporting e-mails alleged by Plaintiff are recently created
time Plaintiff accessed the files, which in all likelihood would    fabrications.
have been much shorter than the time it took Plaintiff to
create the files. In short, Grant's opinions regarding the files
containing the supporting e-mails fail to rebut the conclusions        d. Harvard E-mail Server
reached by Stroz Friedberg concerning the metadata and              During the course of expedited discovery, Defendants'
formatting inconsistencies. As such, the record establishes the     digital forensics experts Stroz Friedberg obtained from
existence of numerous formatting inconsistencies that are best      Harvard's e-mail server data from Zuckerberg's Harvard e-
explained as indicative of fraud.                                   mail account, the entire contents of which Stroz Friedberg
                                                                    copied, reviewed and preserved including both sent and
                                                                    received e-mails existing at various times (“Harvard E-mail
  c. Historical Inaccuracies                                        Data”). Rose Declaration ¶¶ 1–2. In total, Stroz Friedberg


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             39
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 42 of
                                                        61

obtained four separate copies of Zuckerberg's Harvard e-         money Plaintiff owed to Zuckerberg. Rose Declaration Exhs.
mail account, including as it existed on (1) April 15, 2011      B through L.
(“April 2011 Harvard E-mail Data”); (2) October 1, 2010
(“October 2010 Harvard E-mail Data”); (3) November 3,             *55 In opposing Defendants' Motion to Dismiss, Plaintiff
2003 (“November 3, 2003 Harvard E-mail Data”), and (4)           asserts that he copied-andpasted into documents stored on
February 2, 2012 (“February 2012 Harvard E-mail Data”).          floppy disks 112 e-mails exchanged between and among
Id. ¶ 2. Stroz Friedberg aggregated the data from the four       himself, Zuckerberg, and related parties, 51 of which
separate Harvard E-mail Data sources, including the text         were located in Zuckerberg's Harvard e-mail account,
and available metadata for each e-mail, loaded the data into     and that “[t]he presence of nearly half of Plaintiff's
Stroz Friedberg's secure review platform, thereby permitting     copied e-mails on the Harvard server demonstrates they
the data to be searched for, inter alia, an e-mail's sender,     represent authentic communications between the two
recipient, and date sent, as well as keywords taken from the     parties.” Plaintiff's Response at 39. Plaintiff does not oppose
purported supporting e-mails Plaintiff quotes and references     Defendants' assertion in reply, Defendants' Reply at 24, that
in the Amended Complaint. Id. ¶ 4. It is significant that not    not only do these 51 e-mails fail to mention Facebook, but
one of the supporting e-mails quoted or referenced in the        the e-mails are also consistent with the factual narrative
Amended Complaint was found in the data Stroz Friedberg          Defendants present regarding the business relationship
obtained from Zuckerberg's Harvard e-mail account. Id.           between Plaintiff and Zuckerberg. 67 The complete absence
                                                                 of the supporting e-mails from the Harvard E-mail Data
In searching Zuckerberg's Harvard E-mail Data, however,          retrieved from Zuckerberg's Harvard e-mail account, without
Stroz Friedberg did locate “approximately 300 email              more, begs the question of their authenticity. When the
communications between and among” Zuckerberg and people          context of the supporting e-mails is also considered, which is
associated with Street Fax (“Harvard–StreetFax e-mails”).        consistent with the text of the StreetFax e-mails, the StreetFax
Rose Declaration ¶ 5. Of particular significance is that none    Document, and the $ 9,000 in payment Zuckerberg received
of the Harvard–StreetFax e-mails contains any reference          from Plaintiff for work on StreetFax, any remaining hint of
or otherwise relates to Facebook, Thefacebook.com, “The          authenticity is annihilated.
Face Book,” “The Page Book,” or any other website created
by Zuckerberg. Id. ¶ 7. Rather, the topics of the Harvard–       In support of Plaintiff's assertion, Plaintiff's Response at 41–
StreetFax e-mails are limited to the StreetFax project, and      42, that Defendants have failed to include in their October
Plaintiff's payments to Zuckerberg for work performed on the     2010 production of e-mails recovered from Zuckerberg's
StreetFax project. Id. ¶¶ 5–7, and Exhs. B through L.            Harvard e-mail account a collection of Harvard e-mails
                                                                 dated to November 2003, Plaintiff references portions of
Furthermore, the supporting e-mails portray Plaintiff as         Rose's deposition testimony, particularly, Rose's responses to
frustrated with Zuckerberg's delay in performing work on         questions regarding the absence of e-mails between Plaintiff
the StreetFax project, and threatening to contact Zuckerberg's   and Zuckerberg recovered from the Harvard e-mail server for
parents to advise them their son was squandering the money       several weeks preceding and following the execution of the
Plaintiff had paid for programming and coding work that          contract on April 28, 2003, specifically, from March 2003
Zuckerberg failed to perform, but eventually agreeing to         until June 2003. Plaintiff's Response at 42 (citing Rose Dep.
Zuckerberg's suggestion that Plaintiff drop his claim to         Tr. at 42 and 186). A fair reading of such deposition testimony,
80% ownership in Facebook from the originally agreed to          however, fails to establish that the absence of relevant e-
50% ownership provided Zuckerberg finished his part of           mails during that period of time indicates Defendants have
the StreetFax project. Amended Complaint ¶¶ 32–55. In            concealed evidence; rather, the absence of such e-mails
contrast, the Harvard–StreetFax e-mails indicate Zuckerberg,     corroborates Defendants' assertions that the supporting e-
frustrated from not being paid by Plaintiff for programming      mails purportedly from that period of time were fake.
and coding Zuckerberg provided for the StreetFax project,
threatened to cease working on the StreetFax Project and to
disable finished portions of the StreetFax project's website,      e. Linguist Analysis
and that Plaintiff repeatedly requested Zuckerberg's patience    Finally, Defendants retained the services of McMenamin
in receiving payment while Plaintiff attempted to raise the      who performed a stylistic analysis of the supporting
                                                                 e-mails, determining Zuckerberg's authorship of the e-



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           40
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 43 of
                                                        61

mails is improbable. Defendants' Memorandum at 50                  Questioned writings as compared to the Known writings, the
(citing Declaration of George R. McMenamin (Doc. No.               presence of ambiguous use of pronouns in the Questioned
50) (“McMenamin Declaration”) ¶ 4 (“Opinion: It is                 writings, but none in the Known writings, and the absence
probable that Mr. Zuckerberg is not the author of the              of a comma separating long “if-clauses” in the Questioned
QUESTIONED writings.”)). In particular, McMenamin                  writings, but not in the Known writings. Id. The only two style
compared 11 questioned excerpts from the supporting e-mails        markers analyzed that were the same in both the Questioned
attributed to Zuckerberg (“the Questioned writings”), to 35        and Known writings were the commencement of apologies
e-mails known to be authored by Zuckerberg (“the Known             with “Sorry” and the use of “Thanks!” to conclude a writing.
writings”). McMenamin Declaration ¶ 8. After analyzing both        Id.
the Questioned and Known writings, McMenamin identified
11 stylistic features present in the Questioned writings and       In opposition, Plaintiff references an article in which
determined whether such features are also present in the           the former president of the International Association of
Known writings. Id. ¶ 9. Of the 11 style markers analyzed,         Forensic Linguists, Ronald R. Butters (“Butters”), questions
McMenamin found two similarities, i.e., the markers were           whether McMenamin could, based on the “slender evidence”
present in both the Questioned and Known writings, and             reviewed, establish it was unlikely Zuckerberg authored
9 differences, such that the markers were present in either        the Questioned writings. Plaintiff's Response at 49 (citing
the Questioned or Known writings, but not in the other.            Ben Zimmer, Decoding Your E–Mail Personality, New York
Id. ¶ 12. McMenamin explains that although no single               Times, July 23, 2011, http://www . nytimes.com/2011/07/24/
of the nine differing markers “is idiosyncratic to these           opinioin/sunday/24g. Defendants have not replied in further
writers .... [i]t would be improbable to find a single writer      support of McMenamin's findings.
who simultaneously demonstrates both the Questioned and
Known set.” Id. ¶ 13. McMenamin concluded that the                 The court may take judicial notice of standard English
style marker differences were “sufficiently significant ... to
                                                                   language.      S.K. I. Beer Corp. v. Baltika Brewery, 443
constitute evidence that Mr. Zuckerberg is not the author of
                                                                   F.Supp.2d 313, 318 (E.D.N.Y.2006). A careful reading of
the excerpted QUESTIONED references.” Id. ¶ 14.
                                                                   McMenamin's Report establishes that the Known writings
                                                                   are grammatically correct, whereas the Questioned writings
 *56 The style markers McMenamin analyzed pertained to
                                                                   contain various grammatical errors. Although the absence
punctuation, spelling, syntax, and discourse. McMenamin
                                                                   of some of the grammatical errors in the Known writings
Declaration ¶ 11 and Exh. B. With regard to punctuation,
                                                                   could be explained by the use of spell-checking and grammar-
McMenamin observed four absent apostrophes indicating
                                                                   checking computer programs, such as the proper use of
contraction or possession in the 11 Questioned writings, but
                                                                   apostrophes, and correct spelling of words, others errors,
none in the 35 Known writings, and that the suspension
                                                                   such as the run-on sentences, ambiguous pronoun usage,
points, i.e., a series of periods indicating interruptions or
                                                                   and failure to include a comma following a dependent “if
breaks in thought, used in the Questioned writings have
                                                                   clause” are not readily correctable through such programs.
spaces between them, but there are no spaces between the
                                                                   The compound sentences McMenamin cited containing “long
suspension points used in the Known writings. McMenamin
                                                                   if clauses” should include a comma after the “if-clause,”
Declaration Exh. B. In the spelling category, McMenamin
                                                                   but only those found in the Known writings do so. See The
observed the technical terms “backend” and “frontend”
                                                                   Chicago Manual of Style, 14th ed. § 5.30 (1993) (explaining
appear a total of 11 times as one word in the Known
                                                                   clauses comprising a compound sentence should be separated
writings, but in its single appearance in the Questioned
                                                                   by commas unless the clauses are short and closely related).
writings, “backend” is written as two words. Id. In the
                                                                   Further, Butters' criticism of McMenamin's work fails to
Questioned writings, the word “internet” begins with a lower-
                                                                   account for McMenamin's finding that the set of single-
case “i” and “cannot” appears as two words, in contrast
                                                                   word sentence openers used in the Questioned writings is
to the Known writings where “Internet” is capitalized and
                                                                   completely distinct from the set of single-word sentence
“cannot” is written as a single word. Id. With regard to syntax,
                                                                   openers in the Known writings, McMenamin Report Exh. B,
McMenamin found “[r]un-on sentences constitute a strong
                                                                   neither set being more correct or preferred than the other.
and relatively frequent pattern” in the 11 Questioned writings,
but none are present in the 35 Known writings, a “wholly
                                                                   *57 Considered as a whole, the stylistic differences
distinct” set of single-word “sentence openers” present in the
                                                                   McMenamin observed between the two sets of writings


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           41
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 44 of
                                                        61

indicate the author of the Known writings possessed a better        of litigation misconduct for which Plaintiff has not already
grasp of proper English usage and grammar than the author           been sanctioned. Id. at 34–35.
of the Questioned writings. As such, the stylistic differences
point to a highly probable conclusion that the Questioned
writings were not authored by Zuckerberg.                              1. Spoliation
                                                                     *58 “Spoliation is the destruction or significant alteration of
To summarize, based on the evidence in the record, it is            evidence, or the failure to preserve property for another's use
highly probable and reasonably certain that the Work for            as evidence in pending or reasonably foreseeable litigation.”
Hire Document and the supporting e-mails were fabricated               West v. Goodyear Tire & Rubber Company, 167 F.3d
for the express purpose of filing the instant action. Plaintiff's   776, 779 (2d Cir.1999) (citing Black's Law Dictionary 1401
arguments in opposition largely consists of self-defeating          (6th ed.1990)). Sanctions for spoliation of evidence may be
inconsistencies, serving only to establish the fraudulent nature    imposed either under Fed.R.Civ.P. 37(b) when the spoliation
of the Work for Hire Document and supporting e-mails.               occurs in violation of a court order, id. (citing Fed.R.Civ.P.
Defendants have thus established by clear and convincing
                                                                    37(b)(2); John B. Hull, Inc. v. Waterbury Petroleum Prods.
evidence the Work for Hire Document and supporting e-mails
                                                                    Inc., 845 F.2d 1172, 1176 (2d Cir.1988)), or pursuant to
are fabrications such that Defendants' Motion to Dismiss
                                                                    the court's inherent power to control litigation. Id. (citing
should be GRANTED, and the case dismissed with prejudice.
Nevertheless, because the case is before the court for a               Chambers, 501 U.S. at 43–45;         Sassower v. Field,
report and recommendation, in the interest of completeness,         973 F.2d 75, 80–81 (2d Cir.1992)). The proper sanction
the court considers Defendants' alternative argument that the       for spoliation “should be molded to serve the prophylactic,
action be dismissed to sanction Plaintiff for spoliation of         punitive, and remedial rationales underlying the spoliation
evidence and litigation misconduct.
                                                                    doctrine.” Id. (citing   Kronisch v. United States, 150 F.3d
                                                                    112, 126 (2d Cir.1998)). Ideally, a spoliation sanction should
    C. Spoliation and Litigation Misconduct                         be designed to: (1) deter spoliation; (2) place the risk of
Defendants argue their Motion to Dismiss could be granted           an erroneous judgment resulting from the spoliation on the
based solely on Plaintiff's spoliation of evidence and litigation   party who engaged in the spoliation; and (3) “restore ‘the
misconduct. Defendants' Memorandum at 51. Defendants                prejudiced party to the same position he would have been in
specifically argue Plaintiff attempted to artificially age the      absent the wrongful destruction of evidence by the opposing
Work for Hire Document so as to thwart Defendants' analysis         party.’ “ Id. (citing and quoting    Kronisch, 150 F.3d at 126).
of the document's ink, destroyed six USB devices, including
one containing image files entitled “Zuckerberg Contract”           Nevertheless, “outright dismissal of a lawsuit ... is within
that had been stored in a folder entitled “Facebook Files,”
                                                                    the court's discretion.”      West, 167 F.3d at 779 (quoting
concealed evidence he was ordered to produce, submitted
false declarations under oath, and directed his attorneys not           Chambers, 501 U.S. at 45). “Dismissal is appropriate
to comply with court orders. Defendants' Memorandum at              if there is a showing of willfulness, bad faith, or fault on
51. Plaintiff characterizes Defendants' spoliation claims as        the part of the sanctioned party.” Id. (citing Jones v. NFTA,
spurious, Plaintiff's Response at 61–64, and maintains that         836 F.2d 731, 734 (2d Cir.1987)). Dismissal, however, being
insofar as Defendants seek dismissal to sanction Plaintiff for      an extreme sanction, “ ‘should be used only in extreme
litigation misconduct, Plaintiff has already been sanctioned        circumstances, usually after consideration of alternative, less
for the same conduct such that dismissal would be a duplicate
                                                                    drastic sanctions.’ “ Id. (quoting      John B. Hull, Inc., 845
sanction. Id. at 64. In further support of their Motion to
                                                                    F.2d at 1176).
Dismiss on this ground, Defendants maintain Plaintiff created
multiple versions of the Work for Hire Document, “baked”
                                                                    A party seeking sanctions for spoliation of evidence must
the version presented to Defendants' experts by exposing the
                                                                    prove three elements, including “(1) that the party having
document to light for extended periods of time to interfere
                                                                    control over the evidence had an obligation to preserve
with and prevent certain ink analysis, and destroyed a USB
                                                                    it at the time it was destroyed; (2) that the records were
device containing evidence highly relevant to this action.
                                                                    destroyed ‘with a culpable state of mind’; and (3) that the
Defendants' Reply at 27–34. Defendants further maintain that
                                                                    destroyed evidence was ‘relevant’ to the party's claim or
dismissal as a sanction is sought only with regard to those acts


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             42
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 45 of
                                                        61

defense such that a reasonable trier of fact could find that it    to Aginsky for physical, non-destructive examination on
                                                                   January 13, 2011, Plaintiff “baked” the Work for Hire
would support that claim or defense.” Residential Funding
                                                                   Document, thereby darkening the paper, giving it an aged
Corp. v. DeGeorge Financial Corp., 306 F.3d 99, 107 (2d
                                                                   appearance and attempting to thwart ink analysis. Defendants'
Cir.2002) (citing    Byrnie v. Town of Cromwell, 243 F .3d 93,     Memorandum at 52. According to Defendants, the Work for
107–12 (2d Cir.2001)). See      Kronisch, 150 F.3d at 126 (for     Hire Document Plaintiff produced for inspection on July 14,
a sanction to be awarded for spoliation of evidence, the party     2011, is not the same document as the one from which the
having control over the evidence must have had an obligation       copy attached to the Amended Complaint was made. Id.
to preserve it when the evidence was destroyed). Here, the         The discoloration is evident on the entire front side of each
record establishes Plaintiff engaged in sufficient spoliation of   page of the Work for Hire Document with the exception of
evidence to support outright dismissal of the action.              two small rectangular “tabs” at the top of each page. Id. at
                                                                   57. According to Defendants, the tabs indicate the areas on
                                                                   each page that were covered while the rest of the page was
   a. Multiple Versions of Work for Hire Document                  intentionally exposed to an excessive light source, resulting
 *59 Defendants, based on handwriting expert Lesnevich's           in “tan lines.” Id. Indentations corresponding to the tabs were
analysis of four images of the Work for Hire Document, argue       also discovered by Defendants' experts LaPorte and Tytell,
Plaintiff created at least two different physical versions of      indicating Plaintiff used clips or clothespins to hang or secure
the Work for Hire Document, which Plaintiff has proffered          the document so as to expose it to light. Id.
as the same document. Defendants' Memorandum at 52–56.
As discussed, Discussion, supra, 75–76, the four images of          *60 In opposition, Plaintiff asserts Defendants damaged the
the Work for Hire Document Lesnevich analyzed include              Work for Hire Document by overexposing the document to
(1) Q–1, a TIFF image sent by Plaintiff to his attorney,           “intense ultra-violet (UV) and other light sources.” Plaintiff's
Argentieri, on June 27, 2010 in anticipation of filing the         Response at 63. In further support of Defendants' Motion to
original complaint; (2) Q–2, an image attached to the original     Dismiss, Defendants reference sworn statements establishing
complaint filed June 30, 2010; (3) Q–3, an image taken by          the purported original Work for Hire Document was already
Aginsky during his January 13, 2011 examination of the             damaged when Argentieri presented it for inspection on July
Work for Hire Document; and (4) Q–4, an image taken                14, 2011, and statements by Plaintiff's own experts fail to
by Defendants' forensic document examiner Tytell during            establish otherwise. Defendants' Reply at 29–31. Defendants
Defendants' July 14, 2011 examination of the Work for Hire         further maintain Plaintiff's assertion that Lesnevich found the
Contract presented by Argentieri. In both his initial and          scanned version of the Work for Hire Document attached
supplemental reports, Lesnevich concluded that Plaintiff had       to the Amended Complaint was “unsuitable for expert
provided at least two different versions of the Work for Hire      examination” misrepresents the actual determination that
Document for expert inspection, explaining that Q–1 and            Lesnevich would be unable, based on only a scanned image,
Q–2 are images of the first version, and Q–3 and Q–4 are           to “determine the authenticity of the questioned written text
images of the second version. Initial Lesnevich Report at 30;      and signatures” on the second page of the Work for Hire
Supplemental Lesnevich Report at 23. Lesnevich's findings,         Document, but that Lesnevich never stated the scanned image
unsuccessfully rebutted by Plaintiff, see Discussion, supra,       was altogether unsuitable for handwriting examination. Id. at
at 76–86, establish that multiple copies of the Work for Hire      27–29 (citing Declaration of Gus R. Lesnevich filed June 2,
Document were created, yet only one has been produced              2011 (Doc. No. 51) (“Lesnevich Declaration”), ¶ 18. With
in discovery, the one produced to Defendants' experts in           regard to the discoloration of the purported original Work for
July 2011. While the production of additional original Work        Hire Document presented to Defendants on July 14, 2011 in
for Hire Documents would likely support dismissal of the           connection with expedited discovery, the court first addresses
instant action as based on fraud, the evidence persuasively        Plaintiff's assertion, Defendants' Response at 63, that the
establishes that other versions of the Work for Hire Document      court's denial of Plaintiff's motion for sanctions (Doc. No.
did exist, but have not been produced.                             188) not because the court disagreed with Plaintiff's assertion
                                                                   that Defendants' had spoliated the Work for Hire Document,
                                                                   but because “[t]he discoloration of the document is itself not
  b. “Baking” of Work for Hire Document                            a form of spoliation,” establishes the court found Defendants
Defendants maintain that after Plaintiff created the second        had caused the discoloration. Plaintiff has misconstrued the
version of the Work for Hire Document, which was provided


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            43
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 46 of
                                                        61

court's comment, which was intended to clarify that the                       the handwritten material was a faded
mere fact the paper on which the Work for Hire Document                       brown or light tan, almost transparent
was printed was discolored was irrelevant to the document's                   in some places. The deteriorated
authenticity.                                                                 condition of the ink was not consistent
                                                                              with what I expected based on the
The record establishes that the Work for Hire Document                        images previously reviewed or the
was damaged sometime between January 13, 2011, when                           description previously provided, or
it was examined by Plaintiff's expert forensic chemist and                    indeed what would be expected of any
document dating specialist Aginsky, and July 14, 2011                         eight-year old document kept under
when it was presented to Defendants' experts for analysis.                    normal storage conditions.
Specifically, when presented to Aginsky on January 13,
2011, the text on the purported original Work for Hire
Document was printed “with an office machine system              Tytell Report at 4.
utilizing black toner.” Aginsky Declaration ¶ 6; Aginsky
Interrogatory Responses (Southwell Declaration Exh. P),
Response to Interrogatory No. 3 (specifying January 13, 2011     Tytell continues that based on Aginsky's description in his
as the date Aginsky received the Work for Hire Document          declaration that the writing ink on both pages of the Work for
from Plaintiff). The handwritten interlineation on page 1 and    Hire Document was “black ballpoint ink,” and the appearance
the two signatures and dates on page 2 were all “written         of the handwriting in the previously-filed images of the
with black ballpoint ink.” Aginsky Declaration ¶ 6. Further,     document, Tytell “had anticipated seeing black ballpoint ink
Aginsky's nondestructive visual, UV, IR absorption and IRL       of normal density;” in contrast, the ink on the purported
examinations of the document revealed both pages were            original Work for Hire Document Tytell observed “on the
printed on white paper. Id. ¶ 8. Although Plaintiff attributes   morning of July 14 was neither black nor of normal density.”
the discoloration and damage to the purported original Work      Id. (citing Aginsky Declaration ¶ 6). Tytell further describes
for Hire Document to Defendants' experts, asserting they         the presence of two small tab marks located at the top edge of
overexposed the document to various light sources during         each page of the purported original Work for Hire Document,
this examination, Plaintiff's Response at 63–64, the record      indicating some clips or clothespins were used to secure the
establishes that when presented for inspection by Defendants'    pages while they intentionally were exposed to environmental
experts on July 14, 2011, forensic document examiner Tytell      conditions in an attempt to artificially “age” the document and
and typeface and print technology expert Romano, both of         interfere with or completely thwart the anticipated forensic
whom were present when the document was first produced,          chemical ink analysis by Defendants' experts. 68 Id. at 8–9 &
have provided sworn statements of their first-hand accounts      n. 11. Similarly, Romano reports that
confirming the document already “had an off-white cast and
faded, tan-colored ink at the time.” Defendants' Reply at 29–       I had two immediate visual observations of the “WORK
30. See Declaration of Peter V. Tytell, filed November 28,          FOR HIRE” document when Mr. Argentieri presented it
2011 (Doc. No. 238) (“Tytell Declaration”) ¶¶ 14–4 (averring        for examination on the morning of July 14, 2011. First,
he was present on July 14, 2011, at the law offices of Harris       the ink writing appeared significantly more degraded and
Beach for Defendants' inspection of the Work for Hire and           faded than it did in the “WORK FOR HIRE” scan attached
Specifications Documents and, as soon as Argentieri placed          to Plaintiff's First Amended Complaint. Second, the paper
the documents on the table at 9:11 A.M., Tytell observed the        was discolored and had an off-white cast.”
ink on the Work for Hire Document was neither black, nor of         Romano Report at 3.
normal density, and the front of each page “had an off-white     In opposition, Plaintiff relies on statements by his experts
or ivory case, while the reverse of each page was a relatively   Stewart and Blanco that the Work for Hire Document was not
brighter white.”). In his expert report, Tytell states that      altered when Argentieri presented it to Defendants on July
                                                                 14, 2011. Neither Stewart nor Blanco, however, was present
                                                                 when the document was produced to Defendants' experts
             *61 Upon my initial review of                       on July 14, 2011. Stewart Dep. Tr. at 168–69, 171, 174,
            the Work for Hire document it was                    180 (agreeing scanned image of Work for Hire Document
            immediately apparent that the ink of all             taken by Tytell immediately after Argentieri presented it for



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          44
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 47 of
                                                        61

analysis by Defendants' experts at 9:18 A.M. on July 14, 2011,   Nevertheless, Blanco's assertion that the “probable cause”
showed ink that “appeared faded and the document appears         of the yellowing and deterioration on the front sides of
brownish” and “is markedly dissimilar from the appearance        both pages of the Work for Hire Document was Defendants'
of the ink that Dr. Aginsky photographed earlier in the year”    experts' excessive document processing and mishandling,
and Stewart “ha[d] no reason to dispute that he [Tytell] was     including excessive exposures to various lighting sources,
looking at a tanned document with discolored ink.”); Blanco      humidity and heat, Blanco Report ¶¶ 173, 176–77, is
Dep. Tr. 69 at 117–19 (admitting the ink on the Work for         unsupported. Despite having been retained by Plaintiff as
Hire Document Argentieri presented on July 14, 2011 for          a forensic document examiner, Blanco only explains that
inspection could have been faded and Blanco had no reason        excessive exposure to heat, light and humidity can cause
to believe Tytell lied in asserting that the ink was faded).     deterioration and yellowing, but nowhere within Blanco's
                                                                 Report is there any indication as to how much of such
 *62 Defendants do not deny using a Video Spectral               exposure is necessary to be considered excessive and to
Comparator (“VSC”) to analyze the Work for Hire Document.        cause the observed damage. 70 Blanco's quote from a book
See LaPorte Report at 6, 17. A VSC is described by               described as “a recognized primer and technical authority
LaPorte as “an instrument equipped with cameras, lights, and     in the field of Forensic Document Examination” for the
filters that allow a forensic document examiner to conduct       proposition that “ ‘a short exposure to a powerful source
detailed examinations, while controlling both the wavelength     of ultraviolet radiation is likely to do far more harm than
of light being used and the wavelength or region being           months of exposure to ordinary daylight,’ “ Blanco Report
viewed with the aid of the camera.” LaPorte Report at            ¶ 186 (quoting Wilson R. Harrison, M.Sc., Ph.D., Suspect
6. See also id. at 17 (describing a VSC as “an apparatus         Documents: Their Scientific Examination, 1958, at 82, 89–
used for magnification and illumination by various light         90, 458–59), falls short. That despite the discoloration of
sources”). The VSC specifically uses ultraviolet (“UV”),         the paper and fading of the ink, LaPorte was still able to
infrared reflectance (“IRR”), and infrared luminescence          successfully conduct PE testing on the ink, the results of
(“IRL”) illumination energy sources to evaluate the properties   which indicated the ink was “fresh,” i.e., less than two-years
of an ink. Id. at 6.                                             old, is inconsistent with the document having been exposed
                                                                 for a prolonged period to a “powerful source of ultra-violet
Insofar as Plaintiff asserts Defendants' experts damaged         radiation” such as that used in the forensic testing equipment
the Work for Hire Document in July 2011 “via excessive           by Defendants' experts on July 14 and 15, 2011, but, rather,
exposure to various sources of intense light over four days,”    with having been placed in sunlight or under household
through use of the VSC, Plaintiff's Response at 19 (citing       lighting, with clamps or clothespins holding the document in
Declaration of Larry F. Stewart filed June 4, 2012 (Doc. No.     place, for a longer period of time.
416) (“Stewart Declaration”) at 31), the court first observes
that Stewart actually maintains “Defendants' experts chose        *63 Although Defendants admit analyzing the Work for Hire
to repeatedly expose the documents to intensive lights and       Document using a VSC, Plaintiff fails to dispute LaPorte's
humidity over the first two days of analysis. This was done      assertion that despite the fact that, with the exception of
for many hours and repeated many times, unnecessarily. This      the small rectangular tab areas at the top of each page, the
type of repeated exposure was redundant and appears to be        entirety of both 8 ½ x 11 inch pages of the Work for Hire
the source of the damage to the contract.” Stewart Declaration   Document was discolored, the entirety of the document would
¶ 130. This would be consistent with Blanco's statement that     not fit under the VSC at the same time. LaPorte Report at 17.
despite being present when the Work for Hire Document was        Specifically,
presented to Defendants' experts for inspection on July 14,
2011, it was not until 5:00 P.M. on July 15, 2011 that Blanco
was allowed to examine the document, at which time Blanco                    The VSC only projects light and other
“observed deterioration (fading/yellowing) of the Facebook                   energy sources such as UV and IR over
Contract pages and I also noted that the writing pen inks                    a portion of the document at any single
were virtually gone.... The extent of ink evaporation and                    time. You cannot fit the entirety of the
deterioration on both pages of the Facebook Contract sheets                  document under the light source in the
was extensive.” Blanco Report at 173.                                        VSC so that it is being equally exposed
                                                                             with the same intensity. Therefore, if


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         45
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 48 of
                                                        61

            any of the damage were caused by                      ratio was less than 25%, indicating the document was more
            the VSC then there would be varying                   than two years old. To imply, as does Plaintiff's contention,
            degrees of damage and discoloration                   that Defendants' credentialed experts were grossly negligent
            on different portions of the paper.                   in examining the Work for Hire Document so as to impair the
            Moreover, the UV bright rectangular                   very purposed of their analysis is plainly absurd.
            “clip” areas at the top of the page are
            utterly inconsistent with damage by                   The evidence in the record thus establishes that when
            the VSC or other laboratory lights.                   examined by Aginsky on January 13, 2011, the purported
                                                                  original Work for Hire Document was comprised of white
                                                                  paper, not remarkably yellowed or discolored, on which all
LaPorte Report at 17.                                             handwritten interlineations and signatures appeared in black
                                                                  ballpoint ink, yet when presented to Defendants' experts for
                                                                  inspection on July 14, 2011, the Work for Hire Document was
Nor does Plaintiff rejoin LaPorte's assertion that                damaged such that the paper was yellowed and the ballpoint
                                                                  ink used in the handwritten interlineations was faded and
                                                                  brown, although not completely dried so as to have ceased
            the      [StreetFax]     Specifications               aging. The only reasonable explanation for the damaged
            document underwent the same                           appearance of the purported Work for Hire Document when
            examinations      using    the    same                presented to Defendants' experts on July 14, 2011, is that
            equipment as the Work for Hire                        Plaintiff, having become aware on January 13, 2011, that
            Document. The paper and ink of                        the document would undergo forensic analysis, including
            the Specifications document, however,                 ink-aging testing of the ball-point ink, to determine the
            were not degraded in any manner                       document's age, attempted to accelerate the document's aging
            similar to the Work for Hire document.                by exposing the document to light, 72 possibly sunlight or a
            The ink and paper of the Specifications               tanning booth, for an extensive period of time, necessitating
            document was [sic ] typical of                        the use of clamps, clothespins, or weights to hold the
            an 8–year–old document upon its                       document in place while the document essentially obtained
            presentation to Defendants' experts.                  a suntan, while the portions of the Work for Hire Docment
            The ink and paper of the Work for Hire                that were covered by the clamps or weights holding the
            document was [sic ] not.                              document in place, as well as the document's reverse side,
                                                                  were shaded and remained white. Although the resulting
                                                                  damage to the purported original Work for Hire Document
Id.                                                               was not sufficient to prevent much of the forensic testing,
Moreover, Plaintiff's insinuation that Defendants' experts        such as the PE test, paper analysis, and handwriting analysis,
engaged in conduct designed to age the Work for Hire              it did preclude TLC testing of the ballpoint ink and, thus, a
Document flies in the face of the reality of the situation        complete analysis of the ballpoint ink was not possible. See
at hand, namely, the premise of Defendants' Motion to             Aginsky Declaration ¶ 12 (explaining that PE and TLC testing
Dismiss is that the Work for Hire Document is a recently          “perfectly complement each other”); and LaPorte Report at 15
created fabrication. As such, the idea advanced by Plaintiff      n. 23 (explaining although LaPorte was able to perform GC/
that exposing the Work for Hire Document to excessive             MS testing on the ink used in the handwritten interlineation,
light sources, which would accelerate the ink's drying and        “TLC analysis of the ink was rendered practically ineffective
evaporation, thereby increasing the document's apparent age,      due to the condition of the ink on the Work for Hire
could somehow produce any result in favor of Defendants is        document. This prevented a determination of whether the
simply preposterous. 71 To the contrary, the only party who       inks chemically ‘matched’ one another or known inks
conceivably could benefit by extensive exposure of the Work       from a particular manufacturer. Accordingly, the deteriorated
for Hire Document to extreme lighting or heat conditions          condition of the ink prevented any identification or dating
would be Plaintiff if such exposure had caused the level of the   techniques based on TLC analysis.”). Thus, Plaintiff, by
common ink solvent, 2–phenoxyethanol (PE), to evaporate           exposing the Work for Hire Document to a light source for
such that LaPorte's PE testing would show the solvent-loss        an extended period of time in an attempt to age the document



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          46
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 49 of
                                                        61

and interfere with or thwart the forensic chemical analysis of      Defendants' Reply at 32. According to Defendants, Plaintiff's
the ballpoint ink Aginsky had explained would be used, has          assertion that the files on the destroyed USB devices were
spoliated the Work for Hire Document such that a complete           duplicates of images of the Work for Hire Document Plaintiff
analysis of the ballpoint ink is not possible.                      had already produced to Defendants, as opposed to scanned
                                                                    images of the StreetFax Document, even if true, does
                                                                    not preclude the possibility that the destroyed files could
  c. Missing USB Drives                                             have been different scans of the Work for Hire Document
 *64 Defendants argue that while the instant action has been        which would be additional evidence of Plaintiff's fraud. Id.
pending, Plaintiff willfully and in bad faith destroyed six         Defendants also maintain that although only two of the
Universal Serial Bus (“USB”) devices 73 after Defendants            devices were ever attached to a computer owned by Plaintiff,
learned of their existence and this court ordered them              the remaining four devices were attached to computers in
produced. Defendants' Memorandum at 57. Plaintiff's use of          Plaintiff's possession, custody, or control, and were subject to
the six USB devices was discovered during Stroz Friedberg's         this court's expedited discovery order. Id. at 33.
forensic examination of the Ceglia media, i.e., Plaintiff's
digital media. 74 Id. at 58. Located on the devices was a folder     *65 According to Stroz Friedberg, whenever a USB device
labeled “Facebook Files” in which were stored electronic            is plugged into a computer, the computer's operating system
image files entitled “Zuckerberg Contract page 1.tif” and           records the connection. Stroz Friedberg Report at 49. Upon
“Zuckerberg Contract page 2.tif,” in the same TIFF format as        conducting their forensic examination of Plaintiff's electronic
the electronic image files of the StreetFax Document Plaintiff      media, Stroz Friedberg discovered six USB devices had
attached to his e-mails to Kole in 2004. Id. According to           been connected to Plaintiff's computers or hard drives, but
Defendants, given that the titles and formats of these two files    Plaintiff had not produced any of the USB devices. Id. at 49.
that were stored on the USB devices are the same as those           Three of the six USB devices had been attached to Plaintiff's
Plaintiff sent to Kole, “it is virtually certain that the storage   electronic media since this action was commenced on June
devices contained electronic images of the document central         30, 2010, with one such device, the Seagate FreeAgent
to this case.” Id. Defendants further assert that Plaintiff's       GoFlex USB Device (“Seagate device”), 75 having been
destruction of the devices was intentional given that Plaintiff     connected to Plaintiff's Toshiba Satellite laptop computer
used one of the devices as recently as April 4, 2011, and three     as recently as April 4, 2011. Id. at 49–50. Stroz Friedberg
were used while this litigation was pending. Id. (citing Stroz      explains that “[l]ink files are shortcuts to files or folders”
Friedberg Report at 49–50).                                         and “contain embedded information about the files or folder
                                                                    they target.” Id. at 50. On Plaintiff's Toshiba Satellite laptop
In opposition, Plaintiff does not deny destroying the USB           computer, Stroz Friedberg discovered “link files” to files
devices after this action was commenced, and prior to               entitled “Zuckerberg Contract page1.tif” and “Zuckerberg
discovery, nor does Plaintiff deny the devices contained            Contract page 2.tif” and the link files' embedded metadata
the files identified by Stroz Friedberg as relevant to this         showed the files stored in a folder named “Facebook Files”
action; rather, Plaintiff argues that his destruction of the        on a removable device, such as a USB device. Id. Further, the
devices should be excused because the files on one of               metadata for both image files showed the images were created
the missing USB devices were images of the Work for                 on July 9, 2010, after this action was commenced. Id.
Hire Document, which Plaintiff had already produced to
Defendants. Plaintiff's Response at 62–63. Plaintiff draws an       Plaintiff's bald assertion, Plaintiff's Response, that his
analogy of a USB device to a filing cabinet, asserting that         destruction of the USB devices was harmless because the files
neither should be subject to production solely because it may       on one of the missing USB devices were already produced
have once contained files pertinent to the case. Id. at 63.         to Defendants is disingenuous. 76 As Defendants maintain,
Plaintiff further maintains only two of the six devices were        Defendants' Reply at 32, without the USB devices, it is
ever attached to computers Plaintiff owned. Id.                     impossible to know precisely what the devices contained.
                                                                    Even if, as Plaintiff asserts, the files on the lost USB devices
In further support of their Motion to Dismiss, Defendants           must have been duplicates of those already produced to
maintain that Plaintiff's arguments regarding the USB devices       Defendants with the same file names and file size, the lost
amount to a “binding admission” that he intentionally               files still could have been different scans of the document
destroyed a USB device containing relevant evidence.                that would further confirm Plaintiff's fraud. Simply put,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             47
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 50 of
                                                        61

absent the opportunity to analyze the six USB devices, it is
impossible to ever know what they contained. Furthermore,
Plaintiff's assertion that only two of the six USB devices                    The installation date of a Windows
identified by Stroz Friedberg were ever attached to a computer                operating system is tracked in
Plaintiff owned is especially specious given that USB devices                 a computer's registry which is
are intended to facilitate the transfer of files from one                     comprised of a series of files. The
computer to another, without differentiating between whether                  reinstallation of an operating system
a particular computer is owned by the user or not. That the                   is a destructive action that may have
files were destroyed prior to the commencement of expedited                   the effect of overwriting existing data
discovery, as Plaintiff admits, supports an inference that the                on a hard drive .... the reinstallation of
files contained information harmful to Plaintiff's case and                   an operating system can be done in an
were destroyed by Plaintiff to prevent Defendants' access.                    effort to destroy or conceal data.

More disturbing is that Plaintiff admits that files relevant
to this litigation were stored on the missing USB devices.       Stroz Friedberg Report at 46.
If, as Plaintiff asserts, the files were already produced
to Defendants, Plaintiff's production establishes Plaintiff
understood the files to be relevant, such that their willful     According to Stroz Friedberg, the Windows operating system
destruction was in violation of this court's August 18, 2011     was reinstalled on the Seagate Hard Drive on two occasions
Order.                                                           during the instant action's pendency. Stroz Friedberg Report
                                                                 at 46. Although the reinstallation of an operating system can
                                                                 be performed in a manner that does not delete documents
   d. Reinstallation of Windows                                  on a computer's hard drive, even under such circumstances
 *66 Defendants argue Plaintiff twice attempted to delete        the reinstallation can cause the loss or deletion of potentially
electronic data from the Seagate Hard Drive by reinstalling      valuable information such as system settings or log files, and
the Windows operating system, thereby overwriting the            may overwrite deleted files or documents that may otherwise
existing data, obscuring the fact that the Seagate Hard
                                                                 be recoverable. Id. at 46 n. 20.
Drive contained the authentic contract, i.e., the StreetFax      Specifically, the forensic image of the Seagate Hard Drive
Document. Defendants' Memorandum at 59–60 (citing Stroz          created by Plaintiff's previous expert, Capsicum, on March
Friedberg Report at 46–47). In opposition, Plaintiff asserts     29, 2011, shows a Windows operating system installation date
that Defendants have misrepresented the relevancy of the         of December 29, 2010. Stroz Friedberg Report at 46. The
Seagate Hard Drive to this action given that the Seagate Hard    purported Windows operating system installation date when
Drive belonged not to Plaintiff, but to his parents, and that    imaged by Stroz Friedberg on July 15, 2011, in Sarasota,
Defendants have not produced any evidence that Plaintiff         Florida, however, is December 27, 2010, two days earlier than
reinstalled the Windows operating system on the computer         that reflected in the image captured by Capsicum on March
at issue. Plaintiff's Response at 50–51. Plaintiff further
                                                                 29, 2011. Id. at 7, 46–47. As explained by Stroz Friedberg, this
maintains Defendants have failed to identify any evidence
                                                                 discrepancy demonstrates “the Windows operating system
purportedly destroyed by the reinstallation of Windows on
                                                                 was reinstalled on the Seagate Hard Drive for a second time,
any computer that Plaintiff ever accessed. Id. at 51–52.
                                                                 sometime after the imaging occurred on March 29, 2011 . This
Defendants, in further support of their motion, maintain that
                                                                 reinstallation occurred at a time when the system clock of the
not only has Plaintiff failed to rebut this argument, but
                                                                 computer containing the Seagate Hard Drive was backdated
the recently-produced “Kasowitz Letter” 77 reveals Plaintiff's   to December 27, 2010.” Id. at 47 (underlining in original).
motivation for reinstalling Windows on the Seagate Hard          Because Plaintiff did not produce the computer that had
Drive a second time during the pendency of this litigation       contained the Seagate Hard Drive, Stroz Friedberg was unable
was the discovery by Capsicum, Plaintiff's former digital        to analyze the date and time system of that computer's clock
forensic expert, of the StreetFax Document on March 29,          to determine its accuracy. Id. That the second reinstallation
2011. Defendants' Reply at 33.                                   was backdated is established by the fact that, if the December
                                                                 27, 2010 reinstallation date were genuine, the reinstallation
As explained by Stroz Friedberg, undisputed by Plaintiff,        would have appeared in the registry captured on March



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           48
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 51 of
                                                        61

29, 2011, when the December 29, 2010 reinstallation was             Plaintiff did possess an electronic copy of the Work for Hire
detected.                                                           Document. Id. As such, Plaintiff's failure to produce such
                                                                    copy, and Stroz Friedberg's inability to locate one, can only
 *67 It is significant that Plaintiff does not deny that the        be explained by Plaintiff's destruction or concealment of the
Windows operating system was reinstalled on the Seagate             electronic copy. Id. Plaintiff does not directly respond to this
Hard Drive. Rather, Plaintiff repeats his assertion that the        argument, which failure Defendants point to in further support
Seagate Hard Drive belonged to his parents and was never            of their Motion to Dismiss. Defendants' Reply at 34.
in his possession, custody or control. Plaintiff's Response at
50–51. As discussed, however, Discussion, supra, at 38–39,           *68 The record establishes that during court-ordered
such assertion is flatly inconsistent with Plaintiff's previous     expedited discovery limited to determining the Work for
actions and statements establishing otherwise. Moreover,            Hire Document's authenticity, no exact copy of the Work
the concerns raised by Marks, Plaintiff's former counsel            for Hire Document was found on any of the pieces of the
at the Kasowitz firm, regarding Capsicum's recovery from            Ceglia Media Plaintiff produced, including three computers,
the same Seagate Hard Drive of documents establishing               three hard drives, 174 floppy disks, and 1087 compact
page 1 of the Work for Hire Document is a fabrication,              disks (“CDs”), although Stroz Friedberg did identify seven
would have provided Plaintiff with a motive to reinstall the        unsigned electronic documents on the Ceglia Media that are
Windows operating system in a desperate attempt to overwrite        variants of the Work for Hire Document, all of which are
the authentic contract, i.e., because the reinstallation of         backdated so as to appear as if created at earlier dates. Stroz
Windows on December 29, 2010, failed to overwrite on the            Friedberg Report at 10, 33. Nevertheless, Stroz Friedberg
Seagate Hard Drive the StreetFax Document which Capsicum            did received from Argentieri a copy of the Work for Hire
discovered on March 29, 2011 presuming, erroneously, that           Document attached to a June 27, 2010 e-mail message from
Capsicum's discovery of the StreetFax Document would be             Plaintiff to Argentieri. Id. at 10. The same copy of the Work
suppressed as privileged. Not only has Plaintiff not denied         for Hire Document was attached to a June 29, 2010 e-
that Windows was reinstalled on the Seagate Hard Drive,             mail from Plaintiff to Petersen. Id. Stroz Friedberg maintains
Plaintiff has not proffered any reason for the reinstallation       that because the Work for Hire Document was attached
either on December 29, 2010, or again after Capsicum imaged         to Ceglia's two e-mails to Argentieri and Petersen, Stroz
the Seagate Hard Drive on March 29, 2011, and before                Friedberg expected an exact electronic copy of the Work for
Stroz Friedberg imaged it on July 15, 2011. It is, however,         Hire Document would be found among the Ceglia Media, but
impossible to know exactly what evidence was lost by the            it was not. Id. Instead of an exact copy of the Work for Hire
overwriting of the Windows operating system on two separate         Document that was attached to Ceglia's e-mails to Argentieri
occasions after the instant action was commenced. Plaintiff         and Petersen, Stroz Friedberg found seven unsigned versions
thus engaged in spoliation of evidence by reinstalling the          of the Work for Hire Document, that “are very similar but
Windows operating system two times after commencing this            not identical to the Work for Hire Document” attached to the
action.                                                             Amended Complaint, for which metadata anomalies indicate
                                                                    backdating and document manipulation. Id. at 33.

   e. Deletion of Electronic Copies of Work for Hire                Further, Stroz Friedberg's examination of the Ceglia Media
   Document and Other Electronic Evidence                           revealed the deletion of additional relevant electronic files
Defendants argue that by intentionally destroying the USB           while this action was pending, including floppy disks
devices and reinstalling the Windows operating system on            containing records of deleted files entitled “mark emails
the Seagate Hard Drive, Plaintiff has deleted all electronic        082903,” “Work for Hire ContractMZ.doc,” and “Work for
copies of the version of the Work for Hire Document attached        hire SF template.doc.” Stroz Freidberg Report at 47. The “last
to the Amended Complaint, precluding Stroz Friedberg from           accessed” dates for each of these three files was February 18,
finding any electronic copy of that version of the document         2011, indicating the files were deleted on or after that date,
on any of the Ceglia Media. Defendants' Memorandum at 61.           while this action was pending. Id.
According to Defendants, the absence of an electronic copy
of the version of the Work for Hire Document that Plaintiff         Plaintiff also permitted the deletion of a Yahoo!
scanned and sent as an attachment to e-mails to Argentieri on       webmail account and its contents with the address
June 27, 2010, and to StreetFax employee Karin Petersen on          “landlubber39@yahoo.com” which was closed after the
June 29, 2010, establish that prior to filing the instant action,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             49
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 52 of
                                                        61

original Complaint was filed, on August 4, 2010, at Plaintiff's
                                                                    spoliation. See      Miller v. Time–Warner Communications,
request, without taking any action to preserve the contents
                                                                    Inc., 1999 WL 739528, at *2–4 (S.D.N.Y. Sept. 22, 1999)
of the webmail account. Stroz Friedberg Report at 48.
                                                                    (dismissing employment discrimination action based on
Similarly, Stroz Friedberg identified the existence of a
                                                                    plaintiff's spoliation of evidence, specifically, erasure of
webmail account with the address “getzuck@gmail.com,” the
                                                                    handwritten notes made on various documents during course
internet history for which demonstrated the Ceglia Media
                                                                    of employment, and repeated perjury in pre-trial proceedings
was used on April 18, 2011 to read an e-mail related to
                                                                    as evidenced by internally inconsistent statements). The
the activation of a Facebook account for the e-mail address
                                                                    sanction of dismissal is further supported by the what is at
getzuck@gmail.com. Id. This e-mail address was thus used
                                                                    stake in this action, specifically, one-half the value of the
in April 2011, and may have contained e-mails from that
                                                                    social networking giant known as Facebook.
time, but a production of the webmail account Stroz Friedberg
obtained from Google with Plaintiff's consent established the
earliest e-mail in this account was dated January 28, 2012,             2. Litigation Misconduct
nine months after its creation, strongly suggesting the account     Defendants argue Plaintiff has engaged in extensive
had been in use prior to that date, after this action was           litigation misconduct warranting dismissal of the action,
commenced, but the contents were not preserved. Id.                 including stonewalling and obstructive discovery, filing
                                                                    false declarations under oath, making frivolous assertions
 *69 Finally, Plaintiff's sole assertion in opposition,             of privilege to conceal his wrongdoing, and directing
Plaintiff's Response at 58–61, that Zuckerberg's superior           his attorneys to disobey this court's orders, such that it
computer skills allowed Zuckerberg to hack into the computer        took nine months to complete the court-ordered expedited
on which the Seagate Hard Drive had been installed, infesting       discovery, requiring Defendants to file five motions to
the hard drive with malware and viruses which would have            compel, all of which were granted. Defendants' Memorandum
interfered with the computer's clock, is flatly inconsistent with   at 62. Defendants maintain such obstructionism continues as
Plaintiff's assertion, id. at 57, that the computer on which        evidenced by (1) the recently discovered existence of four
the Seagate Hard Drive had been installed was stored in his         previously undisclosed webmail accounts, id. at 63 (citing
parents' garage, without power, for more than two years until       Defendants' Memorandum of Law in Support of Their Fifth
Plaintiff's father, Carmine Ceglia, provided it to the experts in   Motion to Compel and for Other Relief (Doc. No. 295) at
this action. Plaintiff's Response at 57 (citing Carmine Ceglia      6); (2) Plaintiff's repeated defiance of this court's orders to
Declaration (Doc. No. 419), ¶ ¶ 6–7).                               compel, id.; (3) Plaintiff's concealment of evidence he was
                                                                    unable to destroy, id.; (4) frivolous assertions of attorney-
Defendants have thus established all three elements necessary       client privilege, id.; (5) submitting multiple declarations
for an award of sanctions based on spoliation of evidence,          containing statements later shown to have been false, id.
including that Plaintiff had control over and an obligation         at 64; (6) obtaining a misleading statement by deceiving a
to preserve the spoliated evidence, that the evidence was           witness, id.; and (7) filing frivolous motions solely to harass
spoliated with a culpable state of mind given that Plaintiff        Defendants. Id. In opposition, Plaintiff asserts Defendants are
had to have understood the ramifications of his actions, and        seeking dismissal based on misconduct for which this court
that the spoliated evidence was relevant to establishing either     has already imposed sanctions. Plaintiff's Response at 64.
Plaintiff's claims or Defendants' defenses.      Residential        In further support of dismissal, Defendants clarify that the
Funding Corp., 306 F.3d at 107. Further, given that the             litigation misconduct for which Defendants seek dismissal
court addresses the spoliation issue only in the alternative        includes only those actions for which Plaintiff has not already
should the District Judge disagree with the recommendation          been sanctioned. Defendants' Reply at 34–35.
that Defendants' Motion to Dismiss be granted because
the StreetFax Document is authentic and the Work for                 *70 Insofar as Defendants seeks the sanction of dismissal
Hire Document is a recently created fabrication, the only           for Plaintiff's failure to comply with court-ordered discovery,
suitable sanction for such spoliation is dismissal of the           Fed.R.Civ.P. 37(b)(2) specifically provides for such sanction.
action is established by the fact that such spoliation of           With regard to the remaining asserted instances of litigation
the evidence has placed Defendants at an increased risk             misconduct, federal courts inherently possess those powers “
of an erroneous judgment, and it is not possible to restore         ‘necessary to the exercise of all others.”    Chambers, 501
Defendants to the position they would have been in absent the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            50
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 53 of
                                                        61

                                                                  Plaintiff directed them not to comply with orders prior to
U.S. at 43 (quoting    United States v. Hudson, 7 Cranch 32,
34, 3 L.Ed. 259 (1812)). “Courts of justice are universally       withdrawing from the case.       Id. at 63.
acknowledged to be vested, by their very creation, with power
to impose silence, respect, and decorum, in their presence,        *71 Second, in a declaration filed by one Robert Gianadda
and submission to their lawful mandates.... These powers          (“Gianadda Declaration”) (Doc. No. 218), Gianadda explains
are ‘governed not by rule or statute but by the control           that he is a videographer retained by both Plaintiff and
necessarily vested in courts to manage their own affairs so as    Defendants to videotape the July 14–16, 19, and August 27,
to achieve the orderly and expeditious disposition of cases.”     2011 physical inspection of documents in Buffalo. Gianadda
                                                                  Declaration ¶¶ 1–2. According to Gianadda, following the
Id. (quoting    Link v. Wabash R. Co., 370 U.S. 626, 630–
                                                                  videotaping, he was contacted by Plaintiff's attorney Dean
31 (1962)); accord People by Abrams v. Terry, 45 F.3d 17, 23
                                                                  Boland, Esq. (“Boland”), who inquired whether Gianadda
(2d Cir.1995). “A court has the inherent power to supervise
                                                                  observed anything “out of the ordinary” regarding the
and control its own proceedings and to sanction counsel
                                                                  documents being examined. Id. ¶¶ 3. When Gianadda
or a litigant for bad faith conduct.”      Sussman v. Bank of     told Boland the documents “appeared white,” meaning the
Israel, 56 F.3d 450, 459 (2d Cir.), cert. denied, 516 U.S. 916    documents were “whitish” rather than some other color,
(1995)). Nevertheless, “because of the ‘very potency’ of a        Boland placed Gianadda's statement in an affidavit for
court's inherent power, it should be exercised ‘with restraint    Gianadda's signature to create the impression that the Work
and discretion.”    United States v. Int'l Bhd. of Teamsters,     for Hire Document, when first produced to Defendants on
                                                                  July 14, 2011, was not discolored. Id. ¶¶ 4–5. The affidavit
948 F.2d 1338, 1345 (2d Cir.1991) (quoting        Chambers,       was filed on November 10, 2011 (Doc. No. 212). It was
501 U.S. at 44). Such restraint and discretion require “a         only after Gianadda spoke with Defendants' attorneys that
particularized showing of bad faith to justify the use of the     Gianadda came to realize he had been duped into making
court's inherent power.”      International Bhd. of Teamsters,    a statement in support of something that was not true. Id.
948 F.2d at 1345. As such, it is within the sound discretion      at 6–7. Had Gianadda understood Boland's intentions with
of the district court to impose sanctions, including the severe   regard to the affidavit, i.e., to establish that no discoloration
sanction of dismissal, against a party for conduct that abuses    was observed on the Work for Hire Document upon its initial
                                                                  production to Defendants' experts on July 14, 2011, Gianadda
the judicial process.    Chambers, 501 U.S. at 44–45. See
                                                                  would not have signed it. Id. at 8–9.
also Blum v. Schlegel, 1996 WL 925921, at * 5 (W.D.N.Y.
May 9, 1996) (dismissing, pursuant to court's inherent power,
                                                                  Third, despite Plaintiff's averment in a declaration filed
complaint to sanction plaintiff for violating protective order
                                                                  July 15, 2011 (Doc. No. 88) (“Plaintiff's July 15, 2011
and litigation misconduct), aff'd, 108 F.3d 1369 (2d Cir.1997)
                                                                  Declaration”), that he had produced all computers in his
(unpublished opinion). In the instant case, Defendants fail to
                                                                  possession, custody, or control, as well as an image of the
establish the instances of litigation misconduct Defendants
                                                                  Seagate Hard Drive, Stroz Freidberg advised Southwell on
reference support the harsh sanction of dismissal.
                                                                  July 15, 2011 that the image of the Seagate Hard Drive had
                                                                  not been produced at the Electronic Asset inspection site in
Three of the instances of litigation misconduct Defendants
                                                                  Chicago. Declaration of Alexander H. Southwell, Esq. filed
reference could support some sanctions, albeit not the
                                                                  August 4, 2011 (Doc. No. 97) (“Aug. 4, 2011 Southwell
extreme sanction of dismissal of the action. In particular,
                                                                  Declaration”), ¶¶ 20–21. Southwell contacted Plaintiff's then
Plaintiff, rather than disclosing four webmail accounts
                                                                  attorney Jeffrey Lake, Esq. (“Lake”), advising that contrary to
Plaintiff accessed while this litigation was pending,
                                                                  Plaintiff's July 15, 2011 Declaration, the image of the Seagate
concealed their existence, including getzuck@gmail.com,
                                                                  Hard Drive had not been provided for inspection. Id. ¶ 21 and
landlubber39@yahoo.com, alleganypellets @gmail.com, and
                                                                  Exh. D. Plaintiff ultimately produced the image of the Seagate
paulc@hush.com. Defendants' Memorandum at 63 (citing
                                                                  Hard Drive for inspection on July 18, 2011. Id. ¶ 22. Nor
Defendants' Memorandum of Law in Support of Their Fifth
                                                                  has Plaintiff ever produced the computer that contained the
Motion to Compel and for Other Relief (Doc. No. 295) at
                                                                  Seagate Hard Drive on which the StreetFax Document was
6). Plaintiff has “repeatedly defied this Court's many orders
                                                                  found, thereby rendering it impossible for Stroz Friedberg to
to compel,” with Plaintiff's former attorneys attesting that
                                                                  examine the contents of such computer to verify its system
                                                                  clock settings. Stroz Friedberg Report at 43 & n. 19.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            51
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 54 of
                                                        61

                                                                   such misconduct has passed. See January 10, 2012 Decision
Although the three incidents described above could be              and Order (Doc. No. 283) (“January 10, 2012 D & O”)
considered as litigation misconduct, the remaining incidents       (granting Defendants' request for sanctions, ordering Plaintiff
are insufficiently described or supported. In particular,          to pay $ 5,000 as civil contempt sanction, and attorney's fees
Defendants maintain Plaintiff concealed the existence of           Defendants incurred in attempting to obtain Plaintiff's email
Jerry Grant (“Grant”), the computer expert Plaintiff retained      accounts information), and February 14, 2012 Decision and
who possessed copies of purported emails between Plaintiff         Order (Doc. No. 292) (awarding Defendants $ 75, 776.70 in
and Zuckerberg, as well as Holmberg, who drafted and               attorney's fees in accordance with January 10, 2012 D & O).
possessed the “Lawsuit Overview” document Plaintiff used
in attempting to obtain legal representation in this action.       With regard to Defendants' assertion that Plaintiff has
Defendants' Memorandum at 63. Defendants, however, fail            “submitted multiple sworn declarations containing statements
to pinpoint that part of the record supporting this claim,         that have been shown to be false,” Defendants' Memorandum
and have also failed to specify the “frivolous motions”            at 64, some of the examples Defendants reference in support
Plaintiff allegedly filed “for the sole purpose of harassment.”    have already been addressed in earlier motions to compel,
Defendants' Memorandum. at 64. Significantly, the court is         such that Defendants have already received relief with regard
not required to scour the record for evidence in support           to such litigation misconduct, including Plaintiff's failure
                                                                   to identify all computers and electronic media within his
of a party's argument. See         Taylor v. Habrour Pointe
                                                                   possession. See August 18, 2011 Order (Doc. No. 117)
Homeowners Association, 690 F.3d 44, 48 (2d Cir.2012) (the
                                                                   (ordering Plaintiff to provide declaration identifying by name
court is not permitted to “scour the record” to research a legal
                                                                   and location all computers and electronic media within
theory and serve as an advocate for one party over the other).
                                                                   his possession or control). As to Defendants' assertion that
                                                                   Plaintiff's attorney Argentieri submitted a false declaration
 *72 Although Defendants similarly fail to particularize the
                                                                   blaming Defendants for the spoliation of the Work for Hire
incident in which Plaintiff's own attorneys “attested under
                                                                   Document, Defendants' Memorandum at 64, because the
oath that Ceglia directed them not to comply with the Court's
                                                                   court addresses Defendants' litigation misconduct argument
orders....,” Defendants' Memorandum at 63, the court, taking
                                                                   only in the alternative, it must be presumed for the sake
judicial notice of the record, see EM Ltd. v. Republic of
                                                                   of argument on this point that the District Judge disagreed
Argentina, 695 F.3d 201, 205 n. 4 (2d Cir.2012) (taking
                                                                   with the undersigned's initial recommendation that Plaintiff,
judicial notice of materials in the record and on the district
                                                                   rather than Defendants, is responsible for the Work for Hire
court's docket), ascertains Defendants are referring to the
                                                                   Document's altered appearance.
Declarations filed October 7, 2011 of Jeffrey A. Lake, Esq.
(Doc. No. 153–1) (“Lake Declaration”), and Nathan A.
                                                                    *73 Accordingly, there is sufficient evidence of substantial
Shaman, Esq. (Doc. No. 153–2) (“Shaman Declaration”), in
                                                                   spoliation to support dismissal as a sanction, but the alleged
which both Lake and Shaman aver they had been instructed by
                                                                   litigation misconduct is not sufficiently established to support
Plaintiff not to comply with this court's August 18, 2011 Order
                                                                   dismissal of the action as a sanction.
(Doc. No. 17) directing, inter alia, Plaintiff produce all e-
mail accounts and passwords. Lake Declaration ¶ 2; Shaman
Declaration ¶ 3. Such conduct by Plaintiff was a basis for         4. Motion for Judgment on the Pleadings
Defendants' Third Motion to Compel (Doc. No. 154), which           Defendants, contemporaneously with filing their Motion to
the court, in its November 3, 2011 Order (Doc. No. 208), has       Dismiss, also filed a motion seeking, in the alternative,
already addressed.                                                 judgment on the pleadings dismissing the action as time-
                                                                   barred or for laches (Doc. No. 320) (“Defendants' Motion
Insofar as Defendants assert Plaintiff asserted frivolous          for Judgment on the Pleadings”). Because the evidence in
claims that the attorneyclient privilege protected certain         support of Defendants' Motion to Dismiss is so strong,
documents from disclosure, such as the e-mails from                the undersigned does not address the merits of Defendants'
Plaintiff to Kole transmitting the StreetFax Document, and         Motion for Judgment on the Pleadings including Defendants'
the “Lawsuit Overview” document created by Holmberg,               arguments that the action was filed beyond the applicable
Defendants' Memorandum at 63, Defendants have already              statute of limitations, that Plaintiff's new claims fail to
engaged in motion practice relevant to such documents and e-       relate back to the date of the original Complaint, and
mails and, thus, their opportunity to seek sanctions based on      that all the claims are barred by the doctrine of laches.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            52
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 55 of
                                                        61

                                                                 ANY OBJECTIONS to this Report and Recommendation
Defendants' Motion for Judgment on the Pleadings should be
                                                                 must be filed with the Clerk of the Court within fourteen
DISMISSED as moot.
                                                                 (14) days of service of this Report and Recommendation in
                                                                 accordance with the above statute, Rules 72(b), 6(a) and 6(d)
                                                                 of the Federal Rules of Civil Procedure and Local Rule 72.3.
                      CONCLUSION
                                                                 Failure to file objections within the specified time or to
Based on the foregoing, Defendants' Motion to Dismiss
                                                                 request an extension of such time waives the right to appeal
(Doc. No. 318), should be GRANTED because clear and
convincing evidence establishes the StreetFax Document is        the District Court's Order.    Thomas v. Arn, 474 U.S. 140
the authentic contract and the Work for Hire Document is         (1985);    Small v. Secretary of Health and Human Services,
a recently created fabrication; alternatively, the Defendants'   892 F.2d 15 (2d Cir.1989); Wesolek v. Canadair Limited, 838
Motion to Dismiss (Doc. No. 318), should be GRANTED              F.2d 55 (2d Cir.1988).
based on Plaintiff's spoliation of evidence, but DENIED based
on litigation misconduct. Defendants' Motion for Judgment        Let the Clerk send a copy of this Report and Recommendation
on the Pleadings (Doc. No. 320), should be DISMISSED as          to the attorneys for the Plaintiff and the Defendants.
moot. The Clerk of the Court should be directed to close the
file.
                                                                 SO ORDERED.
ORDERED that this Report and Recommendation be filed
with the Clerk of the Court.                                     All Citations

                                                                 Not Reported in F.Supp.2d, 2013 WL 1208558




                                                         Footnotes


1      Although Defendants filed papers in support of their Motion for Judgment on the Pleadings, the details of such
       papers are not provided because the undersigned is recommending granting Defendants' Motion to Dismiss.
2      The April 30, 2012 D & O also permitted Plaintiff to conduct discovery necessary to oppose Defendants'
       Motion for Judgment on the Pleadings, and converted the Motion for Judgment on the Pleadings into a
       motion for partial summary judgment on the statute of limitations and laches issues, i.e., the issues on which
       Defendants sought judgment on the pleadings.
3      To correct an electronic signature error, Plaintiff's Response was refiled, without exhibits, on August 22, 2012
       (Doc. No. 502).
4      The three attached exhibits are neither numerically nor alphabetically denominated.
5      Taken from the pleadings and motion papers filed in this action.
6      The precise dates when Plaintiff posted theCraigslist.com advertisement and Zuckerberg answered are not
       in the record.
7      According to Stroz Friedberg, and undisputed by Plaintiff, an external hard drive is designed to be used and
       connected externally to a computer, rather than being inserted into the computer's case. Stroz Friedberg
       Report at 7.
8      Stroz Friedberg maintains, and Plaintiff does not dispute, that an internal hard drive is designed to be used
       within a computer and not as an external device. Stroz Friedberg Report at 7.
9      Southwell Declaration Exh. A.
10
       Nor is     18 U.S.C. § 1001 (“       § 1001”), which criminalizes making false statements, except for false
       statements made during a judicial proceeding by a party to the proceeding or that party's counsel, relevant
       to this action, as Plaintiff suggests, Plaintiff's Supplemental Sur–Rebuttal ¶¶ 4–9; that the making of false



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        53
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 56 of
                                                        61

      statements in a judicial proceeding does not constitute, under          § 1001, criminal conduct is irrelevant to
      whether the instant action may be dismissed as based on a fabricated document.
11    The cases cited as “new” authority in Plaintiff's Sur–Rebuttal ¶¶ 4–9, filed without the court's permission,
      similarly fail to support Plaintiff's argument on this point. In particular, only two such cases were decided
      after Plaintiff's Response was filed on August 21, 2012, and, as such, Plaintiff cannot be excused for failing
      to include the earlier cases in his Response. Furthermore, both of the “new” cases involve attempts to set
      aside a final judgment in a prior action based on fraud. See Space Hunters, Inc. v. United States, 2012 W
      L 4903254, at * 1 (2d Cir. Oct. 17, 2012) (unpublished decision), and Harris v. City of New York, 2012 W L
      5464576, at * 1–2 (S.D.N.Y. Nov. 9, 2012).
12    Unless otherwise indicated, bracketed material is added.
13    In total, the parties have submitted almost 4,500 pages supporting and opposing Defendants' Motion to
      Dismiss.
14    In the interest of clarity, references to the StreetFax e-mails should be construed as pertaining to both the
      actual e-mails and the attached electronic image files.
15    Stroz Friedberg Report Exh. F.
16    “TIFF” is an acronym for “Tagged Image File Format” and refers to a standard computer image file format for
      storing computer graphics, by which a document is stored as a picture, rather than as a textbased document.
      Stroz Friedberg Report at 14.
17    The term “hack” refers to “gaining unauthorized access to computer and network resources often, but not
      always, with malicious intent. Hackers break into computer systems by exploiting security vulnerabilities....
      Hackers may modify existing computer resources and settings without consent and, in so doing, cause
      damage or disruption to computer systems or networks.” David Dunning, What is the Definition of Computer
      Hacking?, http://www .ehow.com/info_8642666_definition-computer-hacking.html (last visited March 26,
      2013).
18    Southwell Declaration Exh. I.
19    Ceglia was subsequently indicted on mail and wire fraud charges. Indictment No. 1:12–CR00876–ALC.
20    References to “Detention Hearing Tr.” are to the transcript of the October 31, 2012 detention hearing, a copy
      of which is attached as Exh. D to the Southwell Reply Declaration.
21    References to “Broom Dep. Tr.” are to the page of the transcript of Defendants' June 28, 2012 deposition of
      Broom, a copy of which is filed as Doc. No. 495.
22    “Computer viruses are small software programs that are designed to spread from one computer to another
      and to interfere with computer operation.” What is a Computer Virus?, http:// www.microsoft.com/security/pc-
      security/virus-whatis.aspx (last visited March 26, 2013).
23    Malware, short for “malicious software .... is any kind of unwanted software that is installed without your
      adequate consent. Viruses, worms, and Trojan horses are examples of malicious software that are often
      grouped together and referred to as malware.” What is Malware?, http:// www.microsoft.com/security/
      resources/malware-whatis.aspx (last visited March 26, 2013).
24    Notably, Plaintiff does not challenge this e-mail's authenticity, nor can he given that Petersen's August 28,
      2003 e-mail to Zuckerberg was also submitted by Plaintiff as an exhibit in support of Plaintiff's earlier motion
      for a protective order filed November 17, 2011 (Doc. No. 224 and Exh. A (Doc. No. 224–1), at 2).
25    That the $ 3,000 cashier's check for the initial payment, issued by Community Bank, N.A., in Wellsville, New
      York, is dated three days before Plaintiff and Zuckerberg signed the contract on April 28, 2003, is consistent
      with Plaintiff's allegation that Plaintiff prepared and printed the agreement to be signed from his home office
      in Wellsville, New York, on April 25, 2003, Amended Complaint ¶ 21, then met with Zuckerberg on April 28,
      2003 in the lobby of the Radisson Hotel in Boston, id. ¶ 22. The court takes judicial notice of the fact that
      April 25, 2003 was a Friday, and April 28, 2003 was a Monday, see Thomas v. American Red Cross, 2011
      W L 4025219, * 1 (W.D.N.Y. Sept. 9, 2011) (taking judicial notice of fact established by calendar), such that
      Plaintiff would likely have had to obtain the cashier's check, i.e ., a check purchased from a bank with cash
      and guaranteed for payment when presented, prior to the close of the bank's business on April 25, 2003.


             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                   54
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 57 of
                                                        61

      This is consistent with the fact, of which the court also takes judicial notice, see   Brisco v. Ercole, 565 F.3d
      80, 83 n. 2 (2d Cir.2009) (taking judicial notice of distance established by internet mapping service), that the
      distance between Wellsville, New York, and Boston, Massachusetts, is in excess of 400 miles, requiring a
      significant amount of time to traverse, whether by overland transportation or by air.
26    As with Petersen's August 28, 2003 e-mail to Zuckerberg, Zuckerberg's August 16, 2003 e-mail to Plaintiff
      was also submitted by Plaintiff in connection with Plaintiff's earlier motion for a protective order. See Doc.
      No. 224–1 at 74.
27    The statements contained in two e-mails exchanged between Petersen and Kole (Doc. No. 623–1), and
      Plaintiff and Kole (Doc. No. 623–2), on March 1 and 5, 2004, which e-mails were produced by Plaintiff for
      the first time in Plaintiff's Supplemental Sur–Rebuttal, filed without leave of the court on December 5, 2012,
      further establish that Plaintiff's cash-flow problems made it difficult to pay Zuckerberg money due under terms
      consistent with the StreetFax Document.
28    No original of the StreetFax Document has been produced by either party, the only copies being located as
      image files attached to the StreetFax e-mails discovered on the Seagate Hard Drive and the Sidley Austin
      server.
29    Southwell Declaration Exh. B.
30
      Although Plaintiff references Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), in support
      of his assertion that LaPorte's ink-testing methodology does not satisfy the criteria applicable to scientific or
      expert testimony necessary for the court's operation as “a gatekeeper preventing junk science from being
      relied upon in court proceedings,” Plaintiff's Response at 22, burying a request for a Daubert hearing in his
      memorandum of law, id. at 4, Plaintiff has not moved pursuant to Daubert to exclude LaPorte's opinion and
      more than a simple request for a hearing is required. See Sawant v. Ramsey, 2012 W L 3265020, at * 17
      (D.Conn. Aug. 9, 2012) (holding “a Daubert hearing is not required simply because a request for such a
      hearing is raised.” (citing cases)); Colon v. BIC USA, Inc., 199 F.Supp .2d 53, 71 (S.D.N.Y.2001) (“Nothing
      in Daubert, or any other Supreme Court or Second Circuit case, mandates that the district court hold a Daubert
      hearing before ruling on the admissibility of expert testimony.”).
31    PE testing on Plaintiff's initials on the first page and the signatures on the Work for Hire Document's second
      page indicated the quantity of PE in the captured ink sample was too low to provide an accurate measurement
      for ink-dating using the PE test. LaPorte Report at 16.
32    References to “Aginsky Dep. Tr.” are to the page of the transcript of Defendants' August 9, 2012 deposition
      of Aginsky, filed in this action as Doc. No. 486. In response to questions put to him at his deposition, Aginsky
      explained that he never prepared a report regarding his inspection of the Work for Hire Document because
      he had not received payment for his time and, as of the August 9, 2012 deposition, Aginsky was not certain
      of his status with regard to this case, i.e., whether Aginsky was still considered an expert witness for Plaintiff.
      Aginsky Dep. Tr. at 15–17.
33    References to “LaPorte Deposition Tr.” are to the page of the transcript of Plaintiff's July 26, 2012 deposition
      of LaPorte, filed on August 21, 2012 (Doc. No. 497).
34    LaPorte further testified that the absence of central heating in Plaintiff's home rendered it unlikely the
      home had central air conditioning such that extreme cold storage temperatures experienced during the
      winter months would be offset by extreme warm storage temperatures during the summer months. LaPorte
      Deposition Tr. at 192. Plaintiff has not disputed LaPorte's assumption that Plaintiff's Wellsville home was not
      air-conditioned.
35    LaPorte Declaration Exh. C.
36    References to “Stewart Dep. Tr.” are to the page of the transcript of Defendants' July 11, 2012 deposition of
      Stewart, filed as Southwell Reply Declaration Exh. N.
37    Defendants' allegations regarding Stewart's professional difficulties have no bearing on Stewart's findings
      regarding the Work for Hire Document. As such, the court need not consider Plaintiff's assertions made in his
      sur-rebuttal, Plaintiff's Sur–Rebuttal ¶¶ 23, 27–27, in an attempt to rehabilitate Stewart as an expert witness.



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     55
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 58 of
                                                        61

38    Southwell Declaration Exh. C (Doc. No. 327).
39    “Gutters” refers to the space between columns of typeface. Romano Report at 5.
40    References to “Osborn Dep. Tr.” are to the transcript of Defendants' August 13, 2012 deposition of Osborn
      (Doc. No. 489).
41    Nor has Plaintiff indicated whether the other contract to which Plaintiff refers is the March 5, 2003 Street
      Fax contract with another individual, pertaining to another aspect of the StreetFax project not relevant to this
      action, a copy of which Defendants filed in support of their Motion to Dismiss. Aycock Exh. A. A plain review
      of this contract establishes its content, terms, and formatting are nearly identical to those of the StreetFax
      Document and, like the StreetFax Document, contains no reference to Facebook.
42    The parties do not dispute that both Plaintiff and Zuckerberg signed the Specifications Document on April
      28, 2003.
43    References to “Rantanen Dep. Tr.”) are to the transcript of Defendants' July 16, 2012 deposition of Rantanen,
      attached to the Southwell Reply Declaration as Exh. O (Doc. No. 589–15).
44    The court notes the Supplemental Rantanen Report was filed without the court's permission.
45    Plaintiff actually references “Tytell Report at 13,” which does not exist as the Tytell Report consists of only
      12 pages. The only logical explanation for the incorrect reference is that on the document header for page
      12 of the Tytell Report created by the court's Case Management/Electronic Court Filing (“CM/ECF”) system,
      page 12 is denominated as page 13.
46    Plaintiff's adopted name for the Work for Hire Document.
47    Defendants also attempt to discredit Blanco's findings based on his “checkered past,” Defendants' Reply at
      22–23; however, the undersigned does not find the various incidents Defendants reference in support of this
      argument support Defendants' categorical disregard of the Blanco Report and, as such, the court also does
      not consider Plaintiff's statements submitted in the unsolicited sur-rebuttal filed by Plaintiff in an attempt to
      rehabilitate Blanco as an expert witness. See Plaintiff's Sur–Rebuttal ¶ ¶ 23–26.
48    The Blanco Report was originally filed as Doc. No. 415, but because it contained confidential information,
      was stricken from the record and refiled in redacted form on July 2, 2012 (Doc. No. 459).
49    Much of the Blanco Report focuses on refuting the illusory page-one substitution theory which, as discussed,
      Discussion, supra, at 70–73, has been asserted only by Plaintiff and, as such, fails to advance Plaintiff's
      opposition to Defendants' Motion to Dismiss.
50    Filed as Southwell Declaration Exh. E.
51    The letter “Q” is used to designate exhibits of documents whose authenticity is questioned, whereas the letter
      “K” is used to designate exhibits of documents whose authenticity is known.
52    The court conceives at least one plausible explanation for the creation of a second version of the Work
      for Hire Document after the action was commenced. In particular, the first version, i.e., Q–1 and Q–2, is
      the same version that Plaintiff e-mailed to Argentieri and which was then filed as an exhibit to the original
      complaint, whereas the second version, i.e., Q–3 and Q–4, is what was presented for expert analysis by
      Aginsky in January 2011 and by Defendants' experts in July 2011. The first version could have been created
      according to the page-one substitution theory, with Plaintiff taking the original second page of the StreetFax
      Document, containing authentic signatures for both Plaintiff and Zuckerberg, and then creating a new first
      page containing the references to Facebook. Plaintiff would then have presented the first version as the
      original contract signed by the parties on April 28, 2003. Plaintiff, however, upon learning that the document
      would be subjected to expert forensic examination that could ascertain whether both pages of the document
      were printed on the same printer using the same paper and toner would have appreciated that need for
      consistency in the paper and toner used for both pages. As such, Plaintiff could have printed out a fresh
      copy of the Work for Hire Document, onto which Plaintiff then traced from the original StreetFax Document
      (or from the first version) the handwritten interlineation, initials and signatures, fabricating a new ‘original’
      for which both pages were printed using the same paper and toner, and which was presented to Aginsky
      and Defendants' experts for forensic examination. Aginsky, however, likely explained to Plaintiff the need
      for ink analysis to determine the age of the ink used to create the handwritten interlineation, initials, and



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                   56
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 59 of
                                                        61

      signatures, to ascertain whether they were, as Plaintiff was alleging, more than two years old. Upon hearing
      this explanation, Plaintiff would have perceived of the need to accelerate the aging of the ink, and attempted
      to do so by exposing the second version to an intense light source prior to the scheduled examination of
      Defendants' experts.
53    Lesnevich maintains the dissimilarities observed cannot be explained by the scanning and copying of the
      Work for Hire Document which can alter the quality of a document. See Supplemental Lesnevich Report
      at 6 (“These dissimilarities are not attributable to image-quality variations between documents. Rather,
      the differences between the handwriting on the Questioned Documents were generated at the time of the
      documents' creation, and not at the time of reproduction.”).
54    The court notes the interlineation handwritten on the first page of all copies of the Work for Hire Document
      reads “Providing web designer is finished by May 24, 2003,” which is almost identical to the handwritten
      interlineation on the first page of the StreetFax Document, except that the verb “is” is replaced with “has”
      such that the interlineation reads “Providing web designer has finished by May 24, 2003.”
55    The court contemplates the reference to “StreetFax LLC” could reflect Plaintiff's intention to incorporate the
      business; however, absent any indication from Plaintiff in some admissible form, such as an affidavit from
      Plaintiff, such contemplation is only conjecture.
56    “A hex editor, also called a binary file editor or byte editor, is a type of program that allows a user to view and
      edit the raw and exact contents of files, that is, at the byte level, in contrast to the higher level interpretations
      of the same contents that are provided by other, higher level application programs.” Hex Editor Definition,
      http:// www.linfo .org/hex_editor.html (italics in original) (last visited March 26, 2013).
57    Stroz Friedberg's examination of seven different webm ail accounts used by Plaintiff confirms that none of the
      supporting e-mails quoted or otherwise referenced in the Amended Complaint were identified in their native
      format among the accounts, suggesting they did not exist in 2003. Stroz Friedberg Report at 32.
58    As explained by Stroz Friedberg, undisputed by Plaintiff, “[t]he effect of backdating is to obscure the true date
      and time at which computer activity, such as the creation or modification of documents, occurred. Backdating
      can be accomplished by setting the system clock on a computer hard drive to an earlier date, such that activity
      that occurs on the hard drive while the computer is in a backdated state will appear to have occurred at that
      time.” Stroz Friedberg Report at 24.
59    “Coordinated Universal Time (UTC) is the basis for civil time in many places worldwide. Many devices for
      measuring and showing time use this 24–hour time scale, which is determined using highly precise atomic
      clocks. Time zones around the world are expressed as positive or negative offsets from UTC. The hours,
      minutes, and seconds that UTC expresses is kept close to the mean solar time at the Earth's prime meridian
      (zero degrees longitude) located near Greenwich, England.” Coordinated Universal Time (UTC) Explained,
      http://www.timeanddate.com/time/aboututc.html (last visited March 26, 2013).
60
      Daylight savings time is established by statute,  15 U.S.C. § 260a, of which the court takes judicial notice.
      Until 2006, daylight savings time in the United States began at 2:00 A.M. on the first Sunday in April and
      reverted to standard time on the last Sunday in October. See         United States v. Wilson, 451 F.2d 209,
      214 (5th Cir.1971) (taking judicial notice that daylight saving time was in effect in Texas on specific date);
      and Empire Fire and Marine Ins. Co. v. Continental Cas. Co., 426 F.Supp.2d 329, 333 (D.Md.2006) (taking
      judicial notice of 15 U.S.C. § 260a and that daylight saving time was in effect on specific date). Accordingly,
      standard time was in effect for the period of October 26, 2003, which was the last Sunday in October 2003,
      to April 4, 2004, which was the first Sunday in April 2004.
61    The court takes judicial notice that Harvard, Wellsville, New York, and Florida, are all within the Eastern
      Time Zone. See      In re Gemstar–TV Guide International, Inc. Securities Litigation, 209 F.R.D. 447, 451 n.
      7 (C.D.Cal.2002) (taking judicial notice that relevant cities were located in different time zones).
62    Not all e-mails submitted as exhibits in the record show UTC time zone stamps.
63    References to “Grant Dep. Tr.” are to the page of the transcript of Defendants' June 29, 2012 deposition of
      Grant, portions of which are filed as Southwell Reply Declaration Exh. Q.


             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       57
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 60 of
                                                        61

64    The court takes judicial notice that in 2011, daylight savings time began on March 13.
65    Although incorrect UTC time zone stamps are indicative of an incorrectly set system clock, they are not
      necessarily indicative of fraud.
66    Plaintiff also asserts “Plaintiff's parents were never involved in sending e-mails to Plaintiff's lawyer Jim Kole
      at any time.” Plaintiff's Response at 37. Such assertion is contradicted by two e-mails within Item 397 from
      Plaintiff to Kole for which the e-mail headers indicate the e-mails are “From: ‘vera ceglia’,” both e-mails are
      dated “Wed, 3 Mar 2004,” with incorrect UTC time zone stamps of “–0400.” Item 397 at 10. These two e-mails
      appear in Item 379 as attachments being forwarded on March 30, 2011, from Brian Halpin with Capsicum
      to Marks and Michael S. Shuster, both with the Kasowitz firm, indicating the two e-mails were from a “loose
      internal drive.” Id. at 9–10. Significantly, the subject line for the two emails are “page 1 of 2 for Streetfax
      contract w mark,” and “2 of 2 for streetfax contract,” id. at 10, which are the same subject lines as for the e-
      mails to Kole at Sidley Austin, discovered by Stroz Friedberg with the attached StreetFax Document pages.
      Whether the “loose internal drive” refers to the Seagate Hard Drive is not clear. Moreover, as discussed,
      Discussion, infra, at 108, the computer into which the Seagate Hard Drive had been inserted has never been
      produced, such that it is impossible to determine the accuracy of its system clock. Together, these facts
      can logically be interpreted as demonstrating Plaintiff failed to produce the computer into which the Seagate
      Hard Drive had resided because a forensic examination of such computer would have revealed it to have an
      inaccurate system clock that was consistent with backdating files.
67    Notably, according to one of the supporting e-mails from Zuckerberg to Plaintiff dated April 6, 2004, Amended
      Complaint ¶ 51, Zuckerberg offered to return to Plaintiff the $ 2,000 Plaintiff allegedly paid Zuckerberg in
      total under the Work for Hire Document, which is inconsistent with the $ 9,000 Plaintiff paid Zuckerberg as
      discussed in the undisputed e-mails from Zuckerberg to Petersen and Plaintiff. Rose Declaration Exh. F
      (January 25, 2004 e-mail from Zuckerberg to Petersen stating “[t]o date I have received $9k out of a total
      $19.5k that was owed to me.”), and H (February 21, 2004 e-mail from Zuckerberg to Plaintiff stating “I am
      owed $19,500–$9000 = $10,500”). Zuckerberg's supposed offer to return $ 2,000 is also inconsistent with
      the three checks totaling $ 9,000 Zuckerberg received from Plaintiff. Discussion, supra, at 46–48.
68    That Plaintiff anticipated Defendants' forensics experts would perform ink analysis on the purported original
      Work for Hire Document is evident by the fact that Defendants had requested, on June 2, 2011, permission
      from the court to conduct ink-aging testing, see Docs. Nos. 44, 45 and 53, which testing would require the
      extraction of ink samples from the purported original Work for Hire Document using a tiny hole-punch, for
      which permission was granted in the July 1, 2011 Expedited Discovery Order. Plaintiff was further aware by
      Aginsky's assertions, based on his January 13, 2011 visual and nondestructive analysis of the document,
      that ink samples would have to be extracted and chemically analyzed to determine the age of the ink.
      Although Aginsky conducted only the non-destructive analysis of the document on January 13, 2011, Aginsky
      understood at that time that at a later date, he would take samples from the Work for Hire Document on which
      he would perform chemical analysis. Aginsky Dep. Tr. at 19. Aginsky spoke to Plaintiff in person on January
      13, 2011. Id. at 37, 118. Aginsky discussed with Plaintiff and Plaintiff's attorneys being retained in this action
      as an “ink-aging specialist” which Aginsky understood meant he would conduct ink-aging testing “based on
      the analysis of PE.” Id. at 63. Plaintiff thus knew by January 2011, more than six months before the purported
      original Work for Hire Document was produced to Defendants, of the availability of testing procedures that
      could date the age of an ink, and that without some acceleration of the ink-aging process, or intervention
      to thwart such testing, Defendants' experts would discover that the Work for Hire Document was a recently
      created fabrication.
69    References to “Blanco Dep. Tr.” are to the page of the transcript of Defendants' July 25, 2012 deposition of
      Blanco, portions of which are filed as Southwell Reply Declaration Exh. P (Doc. No. 589–16).
70    Although Blanco maintains one study showed that “ ‘every hour of UV irradiation accelerates the aging
      by approximately 182 days,’ “ Blanco Report ¶ 186 (quoting Donna M. Grim, B.S., Jay Siegel, Ph.D., and
      John Allison, Ph.D., Evaluation of Laser Desorption Mass Spectrometry and UV Accelerated Aging of Dyes
      on Paper as Tools for the Evaluation of a Questioned Document, JOURNAL OF FORENSIC SCIENCE,



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    58
Case
Ceglia 9:18-cv-80176-BB        Document
       v. Zuckerberg, Not Reported           548-14
                                   in F.Supp.2d (2013) Entered on FLSD Docket 06/01/2020 Page 61 of
                                                        61

      Nov. 2002, at 1–3, 5–8), the quoted portion of the article does not disclose what UV setting is necessary
      to accelerate the aging at this rate. Nor did Blanco, who maintains he saw the UV settings on the VSC
      unit Defendants used in analyzing the Work for Hire Document, attempt to replicate the damage Plaintiff
      attributes to Defendants' purported abusive analysis. Given the short period of time, measured in hours, over
      which Blanco suggests the damage to the Work for Hire Document occurred, Blanco would not have been
      constrained by time from replicating the damage.
71    As LaPorte explains, “[n]or would the degradation evident on the Work for Hire document increase the level
      of PE in the ink I sampled.” LaPorte Report at 8.
72    It is undisputed that the damage to the Work for Hire Document was caused by a source of light, rather
      than heat. See, e.g., Southwell Declaration ¶ 15.c.iv-v (citing LaPorte Report at 9 (attributing the “severe
      degradation” of the Work for Hire Document's ballpoint ink to “deliberate exposure” to sunlight or “another
      intense energy source for a prolonged period.”); and Plaintiff's Response at 63 (stating Plaintiff has presented
      proof that the Work for Hire Document was discolored when “Defendants' experts overexposed the Facebook
      contract to intense ultra-violet (UV) and other light sources.”).
73    Plaintiff does not dispute the description of “USB devices” as “removable data storage devices used to save
      and transport data.” Stroz Friedberg Report at 49.
74    Stroz Friedberg's analysis of the Ceglia Media was conducted between July 15 and 22, 2011, in three
      locations, including Chicago, Illinois, Sarasota, Florida, and Buffalo, New York. Stroz Friedberg Report at 7.
75    The Seagate device is not the same as the Seagate Hard Drive, which Stroz Friedberg identified as “[a] 120
      gigabyte Seagate ST3120025A internal hard drive,” explaining such “an internal hard drive is a drive that is
      designed to be used within a computer, not as an external device,” Stroz Friedberg Report at 7, in contrast
      to a UBS device which is specifically designed to be temporarily attached to a hard drive for data storage
      and transport, id. at 49–50.
76    The court notes that in his August 29, 2011 Declaration (Doc. No. 139–2) (“Plaintiff's Aug. 29, 2011
      Declaration”), Plaintiff, in compliance with the August 18, 2011 Order (Doc. No. 117), lists the various
      files relevant to this action, organized according to the law firm or expert firm at which each such file is
      located. The list includes scans of the first and second pages of the Work for Hire Document dated April
      28, 2003, respectively named “Zuckerberg Contract page1.tif” and “Zuckerberg Contract page2.tif” with both
      files located at Stewart Forensics Consultants, LLC, in San Luis Obispo, California. Plaintiff's Aug. 29,
      2011 Declaration ¶¶ 47, 49–50. At his deposition, Rose was provided with an exhibit prepared by Stewart
      purportedly showing a comparison of the file names and file sizes identified in the embedded metadata
      properties of two link files showing files named “Zuckerberg Contract page1.tif” and “Zuckerberg Contract
      page2.tif” were once on the missing USB drive, with the file name and file size of the two files produced in
      discovery as memorialized in Plaintiff's Aug. 29, 2011 Declaration ¶¶ 47, 49–50, and Rose agreed it was likely
      they were the same files. Rose Dep. Tr. at 202–07. At Rose's deposition, however, Defendants' attorneys
      objected that they had not previously been provided with the exhibit and, as such, had no opportunity to verify
      the information it contained. Id. at 206. Given the high stakes in this case, that the two files were likely to be
      the same is insufficient to assure Defendants, absent an examination of the missing and spoliated files, that
      the files were in fact the same, thereby obviating actual prejudice to the Defendants.
77    Southwell Reply Declaration Exh. R.


 End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       59
